Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

TAKE-TWO INTERACTIVE SOFTWARE, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE IDENTIFIED ON THE SIGNATURE PAGES HERETO AS
BORROWERS

as Borrowers,

EACH OF ITS SUBSIDIARIES THAT ARE IDENTIFIED ON THE SIGNATURE PAGES HERETO AS
GUARANTORS

as Guarantors,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, INC.

as the Arranger and Administrative Agent

Dated as of November 16, 2007

as Amended and Restated as of October 17, 2011

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered
into as of November 16, 2007, and amended and restated as of October 17, 2011,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, INC. (f/k/a Wells Fargo Foothill, Inc.), a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”), TAKE-TWO INTERACTIVE SOFTWARE, INC., a Delaware corporation
(“Parent”), and each of Parent’s domestic Subsidiaries identified on the
signature pages hereof as a Borrower (such Subsidiaries, together with Parent,
are referred to hereinafter each individually as a “U.S. Borrower”, and
collectively, jointly and severally, as the “U.S. Borrowers”), TAKE-TWO GB
LIMITED, a company incorporated under the laws of England and Wales (the “U.K.
Borrower”, and together with the U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages hereof as a Guarantor (such Subsidiaries are referred to
hereinafter each individually as a “Guarantor”, and individually and
collectively, jointly and severally, as the “Guarantors”).

W I T N E S S E T H:

WHEREAS, the Loan Parties (as hereinafter defined), the lenders party thereto
immediately prior to the effectiveness of the amendment and restatement of this
Agreement (the “Existing Lenders”) and Agent are parties to the Credit
Agreement, dated as of July 3, 2007, as amended and restated as of November 16,
2007 (as heretofore amended or otherwise modified, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders extended credit to the
Borrowers consisting of a revolving credit facility, in an aggregate principal
amount of $140,000,000 at any time outstanding, (the “Existing Credit
Facility”), which included a $25,000,000 subfacility for the issuance of letters
of credit and a U.K. subfacility in the aggregate principal amount of
$25,000,00;

WHEREAS, pursuant to the Existing Credit Agreement, the U.S. Loan Parties
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in all of their right, title and
interest in all then existing and thereafter acquired or arising Collateral in
order to secure the repayment of any and all of the Obligations and the
Guarantied Obligations (as each such term is defined in the Existing Credit
Agreement), as the case may be, and the U.K. Loan Parties (as hereinafter
defined) granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, a security interest in their right, title and interest in all
then existing and thereafter acquired or arising Collateral to secure the
repayment of any and all of the U.K. Obligations (as hereinafter defined) and
the U.K. Guarantied Obligations (as hereinafter defined), as the case may be;

WHEREAS, Borrowers have requested that Agent and the Existing Lenders amend the
Existing Credit Agreement in order to restructure the Existing Credit Facility,
and in connection therewith, to amend and restate the Existing Credit Agreement
in its entirety, to provide for, among other things, (i) a revolving credit
facility in the aggregate principal amount of $100,000,000, which shall include
a $25,000,000 subfacility for the issuance of letters of credit, a U.K.
subfacility in the aggregate principal amount of $25,000,000, and the ability to
increase the size of the revolving credit facility by up to $40,000,000 and
(ii) certain other modifications as set forth herein;

WHEREAS, in connection with the restructuring of the Existing Credit Facility,
the U.S. Loan Parties have agreed to continue, confirm and reaffirm the grant to
Agent, for the benefit of the Lender Group and the Bank Product Providers, of
the security interest in the Collateral owned by such U.S. Loan Parties to
secure the Obligations and the Guarantied Obligations (as such terms are
hereinafter defined) and the U.K. Loan Parties (as hereinafter defined) have
agreed to continue, confirm and reaffirm the grant to Agent, for the benefit of
the Lender Group and the Bank Product Providers, of the security interest in the
Collateral



--------------------------------------------------------------------------------

owned by such U.K. Loan Parties to secure the U.K. Obligations and the U.K.
Guarantied Obligations (as such terms are hereinafter defined), as the case may
be; and

WHEREAS, the proceeds of the credit extended pursuant to the terms of this
Agreement will be used (i) to pay fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents (as hereinafter
defined), and the transactions contemplated hereby and thereby and (ii) for
working capital, Capital Expenditures (as hereinafter defined), Permitted
Investments (as hereinafter defined), general corporate needs of Borrowers and
their respective Subsidiaries (as hereinafter defined) and for other lawful
purposes, in each case subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and subject to the terms and conditions of this Agreement, the
parties hereto agree to amend and restate the Existing Credit Agreement as
follows, it being understood that the intent of the parties hereto is that this
Agreement not constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or evidence repayment of any of such
obligations and liabilities and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and reevidence the obligations of the
Loan Parties outstanding thereunder:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrowers notify Agent
that Borrowers request an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrowers” or the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. Notwithstanding anything to the
contrary contained herein, (a) all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

 

2



--------------------------------------------------------------------------------

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, restatements, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or, in the
case of Letters of Credit or Bank Products, the cash collateralization or
support by a standby letter of credit in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and that are not required
by the provisions of this Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.6 Currency. Unless otherwise expressly provided herein, all amounts
denominated in “Dollars” shall be deemed to include the Foreign Currency
Equivalent in Sterling or any other relevant currency of such amount. The
maximum amount of Indebtedness, Investments and other threshold amounts that any
Loan Party or any of their respective Subsidiaries may incur under Section 6
shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, Investments and other threshold amounts solely as a result of
fluctuations in the exchange rate of currencies.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make

(i) U.S. Advances to U.S. Borrowers in an amount at any one time outstanding not
to exceed such Lender’s Pro Rata Share of an amount equal to the lesser of
(x) the Maximum Revolver Amount less the sum of (1) Letter of Credit Usage at
such time plus (2) the aggregate principal amount of U.K. Advances outstanding
at such time, and (y) the U.S. Borrowing Base at such time less the Letter of
Credit Usage at such time, and

(ii) U.K. Advances to U.K. Borrower in an amount at any one time outstanding not
to exceed such Lender’s Pro Rata Share of an amount equal to the least of
(x) $25,000,000, (y) the Maximum Revolver Amount less the sum of (1) Letter of

 

3



--------------------------------------------------------------------------------

Credit Usage at such time plus (2) the aggregate principal amount of U.S.
Advances outstanding at such time, and (z) the U.K. Borrowing Base at such time.

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reasonable reserves against each of the U.S.
Borrowing Base and the U.K. Borrowing Base in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including reasonable reserves with respect to (i) sums that
Borrowers or their Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and have failed to pay, (ii) amounts owing by Borrowers or their
Subsidiaries to any Person to the extent secured by a Lien on, or trust over, or
preferential claim by operation of law over, or claim of a retention of title
to, any of the Collateral (other than a Permitted Lien), which Lien, trusts,
preferential claims or claim of retention of title, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent’s Liens (such as
Liens, trusts, preferential claims or claims of retention of title in favor of
employees, creditors, landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under Applicable Law) in and to such item of
the Collateral, (iii) fluctuations in foreign exchange rates or currency
valuations, (iv) amounts that could become due to the administrator of any
Insolvency Proceeding of a U.K. Loan Party which would have priority over
Agent’s floating charge on Collateral, and (v) amounts that could become due to
any unsecured creditors in any Insolvency Proceeding of a U.K. Loan Party which
would have priority over Agent’s floating charge on the Collateral, including,
without limitation, amounts that could become due to employees for unpaid
holiday pay, wages, unpaid employer pension contributions and deficits under
defined benefit pension plans. Notwithstanding the foregoing, (A) any reserve
established by Agent shall not duplicate another reserve already established by
Agent and (B) Agent shall not establish a rent reserve against the U.S.
Borrowing Base or the U.K. Borrowing Base with respect to any location for which
a Collateral Access Agreement has been delivered to Agent. Notwithstanding the
foregoing, Agent or Required Lenders shall have the right to establish
reasonable reserves against each of the U.S. Borrowing Base and the U.K.
Borrowing Base in such amounts as Agent or Required Lenders in their Permitted
Discretion shall deem necessary or appropriate with respect to judgments entered
or filed against any Loan Party or any Subsidiary of any Loan Party.

(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 2.1, the
Loan Parties hereby acknowledge, confirm and agree that (i) immediately prior to
the Closing Date, the outstanding principal amount of the Advances under and as
defined in the Existing Credit Facility is equal to $0 (such Indebtedness being
hereinafter referred to as the “Existing Advances Indebtedness”), (ii) such
Existing Advances Indebtedness shall not be repaid on the Closing Date, but
rather shall be reevidenced by this Agreement as a portion of the U.S. Advances
outstanding hereunder, and (iii) for all purposes of this Agreement and the
other Loan Documents, the sum of the Existing Advances Indebtedness on the
Closing Date and the Advances made on the Closing Date shall constitute the
Advances outstanding on the Closing Date.

2.2 Intentionally Omitted.

 

4



--------------------------------------------------------------------------------

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing.

(i) Each U.S. Borrowing shall be made by an irrevocable written request by an
Authorized Person delivered to Agent. Subject to Section 2.13(b)(i), unless U.S.
Swing Lender is not obligated to make a U.S. Swing Loan pursuant to
Section 2.3(b) below, such notice must be received by Agent no later than 10:00
a.m. (California time) on the Business Day that is the requested Funding Date
specifying (i) the amount of such U.S. Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if U.S. Swing
Lender is not obligated to make a U.S. Swing Loan as to a requested U.S.
Borrowing, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, U.S. Borrowers agree that
any such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(ii) Each U.K. Borrowing shall be made by an irrevocable written request by an
Authorized Person delivered to Agent. Subject to Section 2.13(b)(i), unless U.K.
Swing Lender is not obligated to make a U.K. Swing Loan pursuant to
Section 2.3(b) below, such notice must be received by Agent no later than 10:00
a.m. (California time) on the Business Day that is the requested Funding Date
specifying (i) the amount of such U.K. Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if U.K. Swing
Lender is not obligated to make a U.K. Swing Loan as to a requested U.K.
Borrowing, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, U.K. Borrower agrees that
any such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(b) Making of Swing Loans.

(i) In the case of a request for an U.S. Advance and so long as the aggregate
amount of U.S. Swing Loans made since the last Settlement Date, minus the amount
of Collections or payments applied to U.S. Swing Loans since the last Settlement
Date, plus the amount of the requested U.S. Advance does not exceed $20,000,000,
U.S. Swing Lender shall make a U.S. Advance in the amount of such U.S. Borrowing
(any such U.S. Advance made solely by U.S. Swing Lender pursuant to this
Section 2.3(b) being referred to as a “U.S. Swing Loan” and such U.S. Advances
being referred to collectively as “U.S. Swing Loans”) available to U.S.
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Borrowers’ U.S. Designated Account. Each U.S. Swing Loan
shall be deemed to be an U.S. Advance hereunder and shall be subject to all the
terms and conditions applicable to other U.S. Advances, except that all payments
on any U.S. Swing Loan shall be payable to U.S. Swing Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(iii), U.S. Swing Lender
shall not make and shall not be obligated to make any U.S. Swing Loan if U.S.
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable U.S. Borrowing, or (ii) the requested
U.S. Borrowing would exceed the U.S. Availability on such Funding Date. U.S.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any U.S. Swing Loan. The U.S. Swing
Loans shall be secured by the Agent’s Liens on the assets of the U.S. Loan
Parties, constitute U.S. Obligations hereunder, and bear interest at the rate
applicable from time to time to U.S. Advances that are Base Rate Loans.

 

5



--------------------------------------------------------------------------------

(ii) In the case of a request for a U.K. Advance and so long as the aggregate
amount of U.K. Swing Loans made since the last Settlement Date, minus the amount
of Collections or payments applied to U.K. Swing Loans since the last Settlement
Date, plus the amount of the requested U.K. Advance does not exceed $20,000,000,
U.K. Swing Lender shall make a U.K. Advance in the amount of such U.K. Borrowing
(any such U.K. Advance made solely by U.K. Swing Lender pursuant to this
Section 2.3(b) being referred to as a “U.K. Swing Loan” and such U.K. Advances
being referred to collectively as “U.K. Swing Loans”) available to U.K.
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Borrowers’ U.K. Designated Account. Each U.K. Swing Loan
shall be deemed to be a U.K. Advance hereunder and shall be subject to all the
terms and conditions applicable to other U.K. Advances, except that all payments
on any U.K. Swing Loan shall be payable to U.K. Swing Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(iii), U.K. Swing Lender
shall not make and shall not be obligated to make any U.K. Swing Loan if U.K.
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable U.K. Borrowing, or (ii) the requested
U.K. Borrowing would exceed the U.K. Availability on such Funding Date. U.K.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any U.K. Swing Loan. The U.K. Swing
Loans shall be secured by the Agent’s Liens on the assets of all Loan Parties,
constitute U.K. Obligations hereunder, and bear interest at the rate applicable
from time to time to U.K. Advances that are Base Rate Loans.

(c) Making of Loans.

(i) In the event that U.S. Swing Lender is not obligated to make a U.S. Swing
Loan, then promptly after receipt of a request for a U.S. Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested U.S. Borrowing. Each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested U.S. Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. (California time) on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such U.S. Advances, Agent shall make the proceeds
thereof available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower’s U.S. Designated Account; provided, however,
that, subject to the provisions of Section 2.3(d)(iii), Agent shall not request
any Lender to make, and no Lender shall have the obligation to make, any U.S.
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable U.S. Borrowing unless such
condition has been waived, or (2) the requested U.S. Borrowing would exceed the
U.S. Availability on such Funding Date.

(ii) In the event that U.K. Swing Lender is not obligated to make a U.K. Swing
Loan, then promptly after receipt of a request for a U.K. Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested U.K. Borrowing. Each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested U.K. Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. (California time) on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such U.K. Advances, Agent shall make the proceeds
thereof available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower’s U.K. Designated Account; provided, however,
that, subject to the provisions of Section 2.3(d)(iii), Agent shall not request
any Lender to make, and no Lender shall have the obligation to make, any U.K.
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable U.K. Borrowing unless such
condition has been waived, or (2) the requested U.K. Borrowing would exceed the
U.K. Availability on such Funding Date.

 

6



--------------------------------------------------------------------------------

(iii) (A) Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a U.S. Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of U.S.
Borrowers the amount of that Lender’s Pro Rata Share of the U.S. Borrowing,
Agent may assume that each Lender has made or will make such amount available to
Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
U.S. Borrowers on such date a corresponding amount. If and to the extent any
Lender shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to U.S.
Borrowers such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s U.S. Advance on the date of U.S.
Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such U.S.
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the U.S. Advances composing such U.S. Borrowing. The failure of any Lender to
make any U.S. Advance on any Funding Date shall not relieve any other Lender of
any obligation hereunder to make a U.S. Advance on such Funding Date, but no
Lender shall be responsible for the failure of any other Lender to make the U.S.
Advance to be made by such other Lender on any Funding Date.

(B) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a U.K. Borrowing, that such Lender will not make available
as and when required hereunder to Agent for the account of U.K. Borrower the
amount of that Lender’s Pro Rata Share of the U.K. Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to U.K. Borrower
on such date a corresponding amount. If and to the extent any Lender shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to U.K. Borrower such amount,
that Lender shall on the Business Day following such Funding Date make such
amount available to Agent, together with interest at the Defaulting Lender Rate
for each day during such period. A notice submitted by Agent to any Lender with
respect to amounts owing under this subsection shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Lender’s U.K. Advance on the date of U.K. Borrowing for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such U.K. Borrowing, at a rate per annum
equal to the interest rate applicable at the time to the U.K. Advances composing
such U.K. Borrowing. The failure of any Lender to make any U.K. Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make a U.K. Advance on such Funding Date, but no Lender shall be responsible for
the failure of any other Lender to make the U.K. Advance to be made by such
other Lender on any Funding Date.

(iv) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Loan Parties to Agent for the Defaulting Lender’s benefit, and,
in the absence of such transfer to the Defaulting Lender, Agent shall transfer
any such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to the applicable Borrowers as if such Defaulting Lender had made
Advances to such Borrowers. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to the applicable Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan

 

7



--------------------------------------------------------------------------------

Documents, such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Administrative Borrower
shall have waived such Defaulting Lender’s default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Agent all amounts owing by Defaulting Lender in respect thereof. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Loan Parties of their duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Administrative Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including an assumption of
its Pro Rata Share of the Risk Participation Liability) without any premium or
penalty of any kind whatsoever; provided however, that any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups’ or Borrowers’ rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund.

(d) Protective Advances and Optional Overadvances.

(i) Agent hereby is authorized by U.S. Loan Parties and the Lenders, from time
to time in Agent’s sole and reasonable discretion, (A) after the occurrence and
during the continuance of a Default or an Event of Default, or (B) at any time
that any of the other applicable conditions precedent set forth in Section 3 are
not satisfied, to make U.S. Advances to U.S. Borrowers on behalf of the Lenders
that Agent, in its Permitted Discretion deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of repayment of the U.S. Obligations (other than the Bank Product
Obligations), or (3) to pay any other amount chargeable to U.S. Loan Parties
pursuant to the terms of this Agreement, including Lender Group Expenses and the
costs, fees, and expenses described in Section 9 (any of the Advances described
in this Section 2.3(d)(i) shall be referred to as “U.S. Protective Advances”).

(ii) Agent hereby is authorized by U.K. Loan Parties and the Lenders, from time
to time in Agent’s sole and reasonable discretion, (A) after the occurrence and
during the continuance of a Default or an Event of Default, or (B) at any time
that any of the other applicable conditions precedent set forth in Section 3 are
not satisfied, to make U.K. Advances to U.K. Borrower on behalf of the Lenders
that Agent, in its Permitted Discretion deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of repayment of the U.K. Obligations, or (3) to pay any other amount
chargeable to U.K. Loan Parties pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 9 (any of the Advances described in this Section 2.3(d)(ii) shall be
referred to as “U.K. Protective Advances”). Notwithstanding the foregoing, the
aggregate outstanding principal amount of (i) the sum of the U.S. Protective
Advances and U.K. Protective Advances shall not exceed $10,000,000 at any time
and (ii) the outstanding Revolver Usage (including all outstanding Protective
Advances) shall not exceed the Maximum Revolver Amount.

(iii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent, U.S. Swing Lender, or U.K. Swing Lender, as applicable,
and Agent, U.K. Swing Lender or U.S. Swing Lender, as applicable, may, but is
not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists

 

8



--------------------------------------------------------------------------------

or thereby would be created, so long as (A) after giving effect to such Advances
(including any Protective Advances that constitute Overadvances), (1) the
outstanding U.S. Revolver Usage does not exceed the U.S. Borrowing Base (if
applicable) by more than $9,000,000, and (2) the outstanding U.K. Revolver Usage
does not exceed the U.K. Borrowing Base (if applicable) by more than $1,000,000,
(B) after giving effect to such Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount, and (C) any
such Overadvance does not remain outstanding for more than 30 days. In the event
Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) for the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(iii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

(iv) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the U.S. Protective Advances and the U.K. Protective Advances shall be
payable to Agent solely for its own account. The Protective Advances and
Overadvances shall be repayable on demand, secured by the Agent’s Liens
(provided that the U.S. Protective Advances and Overadvances to U.S. Borrowers
shall only be secured by Collateral owned by U.S. Loan Parties), constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent, Swing Lenders, and the Lenders and are
not intended to benefit any Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lenders, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
U.S. Swing Lender, with respect to the outstanding U.S. Swing Loans, (2) on
behalf of U.K. Swing Lender, with respect to the outstanding U.K. Swing Loans,
(3) for itself, with respect to the outstanding Protective Advances, and
(4) with respect to Loan Parties’ or their Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iv)): (w) if a
Lender’s balance of the U.S. Advances (including U.S. Swing Loans and U.S.
Protective Advances) exceeds such Lender’s Pro Rata Share of the U.S. Advances
(including U.S. Swing Loans and U.S. Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. (California time)

 

9



--------------------------------------------------------------------------------

on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the U.S. Advances (including U.S. Swing Loans and U.S.
Protective Advances), (x) if a Lender’s balance of the U.K. Advances (including
U.K. Swing Loans and U.K. Protective Advances) exceeds such Lender’s Pro Rata
Share of the U.S. Advances (including U.S. Swing Loans and U.S. Protective
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the U.K. Advances (including U.K.
Swing Loans and U.K. Protective Advances), (y) if a Lender’s balance of the U.S.
Advances (including U.S. Swing Loans and U.S. Protective Advances) is less than
such Lender’s Pro Rata Share of the U.S. Advances (including U.S. Swing Loans
and U.S. Protective Advances) as of a Settlement Date, such Lender shall no
later than 12:00 p.m. (California time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Lender shall, upon transfer of such amount, have as of the Settlement Date,
its Pro Rata Share of the U.S. Advances (including U.S. Swing Loans and U.S.
Protective Advances), and (z) if a Lender’s balance of the U.K. Advances
(including U.K. Swing Loans and U.K. Protective Advances) is less than such
Lender’s Pro Rata Share of the U.K. Advances (including U.K. Swing Loans and
U.K. Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the U.K. Advances (including U.K. Swing Loans and U.K. Protective
Advances). Such amounts made available to Agent under clause (y) of the
immediately preceding sentence shall be applied against the amounts of the
applicable U.S. Swing Loans or U.S. Protective Advances and, together with the
portion of such U.S. Swing Loans or U.S. Protective Advances representing U.S.
Swing Lender’s Pro Rata Share thereof, shall constitute U.S. Advances of such
Lenders, and such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable U.K. Swing Loans or U.K. Protective Advances and, together with the
portion of such U.K. Swing Loans or U.K. Protective Advances representing U.K.
Swing Lender’s Pro Rata Share thereof, shall constitute U.K. Advances of such
Lenders. If any such amount is not made available to Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Loan Parties and allocable to
the Lenders hereunder, and proceeds of Collateral; provided, that, payments
received from U.K. Loan Parties and proceeds of Collateral owned by U.K. Loan
Parties shall be applied only to U.K. Advances, U.K. Swing Loans and U.K.
Protective Advances. To the extent that a net amount is owed to any such Lender
after such application, such net amount shall be distributed by Agent to that
Lender as part of such next Settlement.

(iii) Between Settlement Dates, (A) Agent, to the extent U.S. Protective
Advances or U.S. Swing Loans are outstanding, may pay over to Agent or U.S.
Swing Lender, as applicable, any Collections or payments received by Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the U.S. Advances, for application to the U.S. Protective Advances or U.S.
Swing Loans, and (B) Agent, to the extent U.K. Protective Advances or U.K. Swing
Loans are outstanding, may pay over to Agent or U.K. Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the U.K.
Advances, for application to the U.K. Protective Advances or U.K. Swing Loans.
Between Settlement Dates, (A) Agent, to the extent no U.S. Protective Advances
or U.S. Swing Loans are outstanding, may pay over to U.S. Swing Lender any
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the U.S. Advances, for application to U.S.
Swing Lender’s Pro Rata Share of the U.S.

 

10



--------------------------------------------------------------------------------

Advances, and (B) Agent, to the extent no U.K. Protective Advances or U.K. Swing
Loans are outstanding, may pay over to U.K. Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the U.K. Advances, for application to U.K. Swing Lender’s
Pro Rata Share of the U.K. Advances. If, as of any Settlement Date, Collections
or payments of U.S. Loan Parties received since the then immediately preceding
Settlement Date have been applied to U.S. Swing Lender’s Pro Rata Share of the
U.S. Advances other than to U.S. Swing Loans, as provided for above, U.S. Swing
Lender shall pay to Agent for the accounts of the Lenders, and Agent shall pay
to the Lenders, to be applied to the outstanding U.S. Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the U.S. Advances. If, as of any
Settlement Date, Collections or payments of U.K. Loan Parties received since the
then immediately preceding Settlement Date have been applied to U.K. Swing
Lender’s Pro Rata Share of the U.K. Advances other than to U.K. Swing Loans, as
provided for above, U.K. Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
U.K. Advances of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the U.K. Advances. During the period between Settlement Dates, U.S. Swing Lender
with respect to U.S. Swing Loans, U.K. Swing Lender with respect to U.K. Swing
Loans, Agent with respect to Protective Advances, and each Lender (subject to
the effect of agreements between Agent and individual Lenders) with respect to
the Advances other than Swing Loans and Protective Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lenders, Agent, or the Lenders, as
applicable.

(f) Notation. Agent shall record on its books the principal amount of the U.S.
Advances owing to each Lender, including the U.S. Swing Loans owing to U.S.
Swing Lender, and U.S. Protective Advances owing to Agent, and the interests
therein of each Lender, from time to time and such records shall, absent
manifest error, conclusively be presumed to be correct and accurate. Agent shall
record on its books the principal amount of the U.K. Advances owing to each
Lender, including the U.K. Swing Loans owing to U.K. Swing Lender, and U.K.
Protective Advances owing to Agent, and the interests therein of each Lender,
from time to time and such records shall, absent manifest error, conclusively be
presumed to be correct and accurate.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by any U.S. Loan
Party shall be made in Dollars to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Except as otherwise expressly
provided herein, all payments by any U.K. Loan Party shall be made in Dollars to
Agent’s Account for the account of the Lender Group and shall be made in
immediately available funds, no later than 11:00 a.m. (California time) on the
date specified herein. Any payment received by Agent later than 11:00 a.m.
(California time), shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when

 

11



--------------------------------------------------------------------------------

required, Agent may assume that Borrowers have made (or will make) such payment
in full to Agent on such date in immediately available funds in Dollars and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the applicable Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Except as otherwise
specifically provided in Section 2.4(b)(v) hereof or in Section 2.4(d) hereof,
(x) all payments to be made hereunder by U.S. Loan Parties shall be remitted to
Agent and all (subject to Section 2.4(b)(v) hereof) such payments, and all
proceeds of Collateral owned by U.S. Loan Parties received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the U.S. Advances outstanding and, thereafter, to U.S.
Borrowers (to be wired to the U.S. Designated Account) or such other Person
entitled thereto under Applicable Law, and (y) all payments to be made hereunder
by U.K. Loan Parties shall be remitted to Agent and all (subject to
Section 2.4(b)(v) hereof) such payments, and all proceeds of Collateral owned by
U.K. Loan Parties received by Agent, shall be applied, so long as no Application
Event has occurred and is continuing, to reduce the balance of the U.K. Advances
outstanding and, thereafter, to U.K. Borrower (to be wired to the U.K.
Designated Account) or such other Person entitled thereto under Applicable Law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent by any U.S. Loan Party and all proceeds of Collateral owned by
any U.S. Loan Party received by Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents
payable by U.S. Loan Parties, until paid in full,

(B) second, to pay any fees payable by U.S. Loan Parties then due to Agent under
the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all U.S. Protective Advances until
paid in full,

(D) fourth, to pay the principal of all U.S. Protective Advances until paid in
full,

(E) fifth, ratably to pay any Lender Group Expenses (including reasonable cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents payable by U.S. Loan Parties, until paid in full,

(F) sixth, ratably to pay any fees then due to any of the Lenders under the Loan
Documents payable by U.S. Loan Parties, until paid in full,

 

12



--------------------------------------------------------------------------------

(G) seventh, ratably to pay interest due in respect of the U.S. Advances (other
than U.S. Protective Advances), and the U.S. Swing Loans, until paid in full,

(H) eighth, ratably (i) to pay the principal of all U.S. Swing Loans until paid
in full, (ii) to pay the principal of all U.S. Advances until paid in full,
(iii) to Agent, to be held by Agent, for the ratable benefit of Issuing Lender
and those Lenders having a Revolver Commitment, as cash collateral in an amount
up to 105% of the Letter of Credit Usage, and (iv) to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Application Event,

(I) ninth, to pay any other U.S. Obligations (including the provision of amounts
to Agent, to be held by Agent, for the benefit of the Bank Product Providers, as
cash collateral in an amount up to the amount determined by Agent in its
Permitted Discretion as the amount necessary to secure Borrowers’ and their
Subsidiaries’ obligations in respect of Bank Products),

(J) tenth, to the payment of the U.K. Obligations in the order of payment set
forth in paragraph (b)(iii) below, and

(K) eleventh, to U.S. Borrowers (to be wired to the U.S. Designated Account) or
such other Person entitled thereto under Applicable Law.

(iii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent by any U.K. Loan Party and all proceeds of Collateral owned by
any U.K. Loan Party received by Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents
payable by U.K. Loan Parties, until paid in full,

(B) second, to pay any fees payable by U.K. Loan Parties then due to Agent under
the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all U.K. Protective Advances until
paid in full,

(D) fourth, to pay the principal of all U.K. Protective Advances until paid in
full,

(E) fifth, ratably to pay any Lender Group Expenses (including reasonable cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents payable by U.K. Loan Parties, until paid in full,

(F) sixth, ratably to pay any fees then due to any of the Lenders under the Loan
Documents payable by U.K. Loan Parties, until paid in full,

(G) seventh, ratably to pay interest due in respect of the U.K. Advances (other
than U.S. Protective Advances), and the U.K. Swing Loans (other than U.K.
Protective Advances), until paid in full,

 

13



--------------------------------------------------------------------------------

(H) eighth, ratably to pay the principal of all U.K. Swing Loans until paid in
full, and to pay the principal of all U.K. Advances until paid in full,

(I) ninth, to pay any other U.K. Obligations, and

(J) tenth, to U.K. Borrower (to be wired to the U.K. Designated Account) or such
other Person entitled thereto under Applicable Law.

(iv) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any Loan
Party to Agent and specified by such Loan Party to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.

(vi) For purposes of foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c) Mandatory Prepayments.

(i) If at any time the sum of the aggregate amount of the outstanding U.S.
Advances and the outstanding Letter of Credit Usage exceeds the lesser of
(x) the U.S. Borrowing Base and (y) the Maximum Revolver Amount less the
aggregate principal amount of U.K. Advances outstanding at such time, Borrowers
shall prepay the U.S. Obligations in an amount equal to such excess which
prepayments shall be applied (A) so long as no Application Event shall have
occurred and be continuing, to the outstanding principal amount of the U.S.
Advances until paid in full, and (B) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in Section 2.4(b)(ii).

(ii) If at any time the sum of the aggregate amount of the outstanding U.K.
Advances exceeds the least of (x) $25,000,000, (y) the U.K. Borrowing Base and
(z) the Maximum Revolver Amount less the sum of (1) Letter of Credit Usage at
such time plus (2) the aggregate principal amount of U.S. Advances outstanding
at such time, Borrowers shall prepay the U.K. Obligations in an amount equal to
such excess which prepayments shall be applied (A) so long as no Application
Event shall have occurred and be continuing, to the outstanding principal amount
of the U.K. Advances until paid in full, and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

2.5 Overadvances. If, at any time or for any reason, the amount of U.S.
Obligations owed by U.S. Borrowers to the Lender Group pursuant to Section 2.1
or Section 2.12 is greater than any of the limitations set forth in Section 2.1
or Section 2.12, as applicable (an “U.S. Overadvance”), U.S. Borrowers promptly
shall pay to Agent, in cash, the amount of such excess, which amount shall be
used by Agent to

 

14



--------------------------------------------------------------------------------

reduce the U.S. Obligations in accordance with the priorities set forth in
Section 2.4(b). If, at any time or for any reason, the amount of U.K.
Obligations owed by U.K. Borrowers to the Lender Group pursuant to Section 2.1
is greater than any of the limitations set forth in Section 2.1 (an “U.K.
Overadvance”; together with the U.S. Overadvances, collectively, the
“Overadvances”), U.K. Borrower promptly shall pay to Agent, in cash, the amount
of such excess, which amount shall be used by Agent to reduce the U.K.
Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate
plus the Applicable Margin, (ii) if the relevant Obligation is an Advance that
is a Base Rate Loan, at a per annum rate equal to the Base Rate plus the
Applicable Margin, and (iii) otherwise, at a per annum rate equal to the Base
Rate plus the Applicable Margin.

(b) Letter of Credit Fee. U.S. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.12(e)) which
shall accrue at a rate equal to 2.00% per annum times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default under Section 7.2(a) (solely as a result of a failure to comply with
Section 6.16), Section 7.1, Section 7.4 or Section 7.5 and at the election of
Agent or the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) whether or not charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. All Lender Group
Expenses (as and when incurred) shall be due and payable 7 Business Days after
written notice of such Lender Group Expenses is delivered by facsimile,
overnight courier, electronic mail or personally to Borrowers. U.S. Borrowers
hereby authorize Agent, from time to time, without prior notice to U.S.
Borrowers, to charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), all charges, commissions, fees, and costs
provided for in Section 2.12(e) (as and when accrued or incurred), all fees and
costs provided for in Section 2.11 (as and when accrued or incurred), and all
other payments as and when due and payable under any Loan Document (including
any amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the amount of the Bank Product Reserve) to Borrowers’ Loan
Account, which amounts thereafter shall constitute U.S. Advances hereunder and
shall accrue interest at the rate then applicable to U.S. Advances that are Base
Rate Loans; provided, that, for the avoidance of doubt, Lender Group Expenses
shall not be charged to Borrowers’ Loan Account until the 7 Business Days’
notice described above is delivered to Administrative Borrower and such 7
Business Day period has expired. U.K. Borrower

 

15



--------------------------------------------------------------------------------

hereby authorizes Agent, from time to time, without prior notice to U.K.
Borrower, to charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), all charges, commissions, fees, and costs
provided for in Section 2.12(e) (as and when accrued or incurred), all fees and
costs provided for in Section 2.11 (as and when accrued or incurred), and all
other payments, which constitute U.K. Obligations, as and when due and payable
under any Loan Document to the sub-account for the U.K. Borrower in the
Borrowers’ Loan Account, which amounts thereafter shall constitute U.K. Advances
hereunder and shall accrue interest at the rate then applicable to U.K. Advances
that are Base Rate Loans; provided, that, for the avoidance of doubt, Lender
Group Expenses, which constitute U.K. Obligations, shall not be charged to the
sub-account for the U.K. Borrower in the Borrowers’ Loan Account until the 7
Business Days’ notice described above is delivered to Administrative Borrower
and such 7 Business Day period has expired. Any interest not paid when due shall
be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any Law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under Applicable Law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by Law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Cash Management.

(a) U.S. Loan Parties shall and shall cause each of their U.S. Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of their and their
U.S. Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Cash Management Bank, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the second Business Day after the date
of receipt thereof, all of their Collections, other than amounts not exceeding
at anytime $250,000 for any individual account and $1,500,000 in the aggregate
for all such accounts (including those sent directly by their Account Debtors to
U.S. Loan Parties or their U.S. Subsidiaries) into a bank account in
Administrative Borrower’s name (a “Cash Management Account”) at one of the Cash
Management Banks.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and U.S. Loan Parties. Each such Cash Management Agreement
shall provide, among other things, that (i) the Cash Management Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such Cash Management Account without further consent by U.S. Loan Parties or
their U.S. Subsidiaries, as applicable, (ii) the Cash Management Bank has no
rights of setoff or recoupment or any other claim against the applicable Cash
Management Account, other than for payment of its service fees and other charges
directly related to the administration of such Cash Management Account and for
returned checks or other items of payment, and (iii) upon the instruction of the
Agent (an “Activation Instruction”), it will forward by daily sweep all amounts
in the applicable Cash Management Account to the Agent’s Account. Agent agrees
not to issue an Activation Instruction with respect to the Cash Management

 

16



--------------------------------------------------------------------------------

Accounts unless a Triggering Event has occurred and is continuing at the time
such Activation Instruction is issued. Agent agrees to promptly deliver to the
Cash Management Bank a rescission of the Activation Instruction (the
“Rescission”) if: (x) the Triggering Event upon which such Activation
Instruction was issued has been waived in writing in accordance with the terms
of this Agreement, and (y) no additional Triggering Event has occurred and is
continuing prior to the date of the Rescission or is reasonably expected to
occur on or immediately after the date of the Rescission.

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent, and
(ii) prior to the time of the opening of such Cash Management Account, a U.S.
Loan Party (or its U.S. Subsidiary, as applicable) and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement.

(d) Each Cash Management Account shall be a cash collateral account subject to a
Control Agreement.

2.8 Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Loan Parties shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before 11:00
a.m. (California time). If any payment item is received into the Agent’s Account
on a non-Business Day or after 11:00 a.m. (California time) on a Business Day,
it shall be deemed to have been received by Agent as of the opening of business
on the immediately following Business Day.

2.9 Designated Accounts. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Administrative Borrower agrees to establish and maintain the U.S. Designated
Account with the U.S. Designated Account Bank for the purpose of receiving the
proceeds of the U.S. Advances requested by U.S. Borrowers and made by Agent or
the Lenders hereunder. Administrative Borrower agrees to establish and maintain
the U.K. Designated Account with the U.K. Designated Account Bank for the
purpose of receiving the proceeds of the U.K. Advances requested by U.K.
Borrower and made by Agent or the Lenders hereunder. Unless otherwise agreed by
Agent and Administrative Borrower, any U.S. Advance, U.S. Protective Advance, or
U.S. Swing Loan requested by U.S. Borrowers and made by Agent or the Lenders
hereunder shall be made to the U.S. Designated Account. Unless otherwise agreed
by Agent and Administrative Borrower, any U.K. Advance, U.K. Protective Advance,
or U.K. Swing Loan requested by U.K. Borrower and made by Agent or the Lenders
hereunder shall be made to the U.K. Designated Account.

2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be, subject to Section 2.6(d), charged with all Advances
(including Protective Advances and Swing Loans) made by Agent, Swing Lenders, or
the Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued
by Issuing Lender for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, reasonable fees and expenses, and
Lender Group Expenses; provided that, Agent shall maintain a separate U.K.
sub-account under the Loan Account in the name of the U.K. Borrower on which
U.K. Borrower will be charged with all U.K. Advances (including U.K. Protective
Advances and U.K. Swing Loans) made by Agent, U.K. Swing Lenders, or the

 

17



--------------------------------------------------------------------------------

Lenders to U.K. Borrower or for U.K. Borrower’s account, and with all other
payment Obligations of U.K. Borrower hereunder or under the other Loan
Documents. In accordance with Section 2.8, the Loan Account will be credited
with all payments received by Agent from Borrowers or for Borrowers’ account,
including all amounts received in the Agent’s Account from any Cash Management
Bank. Agent shall render statements regarding the outstanding loan balance, cash
receipts, Advances made and the collateral balance within two (2) Business Days
of the last Business Day of each calendar week. In addition, Agent shall render
statements regarding the Loan Account to Administrative Borrower, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Group Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.11 Fees. Borrowers shall pay to Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.

2.12 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of U.S. Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of U.S.
Borrowers. Each request for the issuance of a Letter of Credit or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance satisfactory to the
Issuing Lender in its Permitted Discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. If requested by the Issuing Lender, any one of the U.S. Borrowers
also shall be an applicant under the application with respect to any Underlying
Letter of Credit that is to be the subject of an L/C Undertaking. The Issuing
Lender shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the issuance of such requested
Letter of Credit:

(i) the Letter of Credit Usage would exceed the U.S. Borrowing Base less the
outstanding amount of U.S. Advances, or

(ii) the Letter of Credit Usage would exceed $25,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances.

U.S. Borrowers and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit shall be
in form and substance acceptable to the Issuing Lender (in the exercise of its
Permitted Discretion), including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender is obligated to advance
funds under a Letter of Credit, U.S. Borrowers shall reimburse such L/C
Disbursement to Issuing Lender by paying to Agent an amount equal to such L/C
Disbursement not later

 

18



--------------------------------------------------------------------------------

than 11:00 a.m., California time, on the date that such L/C Disbursement is
made, if Administrative Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 10:00 a.m., California time, on such
date, or, if such notice has not been received by Administrative Borrower prior
to such time on such date, then not later than 11:00 a.m., California time, on
the Business Day that Administrative Borrower receives such notice, if such
notice is received prior to 10:00 a.m., California time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be a U.S. Advance hereunder and, initially,
shall bear interest at the rate then applicable to U.S. Advances that are Base
Rate Loans. To the extent an L/C Disbursement is deemed to be a U.S. Advance
hereunder, U.S. Borrowers’ obligation to reimburse such L/C Disbursement shall
be discharged and replaced by the resulting U.S. Advance. Promptly following
receipt by Agent of any payment from U.S. Borrowers pursuant to this paragraph,
Agent shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.12(b) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any U.S. Advance deemed made pursuant to the foregoing subsection
on the same terms and conditions as if U.S. Borrowers had requested such U.S.
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by U.S. Borrowers on the date due as provided in
Section 2.12(a), or of any reimbursement payment required to be refunded to U.S.
Borrowers for any reason. Each Lender with a Revolver Commitment acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount equal to its respective Pro Rata Share of each L/C
Disbursement made by the Issuing Lender pursuant to this Section 2.12(b) shall
be absolute and unconditional and such remittance shall be made notwithstanding
the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3. If any such Lender fails to
make available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(c) Each U.S. Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no U.S. Borrower shall be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Each U.S. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Underlying Letter of Credit or by Issuing Lender’s interpretations of any
L/C issued by Issuing Lender to or for such U.S. Borrower’s account, even though
this interpretation may be different from such U.S. Borrower’s own, and each
U.S. Borrower understands and agrees that the Lender Group shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following U.S. Borrowers’ instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto. Each U.S.
Borrower understands that the L/C Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by U.S. Borrowers against such Underlying Issuer.

 

19



--------------------------------------------------------------------------------

Each U.S. Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by the Lender Group under any L/C
Undertaking as a result of the Lender Group’s indemnification of any Underlying
Issuer; provided, however, that no U.S. Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability to the extent that it is
caused by the gross negligence or willful misconduct of the Issuing Lender or
any other member of the Lender Group. Each U.S. Borrower hereby acknowledges and
agrees that neither the Lender Group nor the Issuing Lender shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(d) Each U.S. Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e) Any and all issuance customary and reasonable charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and
immediately shall be reimbursable by U.S. Borrowers to Agent for the account of
the Issuing Lender; it being acknowledged and agreed by each U.S. Borrower that,
as of the Closing Date, the issuance charge imposed by the prospective
Underlying Issuer is .400% per annum times the undrawn amount of each Underlying
Letter of Credit, that such issuance charge may be changed from time to time,
and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change after the Closing Date in any Applicable Law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of Law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and U.S. Borrowers shall pay on demand such
amounts as Agent may specify to be necessary to compensate the Lender Group for
such additional cost or reduced receipt, together with interest on such amount
from the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

(g) Schedule 2.12(g) hereto contains a list of all letters of credit outstanding
on the Closing Date pursuant to the Existing Credit Agreement. For the period
from and after the Closing Date, each such letter of credit, including any
extension or renewal thereof (each, as amended from time to time in accordance
with the terms thereof and hereof, an “Existing Letter of Credit”) shall
constitute a “Letter of

 

20



--------------------------------------------------------------------------------

Credit” issued for the account of U.S. Borrowers, for all purposes of this
Agreement, including, without limitation, calculations of Availability, the U.S.
Borrowing Base, Letter of Credit fees, and Letter of Credit Usage; provided,
that, all fees related to an Existing Letter of Credit under this Agreement
shall be paid without duplication of any such fee that has already been paid in
connection with such Existing Letter of Credit under the Existing Credit
Agreement.

2.13 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto, (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless
Administrative Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any actual loss, cost, or expense
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such actual losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Administrative Borrower setting
forth any amount or amounts that Agent or such Lender is entitled to receive
pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii) Borrowers shall have not more than 10 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000.

(iv) Notwithstanding Section 2.13(b)(ii), Agent will use reasonably efforts to
minimize or reduce any such loss or expense resulting from the mandatory
prepayments required by Section 2.4(c) of this Agreement by applying all
payments and prepayments to Base Rate Loans prior to any

 

21



--------------------------------------------------------------------------------

application of payments to LIBOR Rate Loans; provided, that nothing in this
Section 2.13(b)(iv) shall affect the order of application of payments set forth
in Section 2.4(b).

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Loan Parties’ and their
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.13 (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in Applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.13(b)(ii)).

(ii) In the event that any change in market conditions or any Law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(iii) Any Lender, upon determining that any amounts will be payable pursuant to
this Section 2.13(d), will give notice thereof to the Administrative Borrower,
which notice shall include a statement submitted to the Administrative Borrower
by such Lender (a copy of which statement shall be sent by such Lender to
Agent), setting forth the basis for the calculation of such additional amount or
amounts necessary to compensate such Lender, although failure to give any such
notice shall not release or diminish Borrowers’ obligations to pay additional
amounts pursuant to this Section 2.13(d); provided that Borrowers shall not be
required to compensate a Lender pursuant to this section for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender
notifies the Administrative Borrower in writing of the additional amounts and of
such Lender’s intention to claim compensation therefore; provided further that,
if the change in law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. The statement required to be
delivered pursuant to this Section 2.13(d) shall be deemed true and correct
absent manifest error.

 

22



--------------------------------------------------------------------------------

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.14 Capital Requirements. If, after the date hereof, any Lender reasonably
determines that (i) the adoption of or change in any Law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of Law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Any Lender,
upon determining that any amounts will be payable pursuant to this Section 2.14,
will give notice thereof to the Administrative Borrower, which notice shall
include a statement submitted to the Administrative Borrower by such Lender (a
copy of which statement shall be sent by such Lender to Agent), setting forth
the basis for the calculation of such additional amount or amounts necessary to
compensate such Lender, although failure to give any such notice shall not
release or diminish Borrowers’ obligations to pay additional amounts pursuant to
this Section 2.14; provided that Borrowers shall not be required to compensate a
Lender pursuant to this section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the
Administrative Borrower in writing of the additional amounts and of such
Lender’s intention to claim compensation therefore; provided further that, if
the change in law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. The statement required to be
delivered pursuant to this Section 2.14 shall be deemed true and correct absent
manifest error.

2.15 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests an adjustment to the LIBOR Rate under
Section 2.13(d)(i), determines that is unlawful or impractical for such Lender
to fund or maintain LIBOR Rate Loans pursuant to Section 2.13(d)(ii), requests
compensation under Section 2.14 or requests additional amounts or requires
indemnification under Section 16(a), then such Lender shall use reasonable
efforts to file any certificate or document reasonably requested by
Administrative Borrower or to designate a different lending office for funding
or booking its loans made hereunder or to assign its rights and obligations
hereunder to another of its offices or branches, if, in the judgment of such
Lender, such filing, designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.14 or 16(a), would eliminate or reduce
the adjustment under Section 2.13(d)(i) or would eliminate the condition under
Section 2.13(d)(ii) in the future and (ii) would not subject such Lender to any
unreimbursed expense and would not otherwise be disadvantageous to such Lender.
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such filing, designation or assignment.

 

23



--------------------------------------------------------------------------------

(b) If any Lender requests an adjustment to the LIBOR Rate under
Section 2.13(d)(i), determines that is unlawful or impractical for such Lender
to fund or maintain LIBOR Rate Loans pursuant to Section 2.13(d)(ii), requests
compensation under Section 2.14 or requests additional amounts or requires
indemnification under Section 16(a), or if any Lender defaults in its
obligations to fund loans hereunder, then Administrative Borrower may, at its
sole expense and effort, upon notice to such Lender and Agent, require such
Lender to assign and delegate, without recourse, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender or an Eligible Transferee, if
such Person accepts such assignment); provided that, Administrative Borrower
shall have received the prior written consent of Agent, which consent shall not
be unreasonably withheld. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

2.16 Joint and Several Liability of U.S. Borrowers.

(a) Each U.S. Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each U.S. Borrower and in consideration of the
undertakings of the other U.S. Borrowers to accept joint and several liability
for the U.S. Obligations and the U.K. Obligations.

(b) Each U.S. Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other U.S. Borrowers, with respect to the payment
and performance of all of the U.S. Obligations and the U.K. Obligations
(including any U.S. Obligations and U.K. Obligations arising under this
Section 2.16), it being the intention of the parties hereto that all the U.S.
Obligations and the U.K. Obligations shall be the joint and several obligations
of each U.S. Borrower without preferences or distinction among them.

(c) If and to the extent that any U.S. Borrower shall fail to make any payment
with respect to any of the U.S. Obligations or the U.K. Obligations as and when
due or to perform any of the U.S. Obligations or the U.K. Obligations in
accordance with the terms thereof, then in each such event the other U.S.
Borrowers will make such payment with respect to, or perform, such Obligation.

(d) The Obligations of each U.S. Borrower under the provisions of this
Section 2.16 constitute the absolute and unconditional, full recourse
Obligations of each U.S. Borrower enforceable against such U.S. Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each U.S. Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances (except with respect to Lender Group Expenses as set forth in
Section 2.6(d)) or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the U.S. Obligations
or the U.K. Obligations, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by Applicable Law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each U.S. Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the U.S. Obligations or the U.K. Obligations, the acceptance of any
payment of any of the U.S. Obligations or the U.K. Obligations, the acceptance
of any partial payment thereon, any waiver, consent or other action or
acquiescence by Agent or Lenders at any time or times in respect of any default
by any U.S. Borrower in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement, any and all other indulgences
whatsoever by Agent or Lenders in respect of any of the U.S. Obligations or the

 

24



--------------------------------------------------------------------------------

U.K. Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the U.S. Obligations
or the U.K. Obligations or the addition, substitution or release, in whole or in
part, of any Borrower. Without limiting the generality of the foregoing, each
U.S. Borrower assents to any other action or delay in acting or failure to act
on the part of any Agent or Lender with respect to the failure by any Borrower
to comply with any of its respective U.S. Obligations or the U.K. Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with Applicable Laws or
regulations thereunder, which might, but for the provisions of this Section 2.16
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.16, it being the
intention of each U.S. Borrower that, so long as any of the U.S. Obligations or
the U.K. Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.16 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each U.S.
Borrower under this Section 2.16 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or any Agent
or Lender. The joint and several liability of the U.S. Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any Borrower or any Agent or Lender.

(f) Each U.S. Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the U.S. Obligations or the U.K. Obligations.
Each U.S. Borrower further represents and warrants to Agent and Lenders that
such Borrower has read and understands the terms and conditions of the Loan
Documents. Each U.S. Borrower hereby covenants that such Borrower will continue
to keep informed of Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the U.S. Obligations or the U.K.
Obligations.

(g) The provisions of this Section 2.16 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all of the U.S. Borrowers as often as
occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the U.S. Obligations or the U.K.
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.16 shall remain in effect until all of the U.S. Obligations and the
U.K. Obligations shall have been paid in full or otherwise fully satisfied. If
at any time, any payment, or any part thereof, made in respect of any of the
U.S. Obligations or the U.K. Obligations, is rescinded or must otherwise be
restored or returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.16 will forthwith be reinstated in effect, as though such payment had
not been made.

(h) Each U.S. Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the U.S.
Obligations or the U.K. Obligations or any collateral security therefor until
such time as all of the U.S. Obligations and the U.K. Obligations have been paid
in full in cash. Any claim which any U.S. Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the U.S. Obligations
or the U.K. Obligations arising hereunder or thereunder, to the prior payment in
full in cash of the U.S. Obligations and the U.K. Obligations and, in the event
of any insolvency, bankruptcy, receivership, liquidation, reorganization or
other similar proceeding under the Laws of any jurisdiction relating to any Loan
Party, its debts or its assets, whether voluntary or involuntary, all such U.S.
Obligations and the U.K. Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Loan Party therefor.

 

25



--------------------------------------------------------------------------------

(i) Each of the Loan Parties hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Loan Party to any other Loan
Party is hereby subordinated to the prior payment in full in cash of the
Obligations. Each Loan Party hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Loan Party will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Loan Party owing to such Loan Party until the Obligations shall have been paid
in full in cash. If, notwithstanding the foregoing sentence, such Loan Party
shall collect, enforce or receive any amounts in respect of such indebtedness,
such amounts shall be collected, enforced and received by such Loan Party as
trustee for Agent, and such Loan Party shall deliver any such amounts to Agent
for application to the Obligations in accordance with Section 2.4(b).

(j) For the avoidance of doubt, each U.K. Loan Party shall be obligated for the
U.K. Obligations and not for any other Obligations.

2.17 Judgment Currency.

(a) This is an international financial transaction in which the specification of
a currency and payment in New York City is of the essence. Dollars shall be the
currency of account in the case of all payments pursuant to or arising under
this Agreement or under any other Loan Document, and all such payments shall be
made to Agent’s Account in immediately available funds. To the fullest extent
permitted by applicable law, the Obligations of each Loan Party to Agent and the
Lenders under this Agreement and under the other Loan Documents shall not be
discharged by any amount paid in any other currency or in any other manner than
to Agent’s Account to the extent that the amount so paid after conversion under
this Agreement and transfer to Agent’s Account does not yield the amount of
Dollars in New York City due under this Agreement and under the other Loan
Documents. If, for the purposes of obtaining or enforcing judgment against Loan
Parties in any court in any jurisdiction in connection with this Agreement or
any other Loan Document, it becomes necessary to convert into any other currency
(such other currency being referred to as the “Judgment Currency”) an amount due
under this Agreement or any Loan Document in Dollars other than Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding (a) the date of actual payment of the amount
due, in the case of any proceeding in the courts of any jurisdiction that would
give effect to such conversion being made on such date, or (b) the date on which
the judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 2.17 being hereinafter referred to as the “Judgment Conversion
Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection (a) above, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, Loan Parties shall pay such additional amount (if any, and in
any event not a lesser amount) as may be necessary to ensure that the amount
actually received in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of Dollars
which could have been purchased with the amount of the Judgment Currency
stipulated in the judgment or judicial order at the rate of exchange prevailing
on the Judgment Conversion Date. The term “rate of exchange” in this Section
means the Spot Rate at which Agent would be prepared to sell Dollars against the
Judgment Currency.

(c) Any amount due from Loan Parties under this Section 2.17 shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Agreement or any other Loan Document.

2.18 Increase in Maximum Revolver Amount

 

26



--------------------------------------------------------------------------------

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon written notice to Agent, the Administrative Borrower may from time to time,
request, on one or more occasions and subject to the conditions set forth below
in this Section 2.18 and in Section 3.2, an increase in the Maximum Revolver
Amount in an aggregate principal amount (for all such requests) not to exceed
$40,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000 and (ii) the Administrative Borrower may make one
such request a year and a total of a maximum of four (4) such requests. At the
time of sending such notice (each such notice, an “Additional Revolver
Commitment Notice”), the Administrative Borrower (in consultation with Agent)
shall specify (i) the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to Lenders), and (ii) the amount of the increase in the
Maximum Revolver Amount that Borrowers are requesting (each such requested
amount, the “Additional Revolver Commitment Amount”). Upon the receipt by Agent
of any Additional Revolver Commitment Notice, Agent shall promptly notify each
Lender thereof and each Lender shall have the option (but not the obligation) to
increase the amount of its Revolver Commitment by an amount up to its Pro Rata
Share of the Additional Revolver Commitment Amount as set forth in such
Additional Revolver Commitment Notice.

(b) Lender Elections to Increase. Each Lender shall notify Agent within the time
period set forth in the Additional Revolver Notice whether or not it agrees to
increase its then existing Revolver Commitment and, if so, the amount by which
it is willing to so increase (each Lender providing such notice of increase, an
“Existing Increasing Lender”). Any Lender not responding within the applicable
time period shall be deemed to have declined to increase its then existing
Revolver Commitment; provided, no Lender shall be obligated to provide an
increase in its then existing Revolver Commitment and the determination to
provide any such increase shall be within the sole and absolute discretion of
each such Lender; provided, further however, if any existing Lender declines its
right to increase its then existing Revolver Commitment, then the other existing
Lenders may agree to increase their Revolver Commitments in the amount of such
declining Lenders Pro Rata Share of the Additional Revolver Commitment Amount.

(c) Notification by Agent; Additional Lenders. Agent shall notify the
Administrative Borrower and each Lender of Lenders’ responses to each request
made hereunder. If the aggregate amount of the increases in the Revolver
Commitments received from the Existing Increasing Lenders does not equal the
Additional Revolver Commitment Amount, subject to the approval of Agent (which
approval shall not be unreasonably withheld, delayed or conditioned), the
Administrative Borrower may also invite other Persons to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to Agent and its
counsel (such other Persons, “New Increasing Lenders”, and together with the
Existing Increasing Lenders, the “Increasing Lenders”); provided that such New
Increasing Lender shall not include any Loan Party or Affiliate of a Loan Party.

(d) Closing Date and Allocations. If the Maximum Revolver Amount is increased in
accordance with this Section, Agent and the Administrative Borrower shall
determine, subject to the satisfaction of the conditions set forth in clause
(e) below, the effective date and the final allocation of such increase between
the Increasing Lenders. The Maximum Revolver Amount shall be increased (subject
to the limitations set forth in clause (a) above) in an amount equal to the
aggregate amount of commitments to provide increases in their Revolver
Commitments or new Revolver Commitments received in writing from the Increasing
Lenders. Agent shall promptly notify the Administrative Borrower and the
Increasing Lenders of the final allocation of such increase and the Increase
Closing Date.

(e) Conditions to Effectiveness of Increase. The Maximum Revolver Amount shall
be increased effective on the date that each of the following conditions have
been satisfied (or waived by the Agent and the Increasing Lenders), in form and
substance reasonably satisfactory to the Agent and the Increasing Lenders (each
such date, an “Increase Closing Date”):

 

27



--------------------------------------------------------------------------------

(i) Agent shall have received from each Increasing Lender a joinder agreement to
the Credit Agreement and written commitments to provide increases in their
Revolver Commitments or new Revolver Commitments, as applicable, duly executed
by each such Increasing Lender;

(ii) the conditions precedent to the making of Advances in Section 3.2 of this
Agreement shall be satisfied as of the Increase Closing Date, both before and
after giving effect to such increase;

(iii) the Administrative Borrowers shall deliver to Agent a certificate of each
Loan Party dated as of the Increase Closing Date signed by an Authorized Person
of such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase and authorizing the
execution, delivery and performance of any amendments or other documents or
instruments necessary to give effect to any such increase, (B) certifying that,
before and after giving effect to such increase, (1) the representations and
warranties of Parent or its Subsidiaries contained in this Agreement or in the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on the Increase Closing Date (except to the extent that such
representations and warranties relate solely to an earlier date), and (2) no
Default or Event of Default shall have occurred and be continuing on the
Increase Closing Date, nor shall either result therefrom and (C) certifying that
each of the conditions required to be satisfied as of the Increase Closing Date
have been satisfied as of such date;

(iv) such increase in the Maximum Revolver Amount shall not violate any
applicable Law, regulation or order or decree of any court or other Governmental
Authority and shall not be enjoined, temporarily, preliminarily or permanently;

(v) unless otherwise agreed in writing by the Administrative Borrower and the
Required Lenders and subject to clause (vi) below, the terms and conditions
applicable to any such increase and any Advances or other extensions of credit
in respect thereof shall be identical to the existing Revolver Commitments and
Advances or other extensions of credit, respectively, and any Advances or other
extensions in respect of such increase shall constitute Advances or other
extensions of credit for all purposes and subject to the terms of this
Agreement;

(vi) the fees, interest rate and other compensation offered to, paid or payable
to the Increasing Lenders in respect of any such increase (other than closing
fees payable to the Increasing Lenders) shall not be higher than the fees,
interest rate and other compensation paid or payable to any existing Lender in
respect of their then existing Revolver Commitments; and

(vii) there shall have been paid to Agent, for the account of the Agent and
Lenders (including the Increasing Lenders) all fees and expenses (including
reasonable fees and expenses of counsel) due and payable pursuant to any of the
Loan Documents in connection with any such increase on or before Increase
Closing Date

(f) Miscellaneous As of the Increase Closing Date, (i) the outstanding Advances
and Pro Rata Shares of Swing Loans and Letters of Credit will be reallocated by
Agent on the applicable Increase Closing Date among Lenders (including the New
Increasing Lenders providing a portion of such increase) in accordance with
their revised Pro Rata Shares and Lenders (including any such new Lenders) agree
(A) to make all payments and adjustments necessary to effect such reallocation
and Borrowers shall pay any and all costs required pursuant to Section 2.13 in
connection with such reallocation as if such reallocation were a repayment and
(B) without any further action or consent on the part of any Lender, to any
changes to the Loan Documents as may be necessary to reflect such increase, if
any, that do not adversely affect the rights of any Lenders, and (ii) each
reference to the term Maximum Revolver Amount herein, and in any of the other
Loan Documents shall be amended to mean the amount of the Maximum Revolver
Amount specified in the most

 

28



--------------------------------------------------------------------------------

recent written notice from Agent to Administrative Borrower of the increase in
the Maximum Revolver Amount. The proceeds of any such increase may be used for
working capital and general corporate purposes not otherwise prohibited by the
Loan Documents.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the extensions of credit provided for hereunder on and after
the Closing Date, is subject to the fulfillment, to the reasonable satisfaction
of Agent and each Lender, of each of the conditions precedent set forth on
Schedule 3.1 on or prior to the Closing Date (the making of such initial
extension of credit by a Lender being conclusively deemed to be its satisfaction
or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Loan Parties or their Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on October 17, 2016 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrowers provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Loan Parties or their
Subsidiaries of their duties, Obligations, or covenants hereunder or under any
other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated. When
this Agreement has been terminated and all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, without recourse, representation or warranty, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Agent’s Liens and all notices of
security interests and liens previously filed by Agent with respect to the
Obligations.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
three days’ prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent, in cash, the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full. If
Borrowers have sent a notice of termination pursuant to

 

29



--------------------------------------------------------------------------------

the provisions of this Section, then the Commitments shall terminate and
Borrowers shall be obligated to repay the Obligations (including (a) providing
Letter of Credit Collateralization with respect to the then existing Letter of
Credit Usage, and (b) providing Bank Product Collateralization with respect to
the then existing Bank Products), in full, on the date set forth as the date of
termination of this Agreement in such notice.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1 No Encumbrances. Each Loan Party and its Subsidiaries has good and valid
title to, or a valid leasehold interest in, their personal property assets and
good and valid title to, or a valid leasehold interest in, their Real Property,
in each case, free and clear of Liens except for Permitted Liens.

4.2 Eligible Accounts. As to each Account that is identified by a Loan Party as
an Eligible Account in a borrowing base report submitted to Agent, such Account
is (a) a bona fide existing payment obligation of the applicable Account Debtor
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtor in the ordinary course of Loan Parties’ business, (b) owed
to Loan Parties without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Accounts.

4.3 Eligible Inventory. As to each item of Inventory that is identified by
Administrative Borrower as Eligible Inventory in a borrowing base report
submitted to Agent, such Inventory is, as of the date of such report, (a) of
good and merchantable quality, free from known defects (other than immaterial
defects that will not adversely affect the saleability of such Inventory), and
(b) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Inventory.

4.4 Equipment. Each material item of Equipment of Loan Parties and their
Subsidiaries is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted, except as could
not be reasonably expected to result in a Material Adverse Change.

4.5 Location of Inventory and Equipment. Except as set forth on Schedule 4.5,
the Inventory and Equipment (other than vehicles or Equipment out for repair) of
Loan Parties and their Subsidiaries are not stored with a bailee, warehouseman,
or similar party and are located only at, or in-transit between, the locations
identified on Schedule 4.5 (as such Schedule may be updated pursuant to
Section 5.9).

4.6 Inventory Records. Each Loan Party keeps records that are correct and
accurate in all material respects itemizing and describing the type, quality,
and quantity of its and its Subsidiaries’ Inventory and the book value thereof.

4.7 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each U.S. Loan Party and each of its
Subsidiaries and the name of and jurisdiction of

 

30



--------------------------------------------------------------------------------

incorporation of each U.K. Loan Party and each of its Subsidiaries is set forth
on Schedule 4.7(a) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).

(b) The chief executive office of each U.S. Loan Party and each of its
Subsidiaries and the registered office of each U.K. Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.7(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 5.9).

(c) Each U.S. Loan Party’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers and each U.K. Loan Party’s and
each of its Subsidiaries’ company registered numbers, if any, are identified on
Schedule 4.7(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).

(d) As of the Closing Date, Loan Parties and their Subsidiaries do not hold any
commercial tort claims, except as set forth on Schedule 4.7(d).

4.8 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party is duly organized or incorporated and existing and in good
standing under the Laws of the jurisdiction of its organization or incorporation
and qualified to do business in any state where the failure to be so qualified
reasonably could be expected to result in a Material Adverse Change.

(b) Set forth on Schedule 4.8(b), as of the Closing Date, (as such Schedule may
be updated from time to time to reflect changes permitted to be made under
Section 5.16), is a complete and accurate description of the authorized capital
Stock of Parent, by class, and, as of the Closing Date, a description of the
number of shares of each such class that are issued and outstanding. As of the
Closing Date, the Parent is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Stock or any security convertible into or exchangeable for any of its
capital Stock, except as set forth on Schedule 4.8(b).

(c) Set forth on Schedule 4.8(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.16), is a complete
and accurate list of Parent’s direct and indirect Subsidiaries, showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries, and
(iii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by the applicable Subsidiary. All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

(d) Except as set forth on Schedule 4.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Except as set forth on Schedule 4.8(c), no Loan
Party or any of its respective Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of any Loan Party’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

4.9 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the Loan Documents to which it is a party have been
duly authorized by all necessary action on the part of such Loan Party.

 

31



--------------------------------------------------------------------------------

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the other Loan Documents to which it is a party do
not and will not (i) violate any provision of federal, state, or local Law or
regulation applicable to any Loan Party, the Governing Documents of any Loan
Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Loan Party, other than as required by this Agreement or Permitted Liens, or
(iv) require any approval of any Loan Party’s interestholders and/or
shareholders or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect.

(c) Other than the filing of financing statements (and equivalent instruments in
the United Kingdom), the recordation of the Mortgages, and other filings or
actions necessary to perfect Liens granted to Agent in the Collateral, the
execution, delivery, and performance by each Loan Party of this Agreement and
the other Loan Documents to which such Loan Party is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than consents or approvals
that have been obtained and that are still in force and effect.

(d) As to each Loan Party, this Agreement and the other Loan Documents to which
such Loan Party is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Loan Party will be the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar Laws relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles and (ii) any Deposit Accounts and Securities Accounts not
subject to a Control Agreement as permitted by Section 6.12, and subject only to
the filing of financing statements (and equivalent instruments in the United
Kingdom) and the recordation of the Mortgages), and first priority Liens,
subject only to Permitted Liens.

4.10 Litigation. Other than those matters disclosed on Schedule 4.10 and in
Parent’s quarterly report on Form 10-Q for its quarter ended June 30, 2011 and
other than matters arising after the Closing Date that reasonably could not be
expected to result in a Material Adverse Change, there are no actions, suits, or
proceedings pending or, to the best knowledge of each Loan Party, threatened
against any Loan Party or any of its Subsidiaries. There are no actions, suits
or proceedings, pending, or the best knowledge of each Loan Party, threatened,
that relate to this Agreement or any other Loan Document. Except as set forth on
Schedule 4.10 and in Parent’s quarterly report on Form 10-Q for its quarter
ended June 30, 2011, none of the Loan Parties is subject to any outstanding
order, writ, injunction, decree or arbitration ruling or judgment of a
Governmental Authority which has had or could reasonably be expected to result
in a Material Adverse Change.

4.11 No Material Adverse Change. All financial statements relating to Parent and
its Subsidiaries that have been delivered by Parent or any of its Subsidiaries
to the Lender Group have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, Parent’s and its Subsidiaries’ financial condition as of the date
thereof and results of operations for the period then ended. There has not been
a Material Adverse Change with respect to Parents and its Subsidiaries since
March 31, 2011.

 

32



--------------------------------------------------------------------------------

4.12 Fraudulent Transfer.

(a) Each Loan Party and each Subsidiary of a Loan Party, taken as a whole, are
Solvent.

(b) No transfer of property is being made by any Loan Party or any Subsidiary of
a Loan Party and no obligation is being incurred by any Loan Party or any
Subsidiary of a Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Loan Parties or their
Subsidiaries.

4.13 Employee Benefits. None of Loan Parties, any of their Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.14 Environmental Condition. Except as set forth on Schedule 4.14, (a) to Loan
Parties’ knowledge, none of Loan Parties’ or their Subsidiaries’ properties or
assets has ever been used by Loan Parties, their Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Loan Parties’
knowledge, none of Loan Parties’ nor their Subsidiaries’ properties or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) none of Loan Parties nor any of their Subsidiaries have received notice that
a Lien arising under any Environmental Law has attached to any revenues or to
any Real Property owned or operated by Loan Parties or their Subsidiaries, and
(d) none of Loan Parties nor any of their Subsidiaries have received a summons,
citation, notice, or directive from the United States Environmental Protection
Agency or any other federal or state governmental agency concerning any action
or omission by any Loan Party or any Subsidiary of a Loan Party resulting in the
releasing or disposing of Hazardous Materials into the environment.

4.15 Intellectual Property. Each Loan Party and each Subsidiary of a Loan Party
owns, or holds licenses in, all trademarks, trade names, copyrights, patents,
patent rights, and licenses consistent with industry practice and that are
necessary to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.15 (as updated from time to time) is a true, correct, and
complete listing of all (i) registered patents, patent applications,
(ii) registered trademarks, trademark applications, and (iii) registered
copyrights and copyright registrations used in connection with a Material
Videogame Franchise, including all licenses under which a Loan Party is granted
a right to develop, market or publish a videogame title that is a Material
Videogame Franchise, as to which each Loan Party or one of its Subsidiaries is
the owner or is an exclusive licensee; provided, however, that Loan Parties may
amend Schedule 4.15 to add additional property so long as such amendment occurs
by written notice to Agent not more than 10 days after the date on which a Loan
Party or any Subsidiary of a Loan Party registers any such property after the
Closing Date. With respect to the set or collection of copyrights relating to
each version of each videogame title acquired or created by the Parent and its
Subsidiaries after Closing Date that constitutes part of the then existing
Required Library (other than any re-issuances of videogame titles for which such
copyrights are already registered), each of the applications for registration to
be filed in the United States Copyright Office by the Loan Parties with respect
thereto, when filed, will be in proper form for filing with the United States
Copyright Office and the Loan Parties will have made proper application for, and
will have paid all fees necessary to obtain, expedited treatment from the United
States Copyright Office for registration thereof on a “special handling” basis.

4.16 Leases. Loan Parties and their Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating and all of such material leases are
valid and subsisting and no material default by Loan Parties or their
Subsidiaries exists under any of them.

4.17 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17 is a
listing of all of Loan Parties’ and their Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each

 

33



--------------------------------------------------------------------------------

bank or securities intermediary (a) the name and address of such Person, and
(b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

4.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Loan Parties or their Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Loan Parties or their Subsidiaries in writing to Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. On the Closing Date, the Closing Date
Projections represent, and as of the date on which any other Projections are
delivered to Agent, such additional Projections represent Loan Parties’ good
faith estimate of their and their Subsidiaries’ future performance for the
periods covered thereby based upon assumptions believed by Loan Parties to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such projections and forecasts are subject to uncertainties and
contingencies, many of which are beyond the control of Loan Parties and their
Subsidiaries and no assurances can be given that such projections or forecasts
will be realized).

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of each Loan Party and each Subsidiary of a Loan Party outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness and the maturity date thereof.

4.20 Margin Stock. None of the Loan Parties is nor will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

4.21 Permits, Etc.. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business and the Real Property currently owned, leased, managed or operated, or
to be acquired, by such Person, except where the failure to be in compliance
could not reasonably be expected to result in a Material Adverse Change. No
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, which could result in a
Material Adverse Change and to each Loan Party’s knowledge, there is no claim
that any thereof is not in full force and effect.

4.22 Material Contracts. Set forth on Schedule 4.22 is a description of all
Material Contracts of Parent and its Subsidiaries; provided, however, that Loan
Parties may amend Schedule 4.22 to add additional Material Contracts so long as
such amendment is delivered to Agent in accordance with the provisions of
Section 5.19 hereof. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against Parent or its Subsidiary and, to the best of Loan Parties’
knowledge, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than immaterial
amendments or modifications or as otherwise permitted by Section 6.7(d)), and
(c) is not in default due to the action or inaction of Parent or any of its
Subsidiaries.

 

34



--------------------------------------------------------------------------------

4.23 Customers and Suppliers. There exists no actual or overtly threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (i) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand that is reasonably likely to
result in a Material Adverse Change, or (ii) any Loan Party, on the one hand,
and any material supplier thereof, on the other hand that is reasonably likely
to result in a Material Adverse Change.

4.24 Taxes. Except as set forth on Schedule 4.24, each Loan Party, and each
Person which has tax liabilities for which any Loan Party is liable (each, a
“Tax Party”) have filed, or caused to be filed, and will continue to file in a
timely manner all federal income tax returns, state income tax returns, material
foreign tax returns and other material tax returns and reports required to be
filed, and have paid, and will continue to pay, all federal income taxes, state
income taxes, material foreign taxes and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable. All information in such tax returns,
reports and declarations is complete and accurate in all material respects. Each
Tax Party has paid or caused to be paid all taxes due and payable or claimed due
and payable in any assessment received by it, and has collected, deposited and
remitted in accordance with all Applicable Laws, all sales, use and similar
taxes applicable to the conduct of its business, except, in each case, to the
extent that (i) the validity of such assessment or tax is the subject of a
Permitted Protest, (ii) such unpaid assessment or tax is not in excess of
$3,000,000 in the aggregate or (iii) the unpaid assessment or tax is set forth
on Schedule 4.24 as a U.K. tax liability. There are no Liens on any properties
or assets of any Loan Party imposed or arising as a result of the delinquent
payment or the nonpayment of any tax, assessment, fee or other governmental
charge.

4.25 Insurance. Except as set forth on Schedule 4.25, Each Loan Party and each
of its Subsidiaries keeps its property adequately insured and maintains
(a) insurance to such extent and against such risks, including fire, as is
consistent with past practice or is customary with companies in the same or
similar businesses, (b) workers’ compensation insurance in the amount required
by Applicable Law, (c) public liability insurance, which shall include product
liability insurance, in the amount consistent with past practice or customary
with companies in the same or similar business against claims for personal
injury or death on properties owned, occupied or controlled by it and insurance
against larceny, embezzlement or other criminal misappropriation; provided, that
Take Two International SA does not have product liability insurance or insurance
against larceny, embezzlement or other criminal misappropriation, and (d) such
other insurance as may be required by Law. Schedule 4.25 sets forth a list of
all insurance policies maintained by each Loan Party on the Closing Date.

4.26 Investment Company Act. None of the Loan Parties is an “investment company”
or an “affiliated person” or “promoter” of, or “principal underwriter” of or
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.

4.27 Brokerage Fees. Parent and its Subsidiaries have not utilized the services
of any broker or finder in connection with obtaining financing from the Lender
Group under this Agreement and no brokerage commission or finders fee is payable
by Parent or its Subsidiaries in connection herewith.

4.28 Intentionally Omitted.

4.29 Inactive Subsidiaries. Set forth on Schedule 4.29 is a true and complete
list of all Inactive Subsidiaries of each Loan Party. No Inactive Subsidiary has
(i) any material assets in excess of $500,000 (excluding goodwill and unsecured
intercompany receivables), (ii) any operations, or (iii) any material
liabilities (excluding intercompany payables); provided, that (A) the aggregate
amount of all assets (excluding goodwill and intercompany receivables) of the
Inactive Subsidiaries shall not exceed $5,000,000 and (B) the aggregate amount
of all liabilities of the Inactive Subsidiaries shall not exceed $5,000,000
(excluding intercompany payables).

 

35



--------------------------------------------------------------------------------

4.30 Licensors. There exists no actual or, to Loan Parties’ knowledge, overtly
threatened termination, cancellation or limitation of, or modification to or
change in, the business relationship between a Loan Party, on the one hand, and
any licensor under any licensing agreement (including, without limitation, any
Platform License), on the other hand, which termination, cancellation,
limitation, modification or change in any such case could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.

4.31 California and Virginia Subsidiaries. Each of Kush Games, Inc., Visual
Concepts Entertainment and Rockstar San Diego, Inc. does not own, generate or
collect accounts receivable, does not own any intellectual property, does not
own any inventory and does not generate any revenue.

 

5. AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties shall and shall
cause each of their respective Subsidiaries to do all of the following:

5.1 Accounting System. Maintain a system of accounting that enables Parent and
its Subsidiaries to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. Loan Parties also shall keep
a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales. Loan Parties
shall also maintain their billing systems/practices as approved by Agent prior
to the Closing Date and shall only make material modifications thereto with
notice to, and consent of, Agent.

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender (which may be by email)) with each of the reports set
forth on Schedule 5.2 at the times specified therein. In addition, each Loan
Party agrees to take all reasonable action to cooperate fully and in good faith
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth above.

5.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender (which may be by email), each of the financial statements,
reports, or other items set forth on Schedule 5.3 at the times specified
therein. In addition, Parent agrees that no Subsidiary of Parent will have a
fiscal year different from that of Parent.

5.4 Intentionally Omitted.

5.5 Inspection. Permit Agent, each Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to
Administrative Borrower; provided, that so long as no Default or Event of
Default has occurred and is continuing, (i) financial and/or collateral audits
shall occur no more than 1 time in any calendar year, (ii) appraisals and
valuations shall occur no more than 1 time every other calendar year and
(iii) Borrowers shall not be obligated to pay costs and expenses in excess of
$75,000 in the aggregate in any calendar year in connection with audits,
appraisals and valuations.

5.6 Maintenance of Properties. Maintain and preserve all of their properties
which are necessary in the proper conduct of their business in good working
order and condition, ordinary wear, tear, and casualty excepted (and except
where the failure to do so could not be expected to result in a Material Adverse

 

36



--------------------------------------------------------------------------------

Change), and comply, except as could not reasonably be expected to result in a
Material Adverse Change, at all times with the provisions of all leases to which
it is a party as lessee, so as to prevent any loss or forfeiture thereof or
thereunder.

5.7 Taxes. Cause all federal income taxes, state income taxes, material foreign
taxes and all other material assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Loan
Parties, their Subsidiaries, or any of their respective assets to be paid in
full, before delinquency or before the expiration of any extension period,
except to the extent that the (i) validity of such assessment or tax shall be
the subject of a Permitted Protest, (ii) aggregate amount of such unpaid
assessment or tax is not in excess of $3,000,000 or (iii) unpaid assessment or
tax is set forth on Schedule 5.7 as a U.K. tax liability. Loan Parties will and
will cause their Subsidiaries to make timely payment or deposit of all tax
payments and withholding taxes required of them by Applicable Laws, those Laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, provisional
and federal income taxes, and will, upon request, furnish Agent with proof
satisfactory to Agent indicating that the applicable Loan Party or Subsidiary of
a Loan Party has made such payments or deposits.

5.8 Insurance.

(a) At Loan Parties’ expense, maintain adequate amounts of insurance with
financially sound and reputable insurers respecting their and their
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses operating in the same or
similar locations. Except as set forth on Schedule 5.8 or in Section 4.25, Loan
Parties also shall maintain business interruption, public liability, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be in such
amounts and with such insurance companies as are consistent with past practice
and otherwise reasonably satisfactory to Agent (it being understood that the
insurance coverage reflected on the certificates of insurance delivered to Agent
on the Closing Date is acceptable to Agent). Loan Parties shall deliver copies
of all such policies to Agent with a certificate or an endorsement naming Agent
as the sole loss payee (under a satisfactory lender’s loss payable endorsement)
or additional insured, as appropriate. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.

(b) Administrative Borrower shall give Agent prompt notice of any loss exceeding
(i) with respect to property and casualty losses, $5,000,000 and (ii) in all
other cases, $10,000,000, in each case, which is reasonably believed by the
Administrative Borrower to be covered by such insurance. So long as no Event of
Default has occurred and is continuing, Loan Parties shall have the exclusive
right to adjust any property or casualty losses payable under any property
insurance policies which are less than $5,000,000. Following the occurrence and
during the continuation of an Event of Default, or in the case of any property
or casualty losses payable under property insurance exceeding $5,000,000, Agent
shall have the exclusive right to adjust any property or casualty losses payable
under any property insurance policies, without any liability to Loan Parties
whatsoever in respect of such adjustments.

(c) Loan Parties will not, and will not suffer or permit its Subsidiaries to,
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be maintained under this Section 5.8, unless Agent is
included thereon as an additional insured or loss payee under a lender’s loss
payable endorsement. Administrative Borrower shall notify Agent promptly
whenever such separate insurance is taken out, specifying the insurer and the
type and amount of insurance provided thereunder as to the policies evidencing
the same, and copies of such policies shall be provided to Agent promptly after
receipt by Loan Parties thereof.

 

37



--------------------------------------------------------------------------------

5.9 Location of Inventory. Keep Loan Parties’ and their Subsidiaries’ Inventory
only at the locations identified on Schedule 4.5 and their chief executive
offices (or, in the case of a U.K. Loan Party, registered offices) only at the
locations identified on Schedule 4.7(b); provided, however, that Administrative
Borrower may amend Schedule 4.5 or Schedule 4.7 so long as such amendment occurs
by written notice to Agent not less than 10 Business Days prior to the date on
which such Inventory is moved to such new location or such chief executive
office (or with respect to a U.K. Loan Party, registered office) is relocated,
so long as such new location is within the continental United States (or with
respect to a U.K. Loan Party, the United Kingdom), and so long as, at the time
of such written notification, the applicable Loan Party uses commercially
reasonable efforts to provide Agent a Collateral Access Agreement with respect
thereto.

5.10 Compliance with Laws. Comply with the requirements of all Applicable Laws,
rules, regulations, and orders of any Governmental Authority, other than Laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.11 Leases. Pay when due all rents and other amounts payable under any leases
to which any Loan Party or any Subsidiary of a Loan Party is a party or by which
any Loan Party’s or any of its Subsidiaries’ properties and assets are bound,
unless such payments are the subject of a Permitted Protest, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.

5.12 Existence. Except as permitted in Section 6.3, at all times preserve and
keep in full force and effect each Loan Party’s and each of its Subsidiaries’,
(i) valid existence and good standing in the jurisdiction of its organization or
incorporation, (ii) valid existence and good standing in each jurisdiction in
which the failure to be in good standing could reasonably be expected to result
in a Material Adverse Change, and (iii) except as could not reasonably be
expected to result in a Material Adverse Change, any rights, franchises,
permits, licenses, accreditations, authorizations, or other approvals material
to their businesses.

5.13 Environmental.

(a) Keep any property either owned or operated by any Loan Party or any
Subsidiary of a Loan Party free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or any Subsidiary of a Loan Party and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of any Loan Party or any Subsidiary of a Loan
Party, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any Subsidiary of a
Loan Party, and (iii) written notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

5.14 Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

38



--------------------------------------------------------------------------------

5.15 Control Agreements. Take all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 6.12) all its
Securities Accounts, Deposit Accounts, electronic chattel paper, investment
property, and letter-of-credit rights, except for (x) any Securities Accounts or
Deposit Accounts which at any time contain less than $250,000 for any one
Securities Account or Deposit Account and $1,500,000 in the aggregate for all
such Securities Accounts or Deposit Accounts, (y) any Securities Account or
Deposit Account maintained outside of the United States or by a non-U.S. Person
and (z) payroll, benefit and trust accounts.

5.16 Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date (other than a Subsidiary which qualified as an Inactive Subsidiary)
or any Inactive Subsidiary of a Loan Party ceases to be an Inactive Subsidiary
after the Closing Date, such Loan Party shall (a) cause such new Subsidiary
(other than an Excluded Foreign Subsidiary or a Canadian Subsidiary) to provide
to Agent a joinder to this Agreement and the Security Agreement (or the
applicable U.K. Security Documents, if applicable), together with such other
security documents (including Mortgages with respect to any Real Property of
such new Subsidiary), as well as appropriate financing statements (and
equivalent instruments in the United Kingdom) (and with respect to all property
subject to a Mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary); provided that any such guaranty or security
provided by a Subsidiary incorporated outside the United States shall support
only the U.K. Obligations, (b) provide to Agent a pledge agreement and
appropriate certificates and powers or financing statements (and equivalent
instruments in the United Kingdom), hypothecating all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
reasonably satisfactory to Agent, provided, that in the case of a first tier
foreign Subsidiary, such pledge made to support the U.S. Obligations shall not
be for more than 65% of such voting ownership interest in such new Subsidiary,
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all property subject to a Mortgage). Any document, agreement, or
instrument executed or issued pursuant to this Section 5.16 shall be a Loan
Document.

5.17 Further Assurances. At any time upon the request of Agent, Borrowers shall
execute or deliver to Agent, and shall cause their Subsidiaries to execute or
deliver to Agent, any and all financing statements (and equivalent instruments
in the United Kingdom), fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the “Additional
Documents”) that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect the Agent’s Liens in all of the properties and assets of Borrowers and
their Subsidiaries (whether now owned or hereafter arising or acquired, tangible
or intangible, real or personal), to create and perfect Liens in favor of Agent
in any Real Property acquired by Borrowers or their Subsidiaries after the
Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by Applicable Law, Loan Parties authorize Agent to execute any such
Additional Documents in Loan Parties’ or their Subsidiaries’ names, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.

5.18 Organizational ID Number; Commercial Tort Claims. As promptly as
practicable, but in any event within 5 days, (i) upon a U.S. Loan Party
obtaining an organizational identification number (to the extent that any U.S.
Loan Party has not been issued such number on or prior to the Closing Date),
notify Agent in writing and deliver an updated Schedule 4.7(c), and (ii) upon
obtaining any commercial tort claim that would have been required to be
disclosed to Agent under this Agreement and the other Loan Documents if it
existed as of the Closing Date, deliver an updated Schedule 4.7(d) and the other
documents required under the Security Agreement.

 

39



--------------------------------------------------------------------------------

5.19 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

5.20 Obtaining Permits, Etc. Obtain, maintain and preserve and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that if not obtained, maintained or
preserved could reasonably be expected to result in a Material Adverse Change.

5.21 Copyrights. On and after thirty (30) days after the Original Closing Date,
maintain registered at all times with the United States Copyright Office the set
or collection of copyrights relating to each version of each videogame title of
the Parent and its Subsidiaries constituting the Required Library (other than
(i) any copyrights used in connection with a videogame title of the Parent and
its Subsidiaries that was released more than two years prior to the Original
Closing Date (except the copyrights used in connection with Grand Theft Auto:
San Andreas, which will be registered) and (ii) any re-issuances of videogame
titles for which such copyrights are already registered), and cause to be
prepared, executed, and delivered to Agent, a supplement to the Copyright
Security Agreement reflecting the security interest of Agent in such copyrights,
which shall be in form and content suitable for registration with the United
States Copyright Office so as to give constructive notice of the transfer by the
applicable Loan Parties to Agent of a security interest in such copyrights.

5.22 Payments Current. Make all royalty and other payments due and payable under
each material licensing agreement with respect to a Material Videogame Franchise
(including, without limitation, the Platform Licenses) prior to the time when
the other party thereto may terminate any such licensing agreement where the
termination of any such license would preclude the applicable Loan Party from
continuing to exploit such Material Videogame Franchise.

 

6. NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties will not and
will not permit any of their respective Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness composing Permitted Investments,

(f) Indebtedness consisting of unsecured intercompany loans and advances among
Loan Parties, subject to the terms and provisions of the Intercompany
Subordination Agreement,

 

40



--------------------------------------------------------------------------------

(g) so long as no Event of Default has occurred and is continuing or would
result from the incurrence thereof, Subordinated Indebtedness,

(h) Indebtedness in respect of obligations under non-speculative Hedge
Agreements entered into in the ordinary course of business in accordance with
this Agreement and solely for hedging purposes,

(i) unsecured Indebtedness of Loan Parties so long as (i) no Event of Default
has occurred and is continuing or would result therefrom and (ii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably satisfactory to Agent;

(j) unsecured Indebtedness of Loan Parties in respect of any contingent earn-out
obligations incurred in connection with a Permitted Acquisition that are
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent;

(k) certain Indebtedness of the Parent set forth on Schedule 6.1(k);

(l) Indebtedness of Take Two International SA incurred with respect to (i) the
foreign exchange contracts in an aggregate principal amount not to exceed
$1,500,000 at any time outstanding and (ii) the rental guarantee in an aggregate
principal amount not to exceed CHF 190,150 at any time outstanding, in each
case, issued by Credit Suisse;

(m) unsecured Indebtedness of the Parent with respect to any option transaction
with respect to its common Stock entered into in connection with any
Indebtedness permitted to be incurred pursuant to Section 6.1(k);

(n) so long as no Event of Default has occurred and is continuing or would
result from the incurrence thereof, secured Indebtedness of Excluded Foreign
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding, and

(o) unsecured Indebtedness of any Loan Party other than the Indebtedness set
forth in clauses (a) through (n) above in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Other than as a result of a Permitted Merger or in order to consummate a
Permitted Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock,

(b) Other than as a result of a Permitted Merger, liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution); provided, that
(i) any Excluded Foreign Subsidiary may be wound-up, dissolved or liquidated if
such wind-up, dissolution or liquidation would not reasonably be expected to
result in a Material Adverse Change and (ii) any “shell” Subsidiary or Inactive
Subsidiary may be wound-up, dissolved or liquidated so long as any assets of
such “shell” Subsidiary or Inactive Subsidiary at the time of such wind-up,
dissolution or liquidation are transferred to a Borrower,

 

41



--------------------------------------------------------------------------------

(c) Other than as a result of a Permitted Merger or as set forth on Schedule
6.3, suspend or go out of a substantial portion of its or their business.

6.4 Disposal of Assets. Other than Permitted Dispositions and Permitted Mergers,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of the assets of any Loan Party or any Subsidiary of a
Loan Party.

6.5 Change Name. Change any Loan Party’s or any of its Subsidiaries’ name,
organizational identification number, company number, state of organization or
jurisdiction of incorporation or organizational identity or status; provided,
however, that a Loan Party or a Subsidiary of a Loan Party may change its name
upon at least 10 Business Days prior written notice by Administrative Borrower
to Agent of such change and so long as, at the time of such written
notification, such Loan Party or such Subsidiary provides any financing
statements (and equivalent instruments in the United Kingdom) necessary to
perfect and continue perfected the Agent’s Liens.

6.6 Nature of Business. Make any change in the nature of their business as
described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities.

6.7 Prepayments and Amendments. Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Subordinated Indebtedness or any other Indebtedness of any Loan Party or any
Subsidiary of a Loan Party, other than the Obligations in accordance with this
Agreement and intercompany Indebtedness permitted to be incurred and paid in
accordance with the terms of this Agreement and the Intercompany Subordination
Agreement,

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the applicable subordination terms and conditions,

(c) except as expressly permitted by Section 6.1, directly or indirectly, amend,
modify, alter, increase, or change in any material respect any of the payment or
other material terms or conditions of (i) any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 6.1(b), (c), (f), (g), (i), (j), (k), (l) or (m) or (ii) any other
Material Contract except to the extent that such amendment, modification,
alteration, increase, or change could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change,

(d) amend, modify or otherwise change its Governing Documents, including,
without limitation, by the filing or modification of any certificate of
designation, except any such amendments, modifications or changes pursuant to
this paragraph (d) that, either individually or in the aggregate, could not be
reasonably likely to result in a Material Adverse Change, or

(e) redeem, defease, purchase, or otherwise acquire any Indebtedness permitted
under Section 6.1(k) or make any payment (optional or mandatory, including
without limitation, any cash interest payment) on such Indebtedness, provided,
that the Parent shall be permitted to (i) make semi-annual cash interest
payments in connection with such Indebtedness, so long as (x) no Default or
Event of Default exists before or shall have occurred and be continuing
immediately after such cash interest payment, and (y) the average amount of
Liquidity for the 30 day period prior to any such cash interest payment and the
amount of Liquidity immediately after giving effect to any such cash interest
payment is not less than $30,000,000, (ii) take the actions set forth on
Schedule 6.7, and (iii) redeem any Indebtedness permitted under Section 6.1(k)
so

 

42



--------------------------------------------------------------------------------

long as (x) immediately before and after such redemption, no Event of Default
shall have occurred and be continuing, (y) for the 90 day period prior to the
date of such redemption, (1) no Advances are outstanding at any time, and
(2) the amount of unrestricted cash of the Loan Parties located in the United
States, Canada, the United Kingdom, the countries comprising the European Union
and Switzerland is not less than the sum of (A) the outstanding unpaid principal
of, and accrued interest on, such Indebtedness to be redeemed, (B) $30,000,000
and (C) 105% of the then existing Letter of Credit Usage; provided, that at
least 2/3 of such unrestricted cash must be Qualified Cash, and (z) on the date
of such redemption, Agent shall have received a certificate of the chief
financial officer of Parent certifying as to the matters set forth in clauses
(iii)(x) and (y) above.

6.8 Change of Control. Suffer any Change of Control.

6.9 Consignments. Consign any of their Inventory or sell any of their Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale, except for Inventory with an aggregate value not in excess of
$20,000,000.

6.10 Distributions. Other than Permitted Distributions, make any distribution or
declare or pay any dividends (in cash or other property, other than common
Stock) on, or purchase, acquire, redeem, or retire any of any Loan Party’s
Stock, of any class, whether now or hereafter outstanding; provided, however,
notwithstanding the foregoing, (i) repurchases by Parent of its issued and
outstanding shares of common Stock through open market purchases pursuant to a
publicly announced common stock repurchase program shall be permitted hereunder
so long as (A) immediately before and after such repurchase, no Event of Default
shall have occurred and be continuing, (B) the amount of Liquidity immediately
after such repurchase is not less than $50,000,000, and (C) the amount of
Liquidity for the immediately following twelve month period after such
repurchase is not projected to be less than $50,000,000, as set forth in
Parent’s Projections, in form and substance reasonably satisfactory to Agent,
(ii) purchases by Parent of options to purchase its issued and outstanding
shares of common Stock in connection with the incurrence of Indebtedness
permitted under Section 6.1(k), shall be permitted hereunder so long as
(A) immediately before and after such purchase and/or repurchase, no Event of
Default shall have occurred and be continuing, and (B) the amount of Liquidity
immediately after such purchase or repurchase is not less than $50,000,000, and
(C) the amount of Liquidity for the immediately following twelve month period
after such purchase and/or repurchase is not projected to be less than
$50,000,000, as set forth in Parent’s Projections, in form and substance
reasonably satisfactory to Agent and (iii) repurchases by Parent of its issued
and outstanding shares of common Stock pursuant to options purchased in
compliance with the foregoing clause (ii) shall be permitted hereunder; provided
that no cash payments are required in connection with the repurchases described
in this clause (iii).

6.11 Accounting Methods. Modify or change their method of accounting (other than
as may be required to conform to GAAP) in any material respect.

6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Administrative Borrower and its Subsidiaries organized or incorporated under the
laws of the United States shall not have Permitted Investments (other than in
the Cash Management Accounts) in Deposit Accounts or Securities Accounts, at
anytime, in any individual account in excess of $250,000 or $1,500,000 in the
aggregate for all such accounts unless Administrative Borrower or its Subsidiary
organized or incorporated under the laws of the United States, as applicable,
and the applicable securities intermediary or bank have entered into Control
Agreements governing such Permitted Investments in order to perfect (and further
establish) the Agent’s Liens in such Permitted Investments. Subject to the
foregoing proviso, Administrative Borrower shall not and shall not permit its
Subsidiaries organized or incorporated under the laws of the United States to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

 

43



--------------------------------------------------------------------------------

6.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any Subsidiary
of a Loan Party except for:

(a) transactions (other the payment of management, consulting, monitoring, or
advisory fees) between Loan Parties or their Subsidiaries, on the one hand, and
any Affiliate of Loan Parties or their Subsidiaries, on the other hand, so long
as such transactions (i) are upon fair and reasonable terms, (ii) are fully
disclosed to Agent if they involve one or more payments by any Loan Party or any
of Subsidiary of a Loan Party in excess of $25,000,000 for any single
transaction or series of transactions, and (iii) are no less favorable to Loan
Parties or their Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate; provided, that the foregoing shall not
prohibit transactions or transfers of assets between or among any Loan Parties;

(b) transactions permitted under this Agreement, including Section 6.14 of this
Agreement;

(c) transactions between or among Parent and any of its Subsidiaries (including
any Excluded Foreign Subsidiary) in the ordinary course of business consisting
of (i) transfer pricing, including the transfer of costs and royalty charges,
and (ii) loans and advances from any Subsidiary of Parent that is not a Loan
Party to a Loan Party; provided, that in the case of a loan or advance from any
Subsidiary of Parent that is not a Loan Party to a Loan Party, repayment of such
loan or advance may only be made if the following conditions are satisfied:
(x) no Event of Default has occurred and is continuing before and after such
payment is made, (y) the average amount of Liquidity for the prior 30 day period
and the amount of Liquidity immediately after such payment is not less than
$40,000,000, and (z) after giving effect to all transfers between Loan Parties
and their Subsidiaries on and after the Closing Date, Parent and its domestic
Subsidiaries must be a “net borrower” from Parent’s Subsidiaries that are not
Loan Parties; and

(d) the payment of actual fees, compensation, or employee benefit arrangements
to, and any indemnity provided for the benefit of, officers or directors of
Parent in the ordinary course of business and consistent with past practice.

6.14 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, (b) the payment of Indebtedness to
certain foreign Subsidiaries of Parent in the aggregate amount of $10,000,000,
and (c) thereafter, consistent with the terms and conditions hereof, for working
capital, Capital Expenditures, general corporate needs of Borrowers and for
other lawful and permitted purposes.

6.15 Intentionally Omitted.

6.16 Financial Covenants.

(a) Interest Coverage Ratio. To the extent the average Liquidity for the thirty
day period preceding the last day of any fiscal quarter is less than
$30,000,000, have an Interest Coverage Ratio of less than 1.1:1.0 for the
trailing twelve month period at the end of such fiscal quarter.

(b) Capital Expenditures. To the extent the average Liquidity for the preceding
thirty day period is less than $30,000,000, make Capital Expenditures in any
fiscal year in excess of $35,000,000. Anything to the foregoing notwithstanding,
(i) in the event that the amount of Capital Expenditures permitted to be made by
the Borrowers and their respective Subsidiaries pursuant to hereto in any period
(before giving effect to any increase in such permitted expenditure amount
pursuant to clause (i)) is greater than the amount of such Capital Expenditures
actually made by the Parent and its Subsidiaries during such fiscal year, such
excess may be carried forward and utilized to make Capital Expenditures in the
succeeding year in an

 

44



--------------------------------------------------------------------------------

aggregate amount equal to 100% of such excess amount, (ii) Capital Expenditures
made pursuant to this Section 6.16(b) during any fiscal year shall be deemed
made first, in respect of amounts permitted for such fiscal year as provided
above (without giving effect to amounts carried over from any prior fiscal year
pursuant to clause (i) above) and second, in respect of the excess amount
carried over from any prior fiscal year pursuant to clause (i) above and
(iii) the amount of Capital Expenditures made with the insurance proceeds
received by Parent or its Subsidiaries from any casualty or taking used to
replace or restore any properties or assets in respect of which such proceeds
were paid shall not reduce the amounts set forth above to the extent such
insurance proceeds are not required to be applied to prepay the Obligations
pursuant to Section 2.4(c) or Section 5.8.

6.17 California and Virginia Subsidiaries. Permit any of Kush Games, Inc.,
Visual Concepts Entertainment and Rockstar San Diego, Inc. to own, acquire,
generate or collect accounts receivable, own or acquire any intellectual
property, own or acquire any inventory or generate any revenue.

6.18 Inactive Subsidiaries. Permit any Inactive Subsidiary to (i) acquire or
hold any material assets in excess of $500,000, (ii) have any operations, or
(iii) have any material liabilities; provided, that (A) the aggregate amount of
all assets (excluding goodwill and unsecured intercompany receivables) of the
Inactive Subsidiaries shall not exceed $5,000,000 and (B) the aggregate amount
of all liabilities of the Inactive Subsidiaries shall not exceed $5,000,000
(excluding intercompany payables); provided, further, however, that a Loan Party
may permit an Inactive Subsidiary to hold assets, have operations or have
material liabilities if each such Inactive Subsidiary executes the applicable
documents pursuant to Section 5.16 whereby such Inactive Subsidiary becomes a
Loan Party hereunder.

 

7. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1 If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations, and such failure continues for a period of 3 Business
Days, or (b) all or any portion of the principal of the Obligations; provided,
however, that in the case of Overadvances that are caused by charging of
interest, fees or Lender Group Expenses to the Loan Account, such event shall
not constitute an Event of Default if, within 3 Business Days of its receipt of
telephonic notice of such Overadvance, Borrowers eliminate such Overadvance;

7.2 If any Loan Party or any Subsidiary of any Loan Party

(a) fails to perform or observe any term, provision, condition, covenant or
other agreement contained in any of Sections 2.7, 5.2, 5.3, 5.5, 5.8, 5.12,
5.14, 5.21, 5.22, and 6.1 through 6.18 of this Agreement or Section 6 of the
Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.6, 5.7, 5.9, 5.10, 5.11, 5.15, 5.16, 5.17, 5.18, 5.19 and 5.20 of
this Agreement and such failure continues for a period of 20 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Loan Party or (ii) written notice thereof is given to
Administrative Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 7 (in which event such other provision of this Section 7

 

45



--------------------------------------------------------------------------------

shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Loan Party or (ii) written notice thereof is given to
Administrative Borrower by Agent;

7.3 If any material portion of the assets of any Loan Party or any of its
Subsidiaries’, taken as a whole, is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes into the possession of any third
Person and the same is not discharged before the earlier of 30 days after the
date it first arises or 5 days prior to the date on which such property or asset
is subject to forfeiture by such Loan Party or the applicable Subsidiary;

7.4 If an Insolvency Proceeding is commenced by any Loan Party or any Subsidiary
of a Loan Party and/or any U.K. Loan Party becomes unable or admits in writing
its ability or fails generally to pay its debts as they become due;

7.5 If an Insolvency Proceeding is commenced against any Loan Party or any
Subsidiary of a Loan Party, and any of the following events occur: (a) the
applicable Loan Party or Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee, supervisor, receiver, administrative
receiver, liquidator, administrator or similar officer is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, any Loan Party or
any Subsidiary of a Loan Party, or (e) an order for relief shall have been
issued or entered therein;

7.6 If any Loan Party is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of the business
affairs of the Loan Parties taken as a whole;

7.7 If one or more judgments, orders, or awards involving an aggregate amount of
the Maximum Judgment Amount or more (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing) shall be entered or filed against any Loan Party or any Subsidiary of
any Loan Party or with respect to any of their respective assets, and the same
is not released, discharged, bonded against, or stayed pending appeal before the
earlier of 30 days after the date it first arises or 5 days prior to the date on
which such asset is subject to being forfeited by the applicable Loan Party or
the applicable Subsidiary. Maximum Judgment Amount shall mean $10,000,000,
provided that the Maximum Judgment Amount may be increased up to but not
exceeding $50,000,000 if, at the time of entry of such judgment, the Loan
Parties have Liquidity in amount equal to at least the sum of (x) $25,000,000
and (y) $625 of Liquidity for each $1,000 by which the Maximum Judgment Amount
exceeds $10,000,000;

7.8 If there is a default in one or more agreements to which any Loan Party or
any Subsidiary of a Loan Party is a party with one or more third Persons
relative to Indebtedness of any Loan Party or any Subsidiary of any Loan Party
involving an aggregate amount of $5,000,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person(s), irrespective of whether exercised, to accelerate the
maturity of the applicable Loan Party’s or Subsidiary’s obligations thereunder;

7.9 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

7.10 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of Law or by such Guarantor;

 

46



--------------------------------------------------------------------------------

7.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in Collateral with a fair market
value in excess of $500,000 covered hereby or thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;

7.12 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Loan Party or any Subsidiary of a Loan Party, or a proceeding
shall be commenced by any Loan Party or any Subsidiary of a Loan Party, or by
any Governmental Authority having jurisdiction over any Loan Party or any
Subsidiary of a Loan Party, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party or any Subsidiary of a Loan Party
shall deny that it has any liability or obligation purported to be created under
any Loan Document;

7.13 The indictment of any Loan Party or any of its Subsidiaries under any
criminal statute, or commencement of criminal or civil proceedings against any
Loan Party or any of its Subsidiaries, pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture to any
Governmental Authority of any portion of the property of such Person which would
result in a Material Adverse Change; or

7.14 If (A) any Loan Party is in default under a Platform License with respect
to a Material Videogame Franchise and fails to cure such default within the
applicable cure period, if any, set forth in such Platform License or a Platform
License with respect to a Material Videogame Franchise is terminated by the
Platform License licensor prior to the expiration of the applicable term as a
result of a default by a Loan Party; (B) the licensor under a Platform License
does not approve, or ceases production of, a videogame projected by Loan Parties
to be a Material Videogame Franchise and one of the top five selling games
during a year (excluding (i) any videogame title that has not been released and
for which there is no Eligible Inventory or Eligible Accounts at such time or
(ii) any failure to approve or cessation that does not last for more than 90
days; provided that the Loan Parties are engaged in good faith negotiations with
the applicable Platform License operator to resolve such failure to approve or
cessation in production); (C) any Loan Party is in default and fails to cure
such default within the applicable cure period, if any, under a license
associated with the Grand Theft Auto franchise (other than a license (x) not
material or integral to the operation or value of the Grand Theft Auto
franchise, taken as whole, or (y) for which such default does not cause or
result in the loss of sales with respect to the Grand Theft Auto franchise in
excess of $10,000,000 in the aggregate) or such a license under which any Loan
Party is a party and that is associated with the Grand Theft Auto franchise is
terminated by the licensor prior to the expiration of the applicable term of
such license as a result of a default by a Loan Party (other than a license
(x) not material or integral to the operation or value of the Grand Theft Auto
franchise, taken as whole, or (y) for which such termination does not cause or
result in the loss of sales with respect to the Grand Theft Auto franchise in
excess of $10,000,000 in the aggregate); or (D) any Loan Party is in default and
fails to cure such default within the applicable cure period, if any, under a
license associated with a Material Videogame Franchise (other than the Grand
Theft Auto franchise) and such license is terminated by the licensor prior to
the expiration of the applicable term of such license as a result of such
default (other than a license (x) not material or integral to the operation or
value of a Material Videogame Franchise, taken as whole, or (y) for which such
default does not cause or result in the loss of sales in excess of $10,000,000
in any calendar year).

 

8. THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Loan Parties:

 

47



--------------------------------------------------------------------------------

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations; and

(d) The Lender Group shall have all other rights and remedies available at Law
or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to any Loan Party or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by each Loan Party.

8.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by Law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

9. TAXES AND EXPENSES.

If any Loan Party or its Subsidiaries fail to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases, except such taxes or
assessments that are the subject of a Permitted Protest or are not in excess of
$2,000,000 in the aggregate) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Loan Party, may do any or all of the following: (a) make payment
of the same or any part thereof, (b) set up such reserves against the U.S.
Borrowing Base, the U.K. Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 5.8 hereof,
obtain and maintain insurance policies of the type described in Section 5.8 and
take any action with respect to such policies as Agent deems prudent. Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement. Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise,

 

48



--------------------------------------------------------------------------------

settlement, extension, or renewal of documents, instruments, chattel paper, and
guarantees at any time held by the Lender Group on which any such Loan Party may
in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Loan Party hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Loan Parties.

10.3 Indemnification. Each Loan Party shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by Law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Loan Parties’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Parent or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Loan Parties shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Loan Parties with respect thereto. For the
avoidance of doubt, U.K. Loan Parties shall not have any indemnification
responsibility with respect to any obligation of U.S. Loan Parties. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON. The foregoing notwithstanding, this provision shall not apply to
any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein in connection with Section 16
hereof.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Loan
Parties or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Loan
Parties in care of Administrative Borrower or to Agent, as the case may be, at
its address set forth below:

 

49



--------------------------------------------------------------------------------

If to Administrative Borrower:    TAKE-TWO INTERACTIVE SOFTWARE, INC.    622
Broadway    New York, New York 10012    Attn: Chief Financial Officer    Fax
No.: (646) 536-2923 with copies to:    WILLKIE FARR & GALLAGHER LLP    787
Seventh Avenue    New York, New York 10019   

Attn: Adam M. Turteltaub, Esq.

          Jeffrey M. Goldfarb, Esq.

   Fax No.: (212) 728-8111 If to Agent:    WELLS FARGO CAPITAL FINANCE, INC.   
One Boston Place    18th Floor    Boston, Massachusetts 02108    Attn:
Technology Finance Manager    Fax No.: (617) 523-1697 with copies to:    SCHULTE
ROTH & ZABEL LLP    919 Third Avenue    New York, New York 10022    Attn:
Frederic L. Ragucci, Esq.    Fax No.: (212) 593-5955

Agent and Loan Parties may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by Law, transmitted by
telefacsimile or any other method set forth above.

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH

 

50



--------------------------------------------------------------------------------

ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH LOAN PARTY AND EACH MEMBER OF THE
LENDER GROUP REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) Any Lender may, with the prior written consent of Administrative Borrower,
which consent of Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be required (1) if an Event of Default has occurred
and is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) or Related Fund of a Lender,
assign and delegate to one or more assignees (each an “Assignee”) that are
Eligible Transferees all or any portion, of the Obligations, the Commitments and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by the Agent) of $5,000,000
(except such minimum amount shall not apply to (x) an assignment or delegation
by any Lender to any other Lender or an Affiliate of any Lender or (y) a group
of new Lenders, each of whom is an Affiliate of each other or a fund or account
managed by any such new Lender or an Affiliate of such new Lender to the extent
that the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by the Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500. Anything contained herein to the contrary notwithstanding, the
payment of any fees shall not be required and the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and

 

51



--------------------------------------------------------------------------------

obligations under this Agreement and the other Loan Documents, such Lender shall
cease to be a party hereto and thereto), and such assignment shall effect a
novation among Loan Parties, the assigning Lender, and the Assignee; provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 18.9(a) of this
Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Loan Parties or the
performance or observance by Loan Parties of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Loan Parties,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Loan Parties hereunder shall be
determined as if such Lender had not sold such participation. The rights of any
Participant only shall be derivative through the Originating

 

52



--------------------------------------------------------------------------------

Lender with whom such Participant participates and no Participant shall have any
rights under this Agreement or the other Loan Documents or any direct rights as
to the other Lenders, Agent, Loan Parties, the Collections of Loan Parties or
their Subsidiaries, the Collateral, or otherwise in respect of the Obligations.
No Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. The provisions of this
Section 13.1(e) are solely for the benefit of the Lender Group and Loan Parties
shall not have any rights as third party beneficiaries of any such provisions.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 18.9, disclose all documents and information which it now or hereafter
may have relating to Loan Parties and their Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under Applicable Law.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain at
one of its offices a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Advances and L/C Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrowers,
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that Loan Parties may not assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release any Loan Party from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 hereof and, except as expressly required
pursuant to Section 13.1 hereof, no consent or approval by any Loan Party is
required in connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Loan Parties
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Administrative Borrower (on behalf of all Loan Parties) and then
any such waiver or consent shall be effective, but only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Administrative Borrower (on behalf of all
Loan Parties), do any of the following:

(a) increase or extend any Commitment of any Lender or amend any of the
provisions of Section 2.18,

 

53



--------------------------------------------------------------------------------

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the Pro Rata Share that is required to take any action hereunder,

(e) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(f) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens,

(i) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Loan Party from any obligation for the payment of money,

(j) amend any of the provisions of Section 2.4(b)(i) or (ii),

(k) change the definition of U.S. Borrowing Base or U.K. Borrowing Base or the
definitions of Eligible Accounts, Eligible Inventory, U.S. Eligible Accounts,
U.S. Eligible Inventory, U.K. Eligible Accounts, U.K. Eligible Inventory Maximum
Revolver Amount, or change Section 2.1(b),

(l) amend any of the provisions of Section 15, or

(m) release either of the Parent or the U.K. Borrower from their obligations
under this Agreement and the other Loan Documents.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Loan Parties, shall not require consent by or the agreement of Loan Parties.

14.2 Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given. If
Administrative Borrower desires to replace a Holdout Lender and has a Lender or
an Eligible Transferee that is willing to

 

54



--------------------------------------------------------------------------------

replace the Holdout Lender, Administrative Borrower shall notify Agent and,
subject to the terms of this Section 14.2, Agent shall use commercially
reasonable efforts to replace the Holdout Lender with such Lender or Eligible
Transferee.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and Loan Parties and their Subsidiaries shall have no rights as a third
party beneficiary of any of the provisions contained herein. Any provision to
the contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFCF is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Loan Parties and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,

 

55



--------------------------------------------------------------------------------

instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Loan Parties and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Loan Parties and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers or their Subsidiaries, the Obligations, the Collateral, the
Collections of Loan Parties and their Subsidiaries, or otherwise related to any
of same as provided in the Loan Documents, and (g) incur and pay such Lender
Group Expenses as Agent may deem necessary or appropriate for the performance
and fulfillment of its functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of Loan
Parties or their Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Loan Parties or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default

 

56



--------------------------------------------------------------------------------

or Event of Default, and stating that such notice is a “notice of default.”
Agent promptly will notify the Lenders of its receipt of any such notice or of
any Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

15.6 Credit Decision. Each Lender acknowledges that none of the Agent Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Loan Parties and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of Loan
Parties or any other Person party to a Loan Document, and all applicable bank
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Loan Parties.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Loan Parties or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Loan Parties or any other
Person party to a Loan Document that may come into the possession of any of the
Agent Related Persons.

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Loan Parties are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Loan Parties and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by Loan Parties or their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Loan Parties and without
limiting the obligation of Loan Parties to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document

 

57



--------------------------------------------------------------------------------

contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Loan Parties. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Loan Parties and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFCF or its
Affiliates may receive information regarding Loan Parties or their Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Loan Parties or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders (unless such notice is waived by the Required Lenders). If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of Applicable Law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Loan Parties and
their Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Loan Parties or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Loan Parties of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that

 

58



--------------------------------------------------------------------------------

the sale or disposition is permitted under Section 6.4 of this Agreement or the
other Loan Documents (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which no Borrower or
its Subsidiaries owned any interest at the time the Agent’s Lien was granted nor
at any time thereafter, or (iv) constituting property leased to a Loan Party or
its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Loan Parties in respect of) all interests retained by Loan Parties, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Loan Parties or their Subsidiaries or
is cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against the Loan Parties or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid

 

59



--------------------------------------------------------------------------------

therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrowers or their Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Loan Parties or
their Subsidiaries and will rely significantly upon Loan Parties’ and their
Subsidiaries’ books and records, as well as on representations of Loan Parties’
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Loan Parties and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 18.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Loan Parties, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Loan Parties; and (ii) to pay and protect, and indemnify, defend and
hold Agent, and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys fees and costs)

 

60



--------------------------------------------------------------------------------

incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Loan Parties or their Subsidiaries to Agent that has not
been contemporaneously provided by Loan Parties or their Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Loan Parties or their Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Loan Party or any other Person for any failure by any
other Lender to fulfill its obligations to make credit available hereunder, nor
to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

 

16. WITHHOLDING TAXES.

(a) All payments made by any Loan Party hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, in the event any deduction or withholding of Taxes is required by law,
each Loan Party shall comply with the penultimate sentence of this Section 16(a)
(subject to Section 16(g). “Taxes” shall mean, any taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any tax imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein measured by or based on the net income or net profits of any Lender,
including without limitation, (i) any branch profits or similar tax imposed on
such Lender and (ii) any tax imposed on the overall gross receipts of such
Lender (in lieu of a tax measured by or based on the net income or net profits
of such Lender)) and all interest, penalties or similar liabilities with respect
thereto. If any Taxes are so levied or imposed or required by law to be deducted
or withheld, each Loan Party agrees to pay the full amount of such Taxes and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16(a) after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
however, that Loan Parties shall not be required to increase any such amounts if
the increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Each Loan Party will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to Applicable Law
certified copies of tax receipts evidencing such payment by any Loan Party.

 

61



--------------------------------------------------------------------------------

(b) If a Lender claims an exemption from United States withholding tax, Lender
agrees with and in favor of Agent and any Loan Party, to deliver to Agent and
Administrative Borrower:

(i) if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Loan Party
(within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled
foreign corporation related to any Loan Party within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN (or any successor form), before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or any Loan Party;

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN (or any successor form) before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or any Loan Party;

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI (or any successor form) before receiving its
first payment under this Agreement and at any other time reasonably requested by
Agent or any Loan Party; or

(iv) such other form or forms, including IRS Form W-9 (or any successor form),
as may be required under the IRC or other Laws of the United States as a
condition to exemption from, or reduction of, United States withholding or
backup withholding tax before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Loan Party.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(c) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, Lender agrees with and in favor of Agent and Loan
Parties, to deliver to Agent and Administrative Borrower any such form or forms,
as may be required under the Laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) If any Lender claims exemption from, or reduction of, withholding tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Loan Parties to such Lender, such Lender
agrees to notify Agent and Administrative Borrower of the percentage amount in
which it is no longer the beneficial owner of Obligations of Loan Parties to
such Lender. To the extent of such percentage amount, Agent and Borrowers will
treat such Lender’s documentation provided pursuant to Sections 16(b) or 16(c)
as no longer valid. With respect to such percentage amount, Lender may provide
new documentation, pursuant to Sections 16(b) or 16(c), if applicable.

(e) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (b) or (c) of this
Section 16 are not delivered to Agent, then Agent may withhold from any interest
payment to such

 

62



--------------------------------------------------------------------------------

Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding tax.

(f) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16, together
with all costs and expenses (including attorneys fees and expenses). The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of Agent.

(g) The Loan Parties shall not be required to indemnify any Lender, or pay any
additional amounts to any Lender, in respect of any Taxes pursuant to this
Section 16 to the extent that (i) in relation to United States tax, the
obligation to withhold amounts or the liabilities for such Taxes existed on the
date such Lender became a party to this Agreement or, with respect to payments
to a newly designated lending office of such Lender (a “New Lending Office”),
the date such Lender designated such New Lending Office with respect to a Loan;
provided, however, that this clause (i) shall not apply to the extent the
indemnity payment or additional amounts any transferee, or Lender (or
transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the transfer, or Lender (or transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such transfer or designation, or (ii) the obligation to pay
such additional amounts would not have arisen but for a failure by such Lender
to comply with paragraph (b) or (c) above.

(h) If Agent or a Lender receives a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 16, it shall pay over such refund to
such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party, under this Section 16 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that if Agent or such Lender is required to repay all or a portion of such
refund to the relevant Governmental Authority, such Loan Party, upon the request
of Agent or such Lender, agrees to repay the amount paid over to such Loan Party
that is required to be repaid (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Agent or such Lender within a
reasonable time (not to exceed 10 days) after receipt of written notice that
Agent or such Lender is required to repay such refund (or a portion thereof) to
such Governmental Authority.

 

17. GUARANTY.

17.1 U.S. Guarantied Obligations. Each U.S. Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group, as and
for its own debt, until final payment in full thereof has been made, (a) the
prompt payment of the U.S. Guarantied Obligations, when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each U.S.
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by U.S. Borrowers of all of the agreements,
conditions, covenants, and obligations of U.S. Borrowers contained in this
Agreement and under each of the other Loan Documents.

 

63



--------------------------------------------------------------------------------

17.2 Continuing U.S. Guaranty. This U.S. Guaranty includes U.S. Guarantied
Obligations arising under successive transactions, in accordance with this
Agreement and the Loan Documents, continuing, compromising, extending,
increasing, modifying, releasing, or renewing the U.S. Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional U.S. Guarantied Obligations after prior
U.S. Guarantied Obligations have been satisfied in whole or in part. To the
maximum extent permitted by Law, each U.S. Guarantor hereby waives any right to
revoke this U.S. Guaranty as to future U.S. Guaranteed Obligations. If such a
revocation is effective notwithstanding the foregoing waiver, each U.S.
Guarantor acknowledges and agrees that (a) no such revocation shall be effective
until written notice thereof has been received by Agent, (b) no such revocation
shall apply to any U.S. Guarantied Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof in
accordance with this Agreement and the other Loan Documents), (c) no such
revocation shall apply to any U.S. Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of a Lender in existence on the date of such revocation, (d) no payment by any
U.S. Guarantor, any U.S. Borrower, or from any other source, prior to the date
of such revocation shall reduce the maximum obligation of U.S. Guarantors
hereunder, and (e) any payment by U.S. Borrowers or from any source other than a
U.S. Guarantor subsequent to the date of such revocation shall first be applied
to that portion of the U.S. Guarantied Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligation of U.S. Guarantors hereunder.

17.3 Performance Under this U.S. Guaranty. In the event that U.S. Borrowers fail
to make any payment of any U.S. Guarantied Obligations, on or prior to the due
date thereof, or if U.S. Borrowers shall fail to perform, keep, observe, or
fulfill any other obligation referred to in clause (b) of Section 17.1 of this
U.S. Guaranty in the manner provided in this Agreement or any other Loan
Document, each U.S. Guarantor immediately shall cause, as applicable, such
payment to be made or such obligation to be performed, kept, observed, or
fulfilled.

17.4 Primary Obligations. This U.S. Guaranty is a primary and original
obligation of each U.S. Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions. Each U.S. Guarantor hereby agrees that
it is directly, jointly and severally with each other U.S. Guarantor and any
other Guarantor of the U.S. Guarantied Obligations, liable to Agent, for the
benefit of the Lender Group, that the obligations of such U.S. Guarantor
hereunder are independent of the obligations of Borrowers or any other
guarantor, and that a separate action may be brought against each U.S.
Guarantor, whether such action is brought against Borrowers or any other
Guarantor or whether Borrowers or any other Guarantor is joined in such action.
Each U.S. Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group of whatever remedies they may have against Borrowers
or any other Guarantor, or the enforcement of any Lien or realization upon any
security by any member of the Lender Group. Each U.S. Guarantor hereby agrees
that any release which may be given by Agent to Borrowers or any other Guarantor
shall not release such U.S. Guarantor. Each U.S. Guarantor consents and agrees
that no member of the Lender Group shall be under any obligation to marshal any
property or assets of Borrowers or any other Guarantor in favor of such U.S.
Guarantor, or against or in payment of any or all of the U.S. Guarantied
Obligations.

17.5 Waivers.

(a) To the fullest extent permitted by Applicable Law, each U.S. Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under this Agreement, or the
creation or existence of any U.S. Guarantied Obligations; (iii) notice of the
amount of the U.S. Guarantied Obligations, subject, however, to such U.S.
Guarantor’s right to make inquiry of Agent to ascertain the amount of the U.S.
Guarantied Obligations at any reasonable time; (iv) notice

 

64



--------------------------------------------------------------------------------

of any adverse change in the financial condition of U.S. Borrowers or of any
other fact that might increase such U.S. Guarantor’s risk hereunder; (v) notice
of presentment for payment, demand, protest, and notice thereof as to any
instrument among the Loan Documents; (vi) notice of any Default or Event of
Default under this Agreement or any other Loan Document; and (vii) all other
notices (except if such notice is specifically required to be given to such U.S.
Guarantor under this U.S. Guaranty or any other Loan Documents to which such
U.S. Guarantor is a party) and demands to which such U.S. Guarantor might
otherwise be entitled.

(b) To the fullest extent permitted by Applicable Law, each U.S. Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group, to institute suit against any Borrower or to exhaust any rights
and remedies which any member of the Lender Group, has or may have against any
Borrower. In this regard, each U.S. Guarantor agrees that it is bound to the
payment of each and all U.S. Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the U.S. Guarantied Obligations were directly
owing to Agent or the Lender Group, as applicable, by such U.S. Guarantor. Each
U.S. Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the U.S. Guarantied Obligations shall
have been performed and paid in the manner provided for in the applicable Loan
Documents, to the extent of any such payment) of U.S. Borrowers or by reason of
the cessation from any cause whatsoever of the liability of U.S. Borrowers in
respect thereof.

(c) To the fullest extent permitted by Applicable Law, each U.S. Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group,
any defense (legal or equitable), set-off, counterclaim, or claim which such
U.S. Guarantor may now or at any time hereafter have against any Borrower or any
other party liable to any member of the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the U.S. Guarantied Obligations or any security therefor;
(iii) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any member of the Lender Group; (iv) the benefit of
any statute of limitations affecting such U.S. Guarantor’s liability hereunder
or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the U.S. Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such U.S. Guarantor’s liability hereunder.

(d) Until such time as all of the U.S. Guarantied Obligations have been finally
paid in full, each U.S. Guarantor hereby waives and postpones (i) any right of
subrogation such U.S. Guarantor has or may have as against Borrowers with
respect to the U.S. Guarantied Obligations; (ii) any right to proceed against
Borrowers or any other Person, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims (irrespective of
whether direct or indirect, liquidated or contingent), with respect to the U.S.
Guarantied Obligations; and (iii) any right to proceed or to seek recourse
against or with respect to any property or asset of Borrowers.

17.6 Releases. Each U.S. Guarantor consents and agrees that, without notice to
or by such U.S. Guarantor and without affecting or impairing the obligations of
such U.S. Guarantor hereunder, any member of the Lender Group may, by action or
inaction, compromise or settle, extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise not
enforce, or may, by action or inaction, release all or any one or more parties
to, any one or more of the terms and provisions of this Agreement or any other
Loan Document or may grant other indulgences to Borrowers in respect thereof, or
may amend or modify in any manner and at any time (or from time to time) any one
or more of the Loan Documents, or may, by action or inaction, release or
substitute any other Guarantor, if any, of the U.S. Guarantied Obligations, or
may enforce, exchange, release, or waive, by action or inaction, any security
for the U.S. Guarantied Obligations or any other guaranty of the U.S. Guarantied
Obligations, or any portion thereof.

17.7 No Election. The Lender Group shall have the right to seek recourse against
each U.S. Guarantor to the fullest extent provided for herein and no election by
any member of the Lender Group to proceed in one form of action or proceeding,
or against any party, or on any obligation, shall constitute a

 

65



--------------------------------------------------------------------------------

waiver of the Lender Group’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group,
has expressly waived such right in writing. Specifically, but without limiting
the generality of the foregoing, no action or proceeding by the Lender Group
under any document or instrument evidencing the U.S. Guarantied Obligations
shall serve to diminish the liability of any U.S. Guarantor under this U.S.
Guaranty except to the extent that the Lender Group finally and unconditionally
shall have realized payment in full of the U.S. Guarantied Obligations by such
action or proceeding.

17.8 Financial Condition of U.S. Borrowers. Each U.S. Guarantor represents and
warrants to the Lender Group that it is currently informed of the financial
condition of U.S. Borrowers and of all other circumstances which a reasonably
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
U.S. Guarantied Obligations. Each U.S. Guarantor further represents and warrants
to the Lender Group that it has read and understands the terms and conditions of
this Agreement and each other Loan Document. Each U.S. Guarantor hereby
covenants that it will continue to keep itself informed of U.S. Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the U.S. Guarantied Obligations.

17.9 Payments; Application. All payments to be made hereunder by each U.S.
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
U.S. Guarantied Obligations in accordance with the terms of this Agreement.

17.10 Attorneys Fees and Costs. Each U.S. Guarantor agrees to pay, on demand,
all reasonable attorneys fees and all other costs and expenses which may be
incurred by Agent or any other member of the Lender Group in connection with the
enforcement of this U.S. Guaranty or in any way arising out of, or consequential
to, the protection, assertion, or enforcement of the U.S. Guarantied Obligations
(or any security therefor), irrespective of whether suit is brought.

17.11 U.K. Guarantied Obligations. Each U.K. Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group, as and
for its own debt, until final payment in full thereof has been made, (a) the
prompt payment of the U.K. Guarantied Obligations, when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each U.K.
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by U.K. Borrower of all of the agreements,
conditions, covenants, and obligations of U.K. Borrower contained in this
Agreement and under each of the other Loan Documents. For the avoidance of
doubt, the U.K. Borrower shall be exclusively liable for the U.K. Obligations
and for no other, and the U.K. Guarantors that are U.K. Loan Parties shall be
exclusively liable for the U.K. Guarantied Obligations and for no other; and
further, no demand for payment nor exercise of any remedy whatsoever shall be
sought against either the U.K. Borrower or the U.K. Guarantors that are U.K.
Loan Parties with respect to any of the U.S. Obligations or any of the U.S.
Guarantied Obligations, hereunder.

17.12 Continuing U.K. Guaranty. This U.K. Guaranty includes U.K. Guarantied
Obligations arising under successive transactions, in accordance with this
Agreement and the Loan Documents, continuing, compromising, extending,
increasing, modifying, releasing, or renewing the U.K. Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional U.K. Guarantied Obligations after prior
U.K. Guarantied Obligations have been satisfied in whole or in part. To the
maximum extent permitted by Law, each U.K. Guarantor hereby waives any right to
revoke this U.K. Guaranty as to future U.K. Guaranteed Obligations. If such a
revocation is effective notwithstanding the foregoing waiver, each U.K.
Guarantor acknowledges and agrees that (a) no such revocation shall be effective
until written notice thereof has been received by Agent, (b) no such revocation
shall apply to any U.K. Guarantied Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof in
accordance with this Agreement and the other Loan Documents), (c) no such
revocation shall apply to any

 

66



--------------------------------------------------------------------------------

U.K. Guarantied Obligations made or created after such date to the extent made
or created pursuant to a legally binding commitment of a Lender in existence on
the date of such revocation, (d) no payment by any U.K. Guarantor, U.K.
Borrower, or from any other source, prior to the date of such revocation shall
reduce the maximum obligation of U.K. Guarantors hereunder, and (e) any payment
by U.K. Borrower or from any source other than a U.K. Guarantor subsequent to
the date of such revocation shall first be applied to that portion of the U.K.
Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of U.K. Guarantors hereunder.

17.13 Performance Under this U.K. Guaranty. In the event that U.K. Borrower
fails to make any payment of any U.K. Guarantied Obligations, on or prior to the
due date thereof, or if U.K. Borrower shall fail to perform, keep, observe, or
fulfill any other obligation referred to in clause (b) of Section 17.11 of this
U.K. Guaranty in the manner provided in this Agreement or any other Loan
Document, each U.K. Guarantor immediately shall cause, as applicable, such
payment to be made or such obligation to be performed, kept, observed, or
fulfilled.

17.14 Primary Obligations. This U.K. Guaranty is a primary and original
obligation of each U.K. Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions. Each U.K. Guarantor hereby agrees that
it is directly, jointly and severally with each other U.K. Guarantor and any
other guarantor of the U.K. Guarantied Obligations, liable to Agent, for the
benefit of the Lender Group, that the obligations of such U.K. Guarantor
hereunder are independent of the obligations of Borrowers or any other
Guarantor, and that a separate action may be brought against each U.K.
Guarantor, whether such action is brought against Borrowers or any other
Guarantor or whether Borrowers or any other Guarantor is joined in such action.
Each U.K. Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group of whatever remedies they may have against Borrowers
or any other Guarantor, or the enforcement of any Lien or realization upon any
security by any member of the Lender Group. Each U.K. Guarantor hereby agrees
that any release which may be given by Agent to Borrowers or any other Guarantor
shall not release such U.K. Guarantor. Each U.K. Guarantor consents and agrees
that no member of the Lender Group shall be under any obligation to marshal any
property or assets of Borrowers or any other Guarantor in favor of such U.K.
Guarantor, or against or in payment of any or all of the U.K. Guarantied
Obligations.

17.15 Waivers.

(a) To the fullest extent permitted by Applicable Law, each U.K. Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under this Agreement, or the
creation or existence of any U.K. Guarantied Obligations; (iii) notice of the
amount of the U.K. Guarantied Obligations, subject, however, to such U.K.
Guarantor’s right to make inquiry of Agent to ascertain the amount of the U.K.
Guarantied Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of U.K. Borrower or of any other fact that might
increase such U.K. Guarantor’s risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice of any Default or Event of Default under this Agreement
or any other Loan Document; and (vii) all other notices (except if such notice
is specifically required to be given to such U.K. Guarantor under this U.K.
Guaranty or any other Loan Documents to which such U.K. Guarantor is a party)
and demands to which such U.K. Guarantor might otherwise be entitled.

(b) To the fullest extent permitted by Applicable Law, each U.K. Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group, to institute suit against any Borrower or to exhaust any rights
and remedies which any member of the Lender Group, has or may have against any
Borrower. In this regard, each U.K. Guarantor agrees that it is bound to the
payment of each and all U.K. Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the U.K. Guarantied

 

67



--------------------------------------------------------------------------------

Obligations were directly owing to Agent or the Lender Group, as applicable, by
such U.K. Guarantor. Each U.K. Guarantor further waives any defense arising by
reason of any disability or other defense (other than the defense that the U.K.
Guarantied Obligations shall have been performed and paid in the manner provided
for in the applicable Loan Documents, to the extent of any such payment) of U.K.
Borrower or by reason of the cessation from any cause whatsoever of the
liability of U.K. Borrower in respect thereof.

(c) To the fullest extent permitted by Applicable Law, each U.K. Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group,
any defense (legal or equitable), set-off, counterclaim, or claim which such
U.K. Guarantor may now or at any time hereafter have against any Borrower or any
other party liable to any member of the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the U.K. Guarantied Obligations or any security therefor;
(iii) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any member of the Lender Group; (iv) the benefit of
any statute of limitations affecting such U.K. Guarantor’s liability hereunder
or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the U.K. Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such U.K. Guarantor’s liability hereunder.

(d) Until such time as all of the U.K. Guarantied Obligations have been finally
paid in full, each U.K. Guarantor hereby waives and postpones (i) any right of
subrogation such U.K. Guarantor has or may have as against Borrowers with
respect to the U.K. Guarantied Obligations; (ii) any right to proceed against
Borrowers or any other Person, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims (irrespective of
whether direct or indirect, liquidated or contingent), with respect to the U.K.
Guarantied Obligations; and (iii) any right to proceed or to seek recourse
against or with respect to any property or asset of Borrowers.

17.16 Releases. Each U.K. Guarantor consents and agrees that, without notice to
or by such U.K. Guarantor and without affecting or impairing the obligations of
such U.K. Guarantor hereunder, any member of the Lender Group may, by action or
inaction, compromise or settle, extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise not
enforce, or may, by action or inaction, release all or any one or more parties
to, any one or more of the terms and provisions of this Agreement or any other
Loan Document or may grant other indulgences to Borrowers in respect thereof, or
may amend or modify in any manner and at any time (or from time to time) any one
or more of the Loan Documents, or may, by action or inaction, release or
substitute any other Guarantor, if any, of the U.K. Guarantied Obligations, or
may enforce, exchange, release, or waive, by action or inaction, any security
for the U.K. Guarantied Obligations or any other guaranty of the U.K. Guarantied
Obligations, or any portion thereof.

17.17 No Election. The Lender Group shall have the right to seek recourse
against each U.K. Guarantor to the fullest extent provided for herein and no
election by any member of the Lender Group to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Lender Group’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group,
has expressly waived such right in writing. Specifically, but without limiting
the generality of the foregoing, no action or proceeding by the Lender Group
under any document or instrument evidencing the U.K. Guarantied Obligations
shall serve to diminish the liability of any U.K. Guarantor under this U.K.
Guaranty except to the extent that the Lender Group finally and unconditionally
shall have realized payment in full of the U.K. Guarantied Obligations by such
action or proceeding.

17.18 Financial Condition of U.K. Borrower. Each U.K. Guarantor represents and
warrants to the Lender Group that it is currently informed of the financial
condition of U.K. Borrower and of all other circumstances which a reasonably
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
U.K. Guarantied Obligations. Each U.K. Guarantor further represents and warrants
to the Lender Group

 

68



--------------------------------------------------------------------------------

that it has read and understands the terms and conditions of this Agreement and
each other Loan Document. Each U.K. Guarantor hereby covenants that it will
continue to keep itself informed of U.K. Borrower’s financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the U.K. Guarantied
Obligations.

17.19 Payments; Application. All payments to be made hereunder by each U.K.
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
U.K. Guarantied Obligations in accordance with the terms of this Agreement.

17.20 Attorneys Fees and Costs. Each U.K. Guarantor agrees to pay, on demand,
all reasonable attorneys fees and all other costs and expenses which may be
incurred by Agent or any other member of the Lender Group in connection with the
enforcement of this U.K. Guaranty or in any way arising out of, or consequential
to, the protection, assertion, or enforcement of the U.K. Guarantied Obligations
(or any security therefor), irrespective of whether suit is brought.

 

18. GENERAL PROVISIONS.

18.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Loan Parties, Agent, and each Lender whose signature is provided for
on the signature pages hereof.

18.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Loan Parties, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

18.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5 Bank Product Providers. Each Bank Product Provider shall be deemed a party
hereto for purposes of any reference in a Loan Document to the parties for whom
Agent is acting; it being understood and agreed that the rights and benefits of
such Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

18.6 Lender-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and Loan Parties, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Loan Parties arising out of or in
connection with, and there is no agency or joint venture relationship between
the members of the Lender Group, on the one hand, and Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

18.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same

 

69



--------------------------------------------------------------------------------

Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

18.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations or the Guarantied Obligations by any Loan Party or the transfer
to the Lender Group of any property should for any reason subsequently be
declared to be void or voidable under any state or federal Law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all Lender Group
Expenses related thereto, the liability of Loan Parties automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

18.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Loan Parties
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 18.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Administrative Borrower or its Subsidiaries or as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process,
(v) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by Agent or the
Lenders), (vi) in connection with any assignment, prospective assignment, sale,
prospective sale, participation, prospective participation or pledge or
prospective pledge of any Lender’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents, and (viii) to the extent requested
by any regulatory authority. The provisions of this Section 18.9(a) shall
survive for 2 years after the payment in full of the Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services;
provided, that with respect to such reporting services, Agent has obtained the
prior written consent of Administrative Borrower to disclose such information
(such consent not to be unreasonably withheld or delayed).

18.10 Lender Group Expenses. Loan Parties agree to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that their
obligations contained in this Section 18.10 shall survive payment or
satisfaction in full of all other Obligations.

 

70



--------------------------------------------------------------------------------

18.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Loan Parties, which information includes the name and address of Loan Parties
and other information that will allow such Lender to identify Loan Parties in
accordance with the Act.

18.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

18.13 Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 18.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

18.14 No Novation. This Agreement constitutes an amendment and restatement of
the Existing Credit Agreement and does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Obligations or Guaranteed Obligations (including the Obligations or
Guaranteed Obligations of any predecessor corporations) under, and as defined
in, the Existing Credit Agreement or the Lien or priority of any mortgage,
pledge, security agreement or any other security therefor. Nothing herein
contained shall be construed as a substitution or novation of the Obligations or
Guaranteed Obligations outstanding under, and as defined in, the Existing Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby or by instruments or documents executed
concurrently herewith. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Loan Party under the Existing
Credit Agreement from any of its obligations and liabilities as a “Borrower” or
“Guarantor” thereunder. Each Loan Party hereby (i) confirms and agrees that each
Loan Document to which it is a party is, and shall continue to be, in full force
and effect, as modified by this amendment and restatement and instruments or
documents executed concurrently herewith, and is hereby ratified and confirmed
in all respects except that on and after the Closing Date all references in any
such Loan Document to “the Loan Agreement,” “thereto,” “thereof,” “thereunder”
or words of like import referring to the Existing Credit Agreement shall mean
the Existing Credit Agreement as amended and restated

 

71



--------------------------------------------------------------------------------

by this Agreement and (ii) confirms and agrees that to the extent that any such
Loan Document purports to assign or pledge to the Agent a security interest in
or Lien on, any collateral as security for the obligations of the Borrowers or
the Guarantors from time to time existing in respect of the Existing Credit
Agreement and the Loan Documents, such pledge, assignment and/or grant of the
security interest or Lien is hereby ratified and confirmed in all respects.

[Signature pages to follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

U.S. BORROWERS:

TAKE-TWO INTERACTIVE SOFTWARE, INC.,

a Delaware corporation

WC HOLDCO, INC.,

a New York corporation

By:  

/s/ Daniel P. Emerson

Name:  

Daniel P. Emerson

Title:  

Senior Vice President, Associate

 

General Counsel & Secretary

U.K. BORROWER:

TAKE-TWO GB LIMITED

a company incorporated under the laws of England

and Wales

By:  

/s/ Daniel P. Emerson

Name:  

Daniel P. Emerson

Title:  

Director

 

73



--------------------------------------------------------------------------------

U.S. GUARANTORS:

2K GAMES, INC.,

a Delaware corporation

2KSPORTS, INC.,

a Delaware corporation

FIRAXIS GAMES, INC.,

a Delaware corporation

FROG CITY SOFTWARE, INC.,

a Delaware corporation

2K PLAY, INC.,

a Delaware corporation

INDIE BUILT, INC.,

a Delaware corporation

INVENTORY MANAGEMENT SYSTEMS, INC.,

a Delaware corporation

KUSH GAMES, INC.,

a California corporation

TAKE-TWO LICENSING, INC.,

a Delaware corporation

TALONSOFT, INC.,

a Delaware corporation

VISUAL CONCEPTS ENTERTAINMENT,

a California corporation

VLM ENTERTAINMENT GROUP, INC.,

a Delaware corporation

ROCKSTAR SAN DIEGO, INC.,

a Virginia corporation

2K BOSTON LLC,

a Delaware limited liability company

ROCKSTAR GAMES, INC.,

a Delaware corporation

2K MARIN, INC.,

a Delaware corporation

ROCKSTAR NEW ENGLAND, INC.,

a Delaware corporation

By:  

/s/ Daniel P. Emerson

Name:  

Daniel P. Emerson

Title:  

Vice President & Secretary

CAT DADDY GAMES, L.L.C.,

a Washington limited liability company

By:   Take-Two Interactive Software, Inc., its sole member By:  

/s/ Daniel P. Emerson

Name:  

Daniel P. Emerson

Title:  

Senior Vice President

 

74



--------------------------------------------------------------------------------

U.K. GUARANTORS:

JOYTECH EUROPE LIMITED

a company incorporated under the laws of England and Wales

TAKE TWO INTERACTIVE SOFTWARE EUROPE LIMITED

a company incorporated under the laws of England and Wales

DMA DESIGN HOLDINGS LIMITED

a company incorporated under the laws of England and Wales

ROCKSTAR LINCOLN LIMITED

a company incorporated under the laws of England and Wales

ROCKSTAR LEEDS LIMITED

a company incorporated under the laws of England and Wales

ROCKSTAR LONDON LIMITED

a company incorporated under the laws of England and Wales

ROCKSTAR NORTH LIMITED

a company incorporated under the laws of England and Wales

ROCKSTAR INTERNATIONAL LIMITED

a company incorporated under the laws of England and Wales

VENOM GAMES LIMITED

a company incorporated under the laws of England and Wales

By:  

/s/ Daniel P. Emerson

Name:  

Daniel P. Emerson

Title:  

Director

TAKE TWO INTERNATIONAL SA,

a company incorporated under the laws of Switzerland

By:  

/s/ Daniel P. Emerson

Name:  

Daniel P. Emerson

Title:  

Director

 

75



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent and as a Lender

By:  

/s/ John Leonard

Name:  

John Leonard

Title:  

Managing Director

 

76



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Kathleen C. Maggi

Name:  

Kathleen C. Maggi

Title:  

Senior Vice President

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.   DEFINITIONS AND CONSTRUCTION      2      1.1   

Definitions

     2      1.2   

Accounting Terms

     2      1.3   

Code

     2      1.4   

Construction

     3      1.5   

Schedules and Exhibits

     3      1.6   

Currency

     3    2.   LOAN AND TERMS OF PAYMENT      3      2.1   

Revolver Advances

     3      2.2   

Intentionally Omitted

     4      2.3   

Borrowing Procedures and Settlements

     5      2.4   

Payments

     11      2.5   

Overadvances

     14      2.6   

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     15      2.7   

Cash Management

     16      2.8   

Crediting Payments; Clearance Charge

     17      2.9   

Designated Account

     17      2.10   

Maintenance of Loan Account; Statements of Obligations

     17      2.11   

Fees

     18      2.12   

Letters of Credit

     18      2.13   

LIBOR Option

     21      2.14   

Capital Requirements

     23      2.15   

Mitigation Obligations; Replacement of Lenders

     23      2.16   

Joint and Several Liability of U.S. Borrowers

     24      2.17   

Judgment Currency

     26    3.   CONDITIONS; TERM OF AGREEMENT      29      3.1   

Conditions Precedent to the Initial Extension of Credit

     29      3.2   

Conditions Precedent to all Extensions of Credit

     29      3.3   

Term

     29      3.4   

Effect of Termination

     29      3.5   

Early Termination by Borrowers

     29    4.   REPRESENTATIONS AND WARRANTIES      30      4.1   

No Encumbrances

     30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

4.2

  

Eligible Accounts

     30     

4.3

  

Eligible Inventory

     30     

4.4

  

Equipment

     30     

4.5

  

Location of Inventory and Equipment

     30     

4.6

  

Inventory Records

     30     

4.7

  

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

     30     

4.8

  

Due Organization and Qualification; Subsidiaries

     31     

4.9

  

Due Authorization; No Conflict

     31     

4.10

  

Litigation

     32     

4.11

  

No Material Adverse Change

     32     

4.12

  

Fraudulent Transfer

     33     

4.13

  

Employee Benefits

     33     

4.14

  

Environmental Condition

     33     

4.15

  

Intellectual Property

     33     

4.16

  

Leases

     33     

4.17

  

Deposit Accounts and Securities Accounts

     33     

4.18

  

Complete Disclosure

     34     

4.19

  

Indebtedness

     34     

4.20

  

Margin Stock

     34     

4.21

  

Permits

     34     

4.22

  

Material Contracts

     34     

4.23

  

Customers and Suppliers

     35     

4.24

  

Taxes

     35     

4.25

  

Insurance

     35     

4.26

  

Investment Company Act

     35     

4.27

  

Brokerage Fees

     35     

4.28

  

Intentionally Omitted

     35     

4.29

  

Inactive Subsidiaries

     35     

4.30

  

Licensors

     36   

5.

 

AFFIRMATIVE COVENANTS

     36     

5.1

  

Accounting System

     36     

5.2

  

Collateral Reporting

     36   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

5.3

  

Financial Statements, Reports, Certificates

     36     

5.4

  

Guarantor Reports

     36     

5.5

  

Inspection

     36     

5.6

  

Maintenance of Properties

     36     

5.7

  

Taxes

     37     

5.8

  

Insurance

     37     

5.9

  

Location of Inventory and Equipment

     38     

5.10

  

Compliance with Laws

     38     

5.11

  

Leases

     38     

5.12

  

Existence

     38     

5.13

  

Environmental

     38     

5.14

  

Disclosure Updates

     38     

5.15

  

Control Agreements

     39     

5.16

  

Formation of Subsidiaries

     39     

5.17

  

Further Assurances

     39     

5.18

  

Organizational ID

     39     

5.19

  

Material Contracts

     40     

5.20

  

Obtaining Permits

     40     

5.21

  

Copyrights

     40     

5.22

  

Payments Current

     40   

6.

 

NEGATIVE COVENANTS

     40     

6.1

  

Indebtedness

     40     

6.2

  

Liens

     41     

6.3

  

Restrictions on Fundamental Changes

     41     

6.4

  

Disposal of Assets

     42     

6.5

  

Change Name

     42     

6.6

  

Nature of Business

     42     

6.7

  

Prepayments and Amendments

     42     

6.8

  

Change of Control

     43     

6.9

  

Consignments

     43     

6.10

  

Distributions

     43   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

6.11

  

Accounting Methods

     43     

6.12

  

Investments

     43     

6.13

  

Transactions with Affiliates

     44     

6.14

  

Use of Proceeds

     44     

6.15

  

Inventory and Equipment with Bailees

     44     

6.16

  

Financial Covenants

     44     

6.17

  

Line of Business

     45     

6.18

  

Inactive Subsidiaries

     45   

7.

 

EVENTS OF DEFAULT

     45   

8.

 

THE LENDER GROUP’S RIGHTS AND REMEDIES

     47     

8.1

  

Rights and Remedies

     47     

8.2

  

Remedies Cumulative

     48   

9.

 

TAXES AND EXPENSES

     48   

10.

 

WAIVERS; INDEMNIFICATION

     48     

10.1

  

Demand; Protest; etc.

     48     

10.2

  

The Lender Group’s Liability for Collateral

     49     

10.3

  

Indemnification

     49   

11.

 

NOTICES

     49   

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     50   

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     51     

13.1

  

Assignments and Participations

     51     

13.2

  

Successors

     53   

14.

 

AMENDMENTS; WAIVERS

     53     

14.1

  

Amendments and Waivers

     53     

14.2

  

Replacement of Holdout Lender

     54     

14.3

  

No Waivers; Cumulative Remedies

     55   

15.

 

AGENT; THE LENDER GROUP

     55     

15.1

  

Appointment and Authorization of Agent

     55     

15.2

  

Delegation of Duties

     56     

15.3

  

Liability of Agent

     56     

15.4

  

Reliance by Agent

     56     

15.5

  

Notice of Default or Event of Default

     56   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

15.6

  

Credit Decision

     57     

15.7

  

Costs and Expenses; Indemnification

     57     

15.8

  

Agent in Individual Capacity

     58     

15.9

  

Successor Agent

     58     

15.10

  

Lender in Individual Capacity

     58     

15.11

  

Collateral Matters

     58     

15.12

  

Restrictions on Actions by Lenders; Sharing of Payments

     59     

15.13

  

Agency for Perfection

     60     

15.14

  

Payments by Agent to the Lenders

     60     

15.15

  

Concerning the Collateral and Related Loan Documents

     60     

15.16

  

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

     60     

15.17

  

Several Obligations; No Liability

     61    16.  

WITHHOLDING TAXES

     61    17.  

GUARANTY

     63     

17.1

  

U.S. Guarantied Obligations

     63     

17.2

  

Continuing U.S. Guaranty

     64     

17.3

  

Performance Under this U.S. Guaranty

     64     

17.4

  

Primary Obligations

     64     

17.5

  

Waivers

     64     

17.6

  

Releases

     65     

17.7

  

No Election

     65     

17.8

  

Financial Condition of U.S. Borrowers

     66     

17.9

  

Payments; Application

     66     

17.10

  

Attorneys Fees and Costs

     66     

17.11

  

U.K. Guarantied Obligations

     66     

17.12

  

Continuing U.K. Guaranty

     66     

17.13

  

Performance Under this U.K. Guaranty

     67     

17.14

  

Primary Obligations

     67     

17.15

  

Waivers

     67     

17.16

  

Releases

     68     

17.17

  

No Election

     68     

17.18

  

Financial Condition of U.K. Borrowers

     68   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

17.19

  

Payments; Application

     69     

17.20

  

Attorneys Fees and Costs

     69    18.  

GENERAL PROVISIONS

     69     

18.1

  

Effectiveness

     69     

18.2

  

Section Headings

     69     

18.3

  

Interpretation

     69     

18.4

  

Severability of Provisions

     69     

18.5

  

Bank Product Providers

     69     

18.6

  

Lender-Creditor Relationship

     69     

18.7

  

Counterparts; Electronic Execution

     69     

18.8

  

Revival and Reinstatement of Obligations

     70     

18.9

  

Confidentiality

     70     

18.10

  

Lender Group Expenses

     70     

18.11

  

USA PATRIOT Act

     71     

18.12

  

Integration

     71     

18.13

  

Parent as Agent for Borrowers

     71     

18.14

  

No Novation

     71   

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Intentionally Omitted

Exhibit C-1

   Form of Compliance Certificate

Exhibit L-1

   Form of LIBOR Notice Schedule A-1   

Agent’s Account

Schedule A-2

   Authorized Persons

Schedule C-1

   Commitments

Schedule D-1

   U.K. Designated Account

Schedule D-2

   U.S. Designated Account

Schedule E-1

   Eligible Inventory Locations

Schedule M-1

   Material Contracts

Schedule P-1

   Permitted Liens

Schedule P-2

   Permitted Dispositions

Schedule P-3

   Permitted Acquisition

Schedule R-1

   Real Property Collateral

Schedule 1.1

   Definitions

Schedule 2.7(a)

   Cash Management Banks

Schedule 2.12(g)

   Existing Letters of Credit

Schedule 3.1

   Conditions Precedent

Schedule 3.1(i)

   Collateral Access Agreement Locations

Schedule 4.5

   Locations of Inventory and Equipment

Schedule 4.7(a)

   Jurisdictions of Organization

Schedule 4.7(b)

   Chief Executive Offices

Schedule 4.7(c)

   Organizational Identification Numbers

Schedule 4.7(d)

   Commercial Tort Claims

Schedule 4.8(b)

   Capitalization of Loan Parties

Schedule 4.8(c)

   Capitalization of Loan Parties’ Subsidiaries

Schedule 4.10

   Litigation

Schedule 4.14

   Environmental Matters

Schedule 4.15

   Intellectual Property

Schedule 4.17

   Deposit Accounts and Securities Accounts

Schedule 4.19

   Permitted Indebtedness

Schedule 4.22

   Material Contracts

Schedule 4.24

   Taxes

Schedule 4.25

   Insurance

Schedule 4.29

   Inactive Subsidiaries

Schedule 5.2

   Collateral Reporting

Schedule 5.3

   Financial Statements, Reports, Certificates

Schedule 5.7

   Taxes

Schedule 5.8

   Insurance

Schedule 6.1(k)

   Certain Indebtedness

Schedule 6.3

   Restrictions on Fundamental Changes

Schedule 6.6

   Nature of Business

Schedule 6.7

   Prepayments and Amendments



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

“Act” has the meaning specified therefor in Section 18.11.

“Acquisition” means (a) a Stock Acquisition, or (b) an Asset Acquisition, as the
context requires.

“Activation Instruction” has the meaning specified therefor in Section 2.7(b).

“Additional Documents” has the meaning specified therefor in Section 5.17.

“Additional Revolver Commitment Amount” has the meaning specified therefor in
Section 2.18(a).

“Additional Revolver Commitment Notice” has the meaning specified therefor in
Section 2.18(a).

“Administrative Borrower” has the meaning specified therefor in Section 18.13.

“Advances” means the U.K. Advances and the U.S. Advances.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 of the Agreement: (a) any Person which owns directly or indirectly
20% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 20% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such



--------------------------------------------------------------------------------

Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person; provided, however, that ZelnickMedia
Corporation shall not be deemed to be an Affiliate of the Loan Parties or any of
their respective Subsidiaries.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Loan Parties or their Subsidiaries to
Agent under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Application Event” means the occurrence of (a) a failure by Loan Parties to
repay all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by the Required Lenders to declare all or any portion of the
Obligations to be due and payable, to terminate the Revolver Commitment, or to
exercise remedies against the Collateral.

“Applicable Law” means, in the context that refers to one or more Persons, those
Laws that apply to that Person or Persons or its or their business, undertaking,
property or securities.



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date of determination,

(a) For the period from and including the Closing Date to but excluding the
effective date of any determination of the Applicable Margin pursuant to clause
(b) below, the applicable rate per annum set forth opposite Level I below (the
“Initial Applicable Margin”).

(b) For each quarter thereafter, commencing on the first day of the first
quarter that occurs after the Closing Date, the relevant Applicable Margin set
forth in the table below that corresponds to the applicable average Liquidity
for the immediately preceding thirty day period set forth opposite thereto.

 

Level

  

30 Day Average
Liquidity

   Applicable Margin
in respect of Base
Rate Loans     Applicable Margin
in respect of
LIBOR Rate Loans  

I

  

Less than

$30,000,000

     2.00 %      3.00 % 

II

   Greater than or equal to $30,000,000 but less than $75,000,000      1.75 %   
  2.75 % 

III

   Greater than or equal to $75,000,000      1.50 %      2.50 % 

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Applicable Margin shall be set at Level
I set forth in the table above.

“Asset Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of any other Person.

“Assignee” has the meaning specified therefor in Section 13.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2.

“Availability” means, collectively, U.K. Availability and U.S. Availability.

“Bank Product” means any financial accommodation extended to Administrative
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
the Agreement) including: (a) ACH Transactions, (b) cash management, including
controlled disbursement, accounts or services, or (c) transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Administrative Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.



--------------------------------------------------------------------------------

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Administrative Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to
Administrative Borrower or its Subsidiaries; provided, in order for any item
described in clauses (a) (b), or (c) above, as applicable, to constitute “Bank
Product Obligations”, if the applicable Bank Product Provider is any Person
other than Wells Fargo or its Affiliates, then the applicable Bank Product must
have been provided on or after the Closing Date and Agent shall have received a
Bank Product Provider Agreement within 10 days after the date of the provision
of the applicable Bank Product to Administrative Borrower or its Subsidiaries.

“Bank Product Provider” means Wells Fargo, any Lender or any of their
Affiliates; provided, that no such Person (other than Wells Fargo or its
Affiliates) shall constitute a Bank Product Provider with respect to a Bank
Product unless and until Agent shall have received a Bank Product Provider
Agreement from such Person and with respect to the applicable Bank Product
within 10 days after the provision of such Bank Product to Administrative
Borrower or its Subsidiaries; provided further, however, that if, at any time, a
Lender ceases to be a Lender under the Agreement, then, from and after the date
on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.

“Bank Product Provider Agreement” means an agreement in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Administrative Borrower, and Agent.

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $5,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Administrative Borrower and its Subsidiaries in respect of Bank Products) in
respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code or any similar
legislation in a relevant jurisdiction (including, without limitation, the U.K.
Insolvency Act 1986), in each case, as in effect from time to time.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate, to be the rate at which Dollar deposits
(for delivery on the first day of the requested Interest Period) are offered to
major banks in the London interbank market 2 Business Days prior to the
commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Administrative Borrower in accordance with the Agreement, which determination
shall be conclusive in the absence of manifest error.



--------------------------------------------------------------------------------

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any Subsidiary or ERISA Affiliate of any Loan
Party has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lenders in the case
of a Swing Loan, or by Agent in the case of a Protective Advance, in each case,
to Administrative Borrower or the U.K. Borrower, as applicable.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or,
with respect to the obligations of U.K. Borrower, are authorized to close in
London, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, it being understood that no lease of
real or personal property that would be classified and accounted for as an
operating lease under GAAP as it exists on the Closing Date shall be deemed to
be a “Capital Lease” owing to subsequent changes in GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group or its successor (“S&P”) or Moody’s Investors
Service, Inc. or its successor (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) bonds issued in the United States maturing no



--------------------------------------------------------------------------------

more than 365 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; provided, that (1) any such Permitted Investment in such bonds shall
not exceed 10% of a specific bond issuance and (2) Permitted Investments in any
specific bond issuance of the type of bonds described in this clause (d) shall
not exceed 10% of the Loan Parties’ and their Subsidiaries’ Permitted
Investments in the aggregate, (e) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the Laws of the United States or any state thereof
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000, (f) Deposit Accounts maintained with (i) any bank that
satisfies the criteria described in clause (e) above, or (ii) any other bank
organized under the Laws of the United States or any state thereof so long as
the amount maintained with any such other bank is less than or equal to $100,000
and is insured by the Federal Deposit Insurance Corporation, and (g) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (f) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance reasonably satisfactory to Agent, each of which is among
Administrative Borrower or one of its Subsidiaries, Agent, and one of the Cash
Management Banks.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 51%, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors, or (b) Parent ceases to own and control,
directly or indirectly, 100% of the outstanding Stock of each other Loan Party,
other than as a result of a Permitted Merger or dissolution of a Loan Party
permitted pursuant to Section 6.3 or a Permitted Disposition permitted pursuant
to Section 6.4.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth on
Schedule 3.1 either have been satisfied or have been waived.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by the Loan Parties in or upon which a Lien is
granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower’s or its Subsidiaries’ books and records, Equipment,
or Inventory, in each case, in form and substance reasonably satisfactory to
Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments, or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to



--------------------------------------------------------------------------------

which such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer or vice president—finance
of Parent to Agent.

“Contribution Agreement” means the Contribution Agreement dated as of the
Original Closing Date, among U.S. Loan Parties.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by the Administrative Borrower or
one of its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disbursement Letter” means an instructional letter executed and delivered by
Loan Parties to Agent and Lenders regarding the extensions of credit made on the
Original Closing Date.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
interest income, and any software development costs to the extent capitalized
during such period, plus non-cash charges (including goodwill imputed and
write-offs of software development costs), non-recurring restructuring costs in
an aggregate amount not to exceed $3,000,000 in such period, interest expense
(including the fees and expenses incurred in connection with the entry into this
Agreement in an aggregate amount not to exceed $750,000), non-cash compensation
expenses, non-cash stock option expense, non-cash restricted stock expense,
income taxes, amortization of capitalized software expense, amortization of
intellectual property expense, and other depreciation and amortization for such
period, in each case, determined, without duplication, on a consolidated basis
in accordance with GAAP. For the purposes of calculating EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”), if at any time
during such Reference Period (and after the Closing Date) Parent or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto in accordance
with Regulation S-X promulgated under



--------------------------------------------------------------------------------

the Exchange Act or in such other manner reasonably acceptable to the Agent as
if the Permitted Acquisition occurred on the first day of such Reference Period.

“Eligible Accounts” means, collectively, U.K. Eligible Accounts and U.S.
Eligible Accounts.

“Eligible Inventory” means, collectively, U.K. Eligible Inventory and U.S.
Eligible Inventory.

“Eligible Transferee” means (a) a commercial bank organized under the Laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the Laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or financial institution that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Loan Party, any Subsidiary of a Loan Party, (b) from adjoining properties
or businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Loan Party, any Subsidiary of a Loan Party, or any of
their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, Law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any written judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on any Loan Party or any Subsidiary of a Loan Party, relating to the
environment, the effect of the environment on employee health, Hazardous
Materials; any state, local, provincial or foreign counterparts or equivalents
and any regulations promulgated thereunder to the extent binding on any Loan
Party, in each case as amended from time to time, in each case as amended from
time to time during the term of this Agreement.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Loan Party or a
Subsidiary of a Loan Party under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Loan Party or a Subsidiary of a Loan Party under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Loan Party or a Subsidiary of a Loan Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Loan Party or a Subsidiary of a Loan Party and whose
employees are aggregated with the employees of a Loan Party or a Subsidiary of a
Loan Party under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Foreign Subsidiary” means any now existing or hereafter acquired
Subsidiary of a Loan Party that is not organized or incorporated under the laws
of any jurisdiction within the United States, Canada or the United Kingdom.

“Existing Advances Indebtedness” has the meaning set forth in Section 2.1(d).

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Credit Facility” has the meaning set forth in the recitals to this
Agreement.

“Existing Increasing Lender” has the meaning specified therefor in
Section 2.18(b).

“Existing Lenders” has the meaning set forth in the recitals to this Agreement.

“Existing Letters of Credit” has the meaning set forth in Section 2.12(g).

“Fee Letter” means that certain fee letter, dated as of October 17, 2011,
between Borrowers and Agent, in form and substance satisfactory to Agent, as
amended, supplemented or otherwise modified from time to time.

“Foreign Currency Equivalent” means, on any date of determination, the amount in
a specified currency which would result from the conversion of a specified
amount in another currency at the Spot Rate.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.



--------------------------------------------------------------------------------

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, certificate of incorporation on change of name,
memorandum and articles of association, by-laws, or other organizational
documents of such Person.

“Governmental Authority” means any foreign (including the U.K. government),
federal, state, local, provincial or other governmental or administrative body,
instrumentality, board, department, or agency or any court, tribunal,
administrative hearing body, arbitration panel, commission, or other similar
dispute-resolving panel or body.

“Guarantied Obligations” means, collectively, the U.K. Guarantied Obligations
and the U.S. Guarantied Obligations.

“Guarantors” means (i) U.S. Guarantors, (b) U.K. Guarantors and (c) each Person
that guarantees pursuant to Section 17, Section 5.16 or otherwise, all or any
part of the Obligations, and “Guarantor” means any one of them.

“Guaranty” means, collectively, the U.S. Guaranty and the U.K. Guaranty.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified and regulated pursuant to, any Applicable Laws or
regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Administrative Borrower or any of its Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Administrative Borrower’s or
any of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Administrative Borrower or its Subsidiaries arising under, owing pursuant to,
or existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent shall have received a Bank Product Provider
Agreement from such Person and with respect to the applicable Hedge Agreement
within 10 days after the execution and delivery of such Hedge Agreement with
Administrative Borrower or its Subsidiaries; provided further, however, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Hedge Providers and the obligations



--------------------------------------------------------------------------------

with respect to Hedge Agreements entered into with such former Lender or any of
its Affiliates shall no longer constitute Hedge Obligations.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

“Inactive Subsidiaries” means each direct or indirect Subsidiary of Loan Parties
set forth on Schedule 4.29, provided, that an Inactive Subsidiary shall cease to
be an Inactive Subsidiary hereunder at such time, if any, that such former
Inactive Subsidiary (i) acquires or holds any assets in excess of $500,000
(excluding goodwill and unsecured intercompany receivables), (ii) has any
operations, or (iii) has any material liabilities (other than intercompany
payables); provided, that (A) the aggregate amount of all assets of the Inactive
Subsidiaries shall not exceed $5,000,000 (excluding goodwill and unsecured
intercompany receivables) and (B) the aggregate amount of all liabilities of the
Inactive Subsidiaries shall not exceed $5,000,000 (excluding intercompany
payables).

“Increase Closing Date” has the meaning specified therefor in Section 2.18(e).

“Increasing Lenders” has the meaning specified therefor in Section 2.18(c).

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed; provided,
however, that in the event that liability of such Person is non-recourse to such
Person and is recourse only to a specified asset owned by such Person, the
amount of Indebtedness attributed thereto shall not exceed the net book value of
such asset, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements, and (g) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (f) above; provided,
however, that the amount of any such obligation of any guaranteeing Person as of
any date of determination shall be deemed to be the lower of (a) an amount equal
to the then stated or determinable amount of the primary obligation in respect
of which such guarantee obligation is made and (b) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such guarantee obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case, the amount of such guarantee obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other national, state,
provincial or federal bankruptcy or insolvency law or any equivalent laws in any
other jurisdictions, assignments for the benefit of creditors, formal or
informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief, and
including, in the case of a U.K. Loan Party, any corporate action, legal
proceedings or other procedure commenced or other step taken (including the
making of an application, the presentation of a petition, the filing or service
of a notice or the passing of a resolution) in relation to (a) such U.K. Loan
Party being adjudicated or found insolvent, (b) the suspension of payments, a



--------------------------------------------------------------------------------

moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of such U.K. Loan Party other than a solvent liquidation or
reorganization of such U.K. Loan Party, the terms of which have been previously
approved in writing by Agent, (c) a composition, assignment or arrangement with
any class of creditors of such U.K. Loan Party or (d) the appointment of a
liquidator, supervisor, receiver, administrator, administrative receiver,
compulsory manager, trustee or other similar officer in respect of such U.K.
Loan Party or any of its assets.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Loan Parties, each of Loan Parties’ Subsidiaries, and Agent,
the form and substance of which is reasonably satisfactory to Agent.

“Interest Coverage Ratio” means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (ii) Interest Expense for such period.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period less interest income for such
period, determined on a consolidated basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however, that
(a) if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means all of each Loan Parties’ now owned or hereafter acquired
right, title, and interest with respect to inventory (as that term is defined in
the Code), including goods held for sale or lease or to be furnished under a
contract of service, goods that are leased by any Loan Party as lessor, goods
that are furnished by any Loan Party under a contract of service, and raw
materials, work in process, or materials used or consumed in any Loan Party’s
business.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.



--------------------------------------------------------------------------------

“Issuing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

“Judgment Conversion Date” has the meaning specified therefor in Section 2.17.

“Judgment Currency” has the meaning specified therefor in Section 2.17.

“Law (or Laws)” means in respect of the United States and any other country, all
published Laws, statutes, codes, ordinances, decrees, rules, regulations,
by-laws, judicial or arbitral or administrative or ministerial or departmental
or regulatory, judgments, orders, decisions rulings or awards, including several
principles of common and civil Law and conditions or any grant of approval,
permission, authority or license of any court, Governmental Authority, statutory
body or self regulatory authority.

“L/C” has the meaning specified therefor in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) actual fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Loan Parties or their Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC and other lien searches and including searches with the
patent and trademark office, the copyright office, or the department of motor
vehicles (in each case, including any equivalent searches performed in the
United Kingdom)), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations (in each case, including any
equivalent searches performed in Canada) to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement, the Fee
Letter or the other Loan Documents), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent in the disbursement of funds to Loan Parties or other members
of the Lender Group (by wire transfer or otherwise), (d) actual charges paid or
incurred by Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses
(including travel, meals, and lodging) of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, (g) reasonable costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with any Loan Party or any Subsidiary of a Loan Party, (h) Agent’s
costs and expenses (including reasonable fees and expenses of one



--------------------------------------------------------------------------------

counsel and, at Agent’s discretion if it determines in its Permitted Discretion,
one local counsel in each jurisdiction) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Loan Party or any
Subsidiary of a Loan Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then existing Letter of Credit Usage, (ii) causing
the Underlying Letters of Credit to be returned to the Issuing Lender, or
(iii) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to the Agent
(in its sole discretion) in an equal to 105% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fee that accrues must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, debenture, charge, pledge,
hypothecation, assignment, charge, deposit arrangement, encumbrance, easement,
lien (statutory or other), security interest, or other security arrangement and
any other preference, priority, or preferential arrangement of any kind or
nature whatsoever, including any conditional sale contract or other title
retention agreement, the interest of a lessor under a Capital Lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing.



--------------------------------------------------------------------------------

“Liquidity” means, at any time, the sum of (i) Availability plus (ii) Qualified
Cash, in each case, at such time.

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means the Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Contribution Agreement, the
Copyright Security Agreement, the Disbursement Letter, the Fee Letter, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Patent Security Agreement, the Reaffirmation Agreement, the Security Agreement,
the Trademark Security Agreement, the U.K. Security Documents, any note or notes
executed by a Loan Party in connection with the Agreement and payable to a
member of the Lender Group, and any other agreement entered into, now or in the
future, by any Loan Party or any of their Subsidiaries, and the Lender Group in
connection with the Agreement.

“Loan Parties” means Borrowers and Guarantors, and “Loan Party” means any one of
them.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Loan Parties and their Subsidiaries, taken as a whole, (b) a
material impairment of a Loan Party’s or any of its Subsidiaries’ ability to
perform its obligations under the Loan Documents to which it is a party or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral (other than as a result of gross negligence or willful misconduct of
any Lender or Agent as determined by a final judgment of a court of competent
jurisdiction), or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Loan Party or a Subsidiary of a Loan Party.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement listed on Schedule M-1, and (ii) each other contract or agreement to
which such Person or any of its Subsidiaries is a party involving aggregate
consideration payable to or by such Person or such Subsidiary of $25,000,000 or
more in any fiscal year (other than purchase orders in the ordinary course of
the business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days notice without penalty or
premium).

“Material Videogame Franchise” means any Videogame Franchise sold by a Loan
Party that generated revenues for the most recent fiscal year in excess of the
greater of (i) 15% of all consolidated net revenues of Loan Parties for such
fiscal year and (ii) $150,000,000. For the purposes of this definition, the
Grand Theft Auto franchise shall be deemed to be a Material Videogame Franchise.

“Maturity Date” has the meaning specified therefor in Section 3.3.

“Maximum Revolver Amount” means $100,000,000, as such amount may be increased
from time to time pursuant to Section 2.18.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or a
Subsidiary of a Loan Party in favor of Agent, in form and substance satisfactory
to Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means with respect to any sale or disposition by a Loan
Party or a Subsidiary of a Loan Party of property or assets, the amount of cash
proceeds received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on



--------------------------------------------------------------------------------

behalf of a Loan Party or a Subsidiary of a Loan Party, in connection therewith
after deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than (A) Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents and (B) Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) actual fees, commissions, and
expenses related thereto and required to be paid by a Loan Party or such
Subsidiary of a Loan Party in connection with such sale or disposition and
(iii) taxes paid or payable to any taxing authorities by a Loan Party or such
Subsidiary of a Loan Party in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of a Loan Party or a Subsidiary of a Loan Party, and are
properly attributable to such transaction.

“New Increasing Lenders” has the meaning specified therefor in Section 2.18(c).

“Obligations” means, collectively, the U.K. Obligations and the U.S.
Obligations.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Parent, together with the Loan Parties’ completed
responses to the inquiries set forth therein, the form and substance of such
responses to be reasonably satisfactory to Agent.

“Original Closing Date” means July 3, 2007.

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

“Overadvance” has the meaning specified therefor in Section 2.5.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e).

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Permitted Acquisition” means (a) a Permitted Cash Acquisition, or (b) a
Permitted Non-Cash Acquisition, as the context requires.

“Permitted Cash Acquisition” means any Acquisition as to which each of the
following is applicable;

(a) such Acquisition qualifies as a Permitted Non-Cash Acquisition except that
the consideration payable in respect of the proposed Acquisition includes some
form of consideration other than solely the consideration specified in clause
(b) of the definition of Permitted Non-Cash Acquisition;

(b) Parent has provided Agent with forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person to be acquired, all prepared
on a basis consistent with such Person’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the 3 year period following the date of the proposed Acquisition
(on a year by year basis, and for the 1 year period following the date of the
proposed Acquisition, on a month by month basis);

(c) (i) the amount of Liquidity immediately after giving effect to the
consummation of the proposed Acquisition is not less than $50,000,000, and
(ii) the amount of Liquidity for the immediately following twelve month period
after giving effect to the consummation of the proposed Acquisition is not



--------------------------------------------------------------------------------

projected to be less than $50,000,000, as set forth in Parent’s Projections, in
form and substance satisfactory to Agent;

(d) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States,

(e) Intentionally Omitted;

(f) in the case of an Asset Acquisition (and notwithstanding any contrary
provisions of Section 5.16 or any other contrary provision of the Agreement),
such Loan Party shall have executed and delivered any and all documentation
reasonably requested by Agent in order to provide Agent with a first priority
perfected security interest, subject to Permitted Liens, in such assets, and

(g) in the case of a Stock Acquisition (and notwithstanding any contrary
provisions of Section 5.16 or any other contrary provision of the Agreement),
(i) the Person whose Stock is being acquired (other than if such person would be
an Excluded Foreign Subsidiary, U.K. Subsidiary or Canadian Subsidiary) shall
have executed and delivered any and all documentation reasonably requested by
Agent in order to become a Guarantor (other than if such person would be an
Excluded Foreign Subsidiary, U.K. Subsidiary or Canadian Subsidiary), (ii) the
Person whose Stock is being acquired (other than if such person would be an
Excluded Foreign Subsidiary, U.K. Subsidiary or Canadian Subsidiary) shall have
executed and delivered any and all documentation reasonably requested by Agent
in order to provide Agent with a first priority perfected security interest,
subject to Permitted Liens, in the assets of such Person, and (iii) the owner of
the Stock subject to such Stock Acquisition shall have executed and delivered
any and all documentation reasonably requested by Agent in order to provide
Agent with a first priority perfected security interest in such Stock.

Notwithstanding the foregoing, the Acquisition set forth on Schedule P-3 shall
be deemed a Permitted Cash Acquisition so long as all the terms and conditions
set forth on Schedule P-3 shall have been satisfied.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the Agreement or the other Loan Documents, (d) the licensing of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business, (e) the sale or issuance by any Subsidiary of
Parent of Stock to Parent or any other Subsidiary of Parent, (f) the sale or
discounting, without recourse, of Accounts in the ordinary course of business
and upon prior notice to Agent, in connection with the compromise or collection
thereof, (g) the transfer of assets by any Subsidiary of Parent to any other
wholly owned Subsidiary of Parent, to the extent that such Subsidiary has
guarantied the Obligations, (h) the sublease of real or personal property by
Parent or its Subsidiaries on commercially reasonably terms to the extent that
such Person determines that such property is no longer necessary in the conduct
of the business of the Loan Parties, (i) the sale, transfer or other disposition
of patents, trademarks, copyrights and know-how not used in connection with any
Material Videogame Franchise by Parent or its Subsidiaries which, in the
reasonable judgment of such Person, are determined to be non-material to the
conduct of its business, (j) so long as no Event of Default has occurred and is
continuing or would result from such disposition, the dispositions of the
Persons and/or assets set forth on Schedule P-2, provided, that, upon the
effective date of any such disposition, (i) all of the Accounts and Inventory
included in such disposition shall automatically be excluded from the Borrowing
Base and (ii) all cash or Cash Equivalents included in such disposition shall
automatically be excluded from Qualified Cash, and (k) so long as
(i) immediately



--------------------------------------------------------------------------------

before and after such sale, no Event of Default shall have occurred and be
continuing, and (ii) the amount of Liquidity immediately after such sale is not
less than $40,000,000, the sale of other assets by Parent or its Subsidiaries
having a fair market value not to exceed $50,000,000 in any year and
$200,000,000 in the aggregate during the term of this Agreement.

“Permitted Distributions” means (a) such dividends, payments or other
distributions to the extent payable solely in shares of Stock of Parent, (b) the
repurchase, redemption or other acquisition or retirement for value of any Stock
of Parent held by any employee, director or consultant of Parent upon
termination of employment or services of such employee, director or consultant,
provided that (i) the aggregate consideration (excluding consideration paid in
other Stock of Parent) paid for such repurchased, redeemed, acquired or retired
Stock after the Closing Date shall not exceed $15,000,000, (ii) no Default or
Event of Default shall have occurred and be continuing immediately after such
transaction, and (iii) the average amount of Qualified Cash and Availability for
the 30 day period prior to any such repurchase, redemption or acquisition and
the amount of Qualified Cash and Availability immediately after giving effect to
any such repurchase, redemption or acquisition is not less than $40,000,000,
(c) dividends and distributions by a Loan Party to another Loan Party, and
(d) cash dividends and distributions so long as (A) immediately before and after
such cash dividend and/or distribution, no Event of Default shall have occurred
and be continuing, (B) the amount of Liquidity immediately after such cash
dividend and/or distribution is not less than $50,000,000, and (C) the amount of
Liquidity for the immediately following twelve month period after such cash
dividend and/or distribution is not projected to be less than $50,000,000, as
set forth in Parent’s Projections, in form and substance satisfactory to Agent.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Loan Party
or any Subsidiary of a Loan Party effected in the ordinary course of business or
owing to a Loan Party or any Subsidiary of a Loan Party as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or any Subsidiary of a Loan
Party, (e) advances, guarantees or royalty or other payments made to third
parties in the ordinary course of business with respect to licensing or
acquisition of intellectual property rights or for development services for
specific titles, (f) Investments (including intercompany Indebtedness) existing
as of the Closing Date of Loan Parties in each other Loan Party and in their
respective Subsidiaries, (g) Investments by Parent or any of its Subsidiaries
after the Closing Date in any other Loan Party or Subsidiary to the extent that
such Subsidiary guaranties the Obligations, (h) deposits made in the ordinary
course of business to secure the performance of leases or other contractual
arrangement, (i) Investments consisting of promissory notes and/or equity
securities issued by purchaser(s) in connection with the sale or assets to the
extent permitted hereunder, (j) guarantees constituting Indebtedness permitted
hereunder, (k) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers arising in the ordinary course of
business, (l) Investments in Hedge Agreements, (m) Permitted Acquisitions,
(n) joint ventures, so long as (i) immediately before and after such Investment,
no Event of Default shall have occurred and be continuing, (ii) the average
amount of Liquidity for the prior 30 day period and the amount of Liquidity
immediately after such Investment is not less than (A) $30,000,000, if such
Investment is not in excess of $20,000,000 and (B) if such Investment is in
excess of $20,000,000, the sum of (1) $30,000,000 plus (2) the amount of such
Investment in excess of $20,000,000, and (iii) the aggregate amount of such
Investment shall not exceed $50,000,000 in any year and $200,000,000 in the
aggregate during the term of this Agreement, (o) subject to the limitations set
forth in Section 6.10, the repurchase by Parent of its issued and outstanding
shares of common Stock through open market purchases pursuant to a publicly
announced common stock repurchase program, (p) Investments by any of Parent’s
Subsidiaries that are not a Loan Party in any other Subsidiaries of Parent that
are not a Loan Party, or (q) Investments by any Loan Party in any of Parent’s
Subsidiaries that are not a Loan Party so long as (i) immediately before and
after such Investment, no Event of Default shall have occurred and be continuing
and (ii) the aggregate amount of such Investments shall not exceed $30,000,000
at any time outstanding.



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-1, provided that any such Lien only secures the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof,
(e) the interests of lessors under operating leases, (f) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the asset purchased or acquired and the proceeds thereof,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased or acquired or any Refinancing Indebtedness in respect
thereof, (g) Liens arising by operation of Law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance, (i) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (j) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business, (k) with respect to any Real Property, easements, covenants,
restrictions, agreements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, (l) Liens
arising from precautionary financing statements regarding consignments, (m) any
Liens on Real Property that do not materially detract from the value of such
property or asset, (n) any Liens securing Subordinated Indebtedness, provided
that such Liens are subject to the subordination agreement described in the
definition of Subordinated Indebtedness, (o) Liens on Take Two International
SA’s account at Credit Suisse securing the Indebtedness of Take Two
International SA incurred with respect to (i) the foreign exchange contracts in
an aggregate principal amount not to exceed $1,500,000 at any time outstanding
and (ii) the rental guarantee in an aggregate principal amount not to exceed CHF
190,150 at any time outstanding, in each case, issued by Credit Suisse,
(p) Liens in favor of PayPal, Inc. solely on amounts deposited with PayPal,
Inc.; provided, that not more than $150,000 is on deposit with PayPal, Inc. at
anytime, (q) any Liens securing Indebtedness permitted pursuant to
Section 6.1(n) of the Agreement,(r) rights of setoff or bankers’ liens upon
deposits of funds in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such Deposit Accounts
in the ordinary course of business, and (s) Liens of a collection bank on items
in the ordinary course of collection or in connection with the negotiation of
instruments by a collection bank.

“Permitted Merger” means the merger of (i) any Borrower with and into any other
Borrower, (ii) any Guarantor with and into any other Guarantor, (ii) any
Subsidiary that is not a Loan Party with and into any other Subsidiary that is
not a Loan Party, or (iii) a Borrower or any of its Subsidiaries with and into
any Subsidiary formed and/or acquired in connection with consummating a
Permitted Acquisition or Permitted Investment, in each case, so long as no
Default or Event of Default has occurred and is continuing or would result from
such merger.

“Permitted Non-Cash Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) the consideration payable in respect of the proposed Acquisition shall be
composed solely of (i) common Stock of Parent, or (ii) proceeds of Indebtedness
incurred pursuant to clause (i) of Section 6.1;



--------------------------------------------------------------------------------

(c) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (c) or (f) of Section 6.1 and no Liens will
be incurred, assumed, or would exist with respect to the assets of Parent or its
Subsidiaries as a result or such Acquisition other than Liens permitted under
clause (f) of the definition of Permitted Liens;

(d) Parent has provided Agent with written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis, created by adding the
historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition (adjusted to eliminate expense items that would not
have been incurred and to include income items that would have been recognized,
in each case, if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions to be mutually and reasonably
agreed upon by Parent and Agent), Parent and its Subsidiaries (i) would
(assuming that Liquidity is below $30,000,000 for purposes of Section 6.16) have
been in compliance with the financial covenants in Section 6.16 for the 12 month
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be (assuming that Liquidity is
below $30,000,000 for purposes of Section 6.16) in compliance with the financial
covenants in Section 6.16 for the 12 month period ended one year after the
proposed date of consummation of such proposed Acquisition, together with copies
of all such historical financial statements of the Person or assets being
acquired,

(e) Parent has provided Agent with written notice of the proposed Acquisition at
least 30 Days prior to the anticipated closing date of the proposed Acquisition
and, not later than 5 Business Days prior to the anticipated closing date of the
proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition,

(f) the assets being acquired (other than a de minimis amount of assets in
relation to Parent and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto, and

(g) the subject assets or Stock, as applicable, are being acquired directly by
Borrowers or one of their Subsidiaries that is a Guarantor, and (i) in the case
of an Asset Acquisition, Borrowers or such Guarantor, as applicable, shall have
executed and delivered or authorized, as applicable, any and all documentation
reasonably requested by the Agent in order to include the newly acquired assets
within the collateral hypothecated under the Loan Documents, and (ii) in the
case of a Stock Acquisition, Borrowers or the Guarantor, as applicable, shall
have complied with Section 5.16 of the Agreement.

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United Kingdom or United States federal or provincial tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on a Borrower’s or any of its Subsidiaries’ books and records in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by Administrative Borrower or any of its
Subsidiaries, as applicable, in good faith, and (c) Agent is reasonably
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of the Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $5,000,000.



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform License” means each of (i) XBOX Publisher License Agreement, dated
December 14, 2000 between Microsoft Corporation and Parent, (ii) XBOX 360
Publisher License Agreement, dated November 17, 2005, between Microsoft
Licensing, GP and Parent, (iii) Confidential License Agreement for Nintendo Game
Cube (Western Hemisphere), dated September 24, 2001 between Nintendo of America
Inc. and Parent, (iv) Confidential License Agreement for Nintendo DS, dated
July 11, 2006, between Nintendo of America Inc. and Parent between Microsoft
Company and Parent, (v) Agreement, dated January 13, 2006, between Sony Computer
Entertainment Europe Limited and Take-Two Interactive Software Europe Limited,
with respect to the Sony Playstation Portable, (vi) PSP Licensed Publisher
Agreement, dated September 15, 2004, between Sony Computer Entertainment America
Inc. and Take-Two Interactive Software, Inc., (vii) Playstation 2 Licensed
Publisher Agreement, dated as of October 24, 2000, between Sony Computer
Entertainment Europe Limited and Take-Two Interactive Software Europe Limited,
(viii) Playstation 2 CD-ROM/DVD-ROM Licensed Publisher Agreement, dated April 1,
2000, between Sony Computer Entertainment America Inc. and Take-Two Interactive
Software, Inc., and (ix) any other platform license agreement entered into with
any platform manufacturer after the Original Closing Date (including but not
limited to license agreements with respect to the Playstation 3 console and the
Nintendo Wii console), in each case, as such documents may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7), the percentage obtained
by dividing (i) such Lender’s Revolver Commitment, by (ii) the aggregate amount
of Revolver Commitments of all Lenders; provided, however, that in the event the
Revolver Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to



--------------------------------------------------------------------------------

outstanding Letters of Credit, by (B) the outstanding principal amount of all
Advances plus the aggregate amount of the Risk Participation Liability with
respect to outstanding Letters of Credit.

“Protective Advances” means U.S. Protective Advances or U.K. Protective
Advances, as applicable.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Loan Parties and their Subsidiaries
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States.

“Reaffirmation Agreement” means a reaffirmation agreement executed and delivered
by the Loan Parties, the form and substance of which is reasonably satisfactory
to Agent.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or a Subsidiary of any Loan Party and the
improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by a Loan Party or any Subsidiary of a
Loan Party.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) the terms and conditions of such refinancings,
renewals, or extensions do not, in Agent’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Loan Parties or
materially impair Loan Parties’ creditworthiness, (b) such refinancings,
renewals, or extensions do not result in an increase in the principal amount of
the Indebtedness so refinanced, renewed, or extended, (c) such refinancings,
renewals, or extensions do not result in an increase in the interest rate with
respect to the Indebtedness so refinanced, renewed, or extended, (d) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Loan Parties, (e) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (f) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions required by any applicable Environmental Law
taken to (a) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, or in any way address Hazardous Materials in the indoor or outdoor
environment, (b) prevent or minimize a release or threatened release of



--------------------------------------------------------------------------------

Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials authorized
by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

“Report” has the meaning specified therefor in Section 15.16.

“Required Availability” means that Liquidity exceeds $75,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%,
provided, that, if at any date of determination, there is more than one Lender,
the “Required Lenders” shall mean not less than 2 unaffiliated Lenders.

“Required Library” means, as of any date of determination, the set or collection
of copyrights used in connection with the videogame titles owned by Loan Parties
that (i) constitute a Material Videogame Franchise and (ii) together with the
Material Videogame Franchises, generated not less than 50% of the aggregate
amount of consolidated revenues of Parent and its Subsidiaries during the 12
month period immediately preceding the date of determination, provided that,
notwithstanding the foregoing, the Required Library shall also include each
Videogame Franchise that represents 5% or more of the aggregate amount of
consolidated revenues of Parent and its Subsidiaries during the 12 month period
immediately preceding the date of determination.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means, as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to Section 2.18 or pursuant to
assignments made in accordance with the provisions of Section 13.1.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the



--------------------------------------------------------------------------------

making of an Advance or otherwise, and (c) all accrued and unpaid interest,
fees, and expenses payable with respect thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Loan Parties to
Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts or other liabilities or with respect to a U.K. Loan Party, is not deemed
unable to pay its debts (within the meaning set out in ss. 123(1) or (2) of the
Insolvency Act 1986 (interpreted on the basis that the words “it is proved to
the satisfaction of the court in ss. 123(1)(e) and 123(2) were deemed to be
omitted)).

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Spot Rate” means, as at any date with respect to the conversion of an amount in
one currency (the “original currency”) to another currency (the “other
currency”), the rate of exchange of Wells Fargo as of 10:00 a.m. (California
time) on such date for the purchase of the original currency with the other
currency.

“Sterling” means the lawful currency of the United Kingdom.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which are reasonably satisfactory to Agent and which has been expressly
subordinated in Lien and/or right of payment to all Indebtedness of such Loan
Party under the Loan Documents (i) by the execution and delivery of a debt, and
if applicable, Lien subordination agreement, in form and substance reasonably
satisfactory to Agent, or (ii) otherwise on terms and conditions (including,
without limitation, subordination provisions, payment terms, interest rates,
covenants, remedies, defaults and other material terms) reasonably satisfactory
to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, limited company, or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity; provided, however, that for the purposes of this Agreement (other than
(i) the definitions of “Bank Product”, “Bank Product Agreements”, “Bank Product
Obligations”, and “Bank Product Reserve” and (ii) the financial covenants
described in Section 6.16 and the definitions used therein), an Excluded Foreign
Subsidiary shall not be deemed a “Subsidiary”.



--------------------------------------------------------------------------------

“Swing Lender” means a U.S Swing Lender or a U.K. Swing Lender.

“Swing Loan” means a U.S. Swing Loan or a U.K. Swing Loan.

“Syndication Agent” has the meaning specified therefor in the preamble to the
Agreement.

“Taxes” has the meaning specified therefor in Section 16(a).

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred, or (b) Liquidity is less than $30,000,000.

“U.K.” means the United Kingdom of Great Britain and Northern Ireland.

“U.K. Advances” means the Advances made by the Lenders with a Revolver
Commitment to U.K. Borrower from time to time pursuant to Section 2.1(a)(ii).

“U.K. Availability” means, as of any date of determination, the amount that U.K.
Borrower is entitled to borrow as U.K. Advances under Section 2.1(a)(ii) of the
Agreement (after giving effect to all then outstanding Obligations and all
sublimits and reserves then applicable hereunder).

“U.K. Borrower” has the respective meaning specified therefor in the preamble to
the Agreement.

“U.K. Borrowing” means a borrowing hereunder consisting of U.K. Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by U.K. Swing
Lender in the case of a U.K. Swing Loan, or by Agent in the case of a U.K.
Protective Advance, in each case, to U.K. Borrower.

“U.K. Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of U.K. Eligible Accounts, less the amount, if any, of the
U.K. Dilution Reserve, plus

(b) the lesser of

(i) 50% of the value of U.K. Eligible Inventory, and

(ii) $4,000,000, minus

(c) the aggregate amount of reserves applicable to the U.K. Borrower, if any,
established by Agent under Section 2.1(b).



--------------------------------------------------------------------------------

“U.K. Debenture” means the debenture to be entered into by U.K. Loan Parties,
the form and substance of which is reasonably satisfactory to Agent.

“U.K. Designated Account” means the Deposit Account of U.K. Borrower identified
on Schedule D-1.

“U.K. Designated Account Bank” has the meaning specified therefor in Schedule
D-1.

“U.K. Dilution” means, as of any date of determination, a percentage, based upon
the experience of the immediately prior ninety (90) consecutive days, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to U.K.
Borrower’s Accounts during such period, by (b) U.K. Borrower’s billings with
respect to U.K. Accounts during such period.

“U.K. Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against U.K. Eligible Accounts by 1
percentage point for each percentage point by which U.K. Dilution is in excess
of 5%.

“U.K. Eligible Accounts” means those Accounts created by U.K. Borrower in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, U.K. Eligible Accounts shall be
calculated net of customer deposits and unapplied cash. U.K. Eligible Accounts
shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts that are more than 60 days past due,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above or clause (a) of the definition of U.S.
Eligible Accounts,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars, Sterling or Euros,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or its registered
office in the United Kingdom, or (ii) is not organized or incorporated under the
Laws of the United Kingdom, the United States or any state or territory thereof,
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, jurisdiction, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has



--------------------------------------------------------------------------------

been delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the U.K. Borrower has
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC § 3727), or (ii) any state of the United States (exclusive, however,
of (A) Accounts owed by any state or province that does not have a statutory
counterpart to the Assignment of Claims Act or (B) Accounts owed by any state or
province that does have a statutory counterpart to the Assignment of Claims Act
as to which the U.K. Borrower has complied to Agent’s satisfaction),

(h) Accounts with respect to which the Account Debtor is a creditor of any Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates in any material respect) of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
U.K. Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless U.K. Borrower has so
qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that U.K.
Borrower may qualify subsequently as a foreign entity authorized to transact
business in such state or jurisdiction and gain access to such courts, without
incurring any cost or penalty viewed by Agent to be significant in amount, and
such later qualification cures any access to such courts to enforce payment of
such Account,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien (being, in the case of Accounts owned by U.K. Borrower, a fixed
charge),

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or

(n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by U.K.
Borrower of the subject contract for goods or services.

“U.K. Eligible Inventory” means Inventory of U.K. Borrower consisting of first
quality finished goods held for sale in the ordinary course of U.K. Borrower’s
business, that complies with each of the



--------------------------------------------------------------------------------

representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date. In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with U.K. Borrower’s historical accounting practices. An item of Inventory shall
not be included in U.K. Eligible Inventory if:

(a) U.K. Borrower does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the continental United States
or the United Kingdom set forth on Schedule E-1 (or in-transit from one such
location to another such location),

(c) it is located on real property leased by U.K. Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises; provided, however, that any Inventory that would not
otherwise be U.K. Eligible Inventory solely because no Collateral Access
Agreement has been received by Agent for a location, such Inventory may
nevertheless be considered U.K. Eligible Inventory to the extent Agent shall
have established reserves in respect of amounts due or to become due to the
landlord, owner or operator of such location, which reserves shall not exceed at
any one time the aggregate of all amounts payable by U.K. Borrower to such
lessors, owners and operators for a period of three (3) months (or, if the
jurisdiction in which such location is located has a landlord lien statute that
provides the landlord, owner or operator of such location with a lien securing
payments owing to such landlord, owner or operator for a period in excess of
three months, such longer period as deemed necessary by Agent),

(d) it is not subject to a valid and perfected first priority Agent’s Lien,

(e) it consists of goods returned or rejected by U.K. Borrower’s customers, or

(f) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in U.K. Borrower’s
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment.

“U.K. Guarantied Obligations” means (a) the due and punctual payment of the
principal of, and interest (including any interest that, but for the
commencement of an Insolvency Proceeding, would have accrued) on, any and all
premium on, and any and all fees, costs, indemnities, and expenses incurred in
connection with, the Indebtedness owed by U.K. Borrower to any member of the
Lender Group pursuant to the terms of the Agreement or any other Loan Document
and (b) the due and punctual payment of all other present or future Indebtedness
owing by U.K. Borrower to any member of the Lender Group in connection with any
Loan Document.

“U.K. Guarantors” means (i) U.S. Loan Parties, (ii) Take Two International SA,
and (iii) each Subsidiary of the Parent created, organized or incorporated under
the laws of England and Wales (other than the U.K. Borrower) and “U.K.
Guarantor” means any one of them.

“U.K. Guaranty” means (i) the guaranty of each U.K. Guarantor contained in
Section 17 and (ii) each guaranty (if any) executed and delivered by a U.K.
Guarantor in favor of Agent, for the benefit of the Lender Group, in form and
substance reasonably satisfactory to Agent, in each case, with respect to the
U.K. Guarantied Obligations.



--------------------------------------------------------------------------------

“U.K. Loan Parties” means the U.K. Borrower and the U.K. Guarantors and shall
not include the U.S. Loan Parties.

“U.K. Obligations” means all loans, U.K. Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities (including all
amounts charged to the sub-account for the U.K. Borrower in the Borrowers’ Loan
Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), charges,
costs, Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
lease payments, guaranties, covenants, and duties of any kind and description
owing by U.K. Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that U.K. Borrower is required to pay or reimburse by
the Loan Documents or by Law or otherwise in connection with the Loan Documents.
Any reference in the Agreement or in the Loan Documents to the U.K. Obligations
shall include all or any portion thereof and any extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding. Notwithstanding anything to the contrary contained herein, U.K.
Obligations shall not be deemed to include any U.S. Obligations.

“U.K. Overadvance” has the meaning specified therefor in Section 2.5.

“U.K. Protective Advance” has the meaning specified therefor in
Section 2.3(d)(ii).

“U.K. Revolver Usage” means, as of any date of determination, the amount of
outstanding U.K. Advances.

“U.K. Security Documents” means the U.K. Debenture, each U.K. Share Mortgage and
all other agreements, instruments and documents governed by the laws of England
and Wales delivered by Loan Parties evidencing or securing the Obligations of
the Loan Parties to the Agent and the Lenders.

“U.K. Share Mortgage” means each English law share mortgage to be entered into
by a Loan Party, in form and substance reasonably satisfactory to Agent.

“U.K. Swing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the U.K. Swing Lender under Section 2.3(b).

“U.K. Swing Loan” has the meaning specified in Section 2.3(b)(ii).

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“U.S. Advances” means the Advances made by the Lenders with a Revolver
Commitment to U.S. Borrowers from time to time pursuant to Section 2.1(a)(i).



--------------------------------------------------------------------------------

“U.S. Availability” means, as of any date of determination, the amount that U.S.
Borrowers are entitled to borrow as U.S. Advances under Section 2.1(a)(i) of the
Agreement (after giving effect to all then outstanding Obligations (other than
Bank Product Obligations) and all sublimits and reserves then applicable
hereunder).

“U.S. Borrower” and “U.S. Borrowers” have the respective meanings specified
therefor in the preamble to the Agreement.

“U.S. Borrowing” means a borrowing hereunder consisting of U.S. Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by U.S. Swing
Lender in the case of a U.S. Swing Loan, or by Agent in the case of a U.S.
Protective Advance, in each case, to Administrative Borrower.

“U.S. Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of U.S. Eligible Accounts, less the amount, if any, of the
U.S. Dilution Reserve, plus

(b) the lesser of

(i) 65% of the value of U.S. Eligible Inventory, and

(ii) $25,000,000, plus

(c) $50,000,000, minus

(d) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves applicable to the U.S. Borrowers, if any, established by Agent under
Section 2.1(b).

“U.S. Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-2.

“U.S. Designated Account Bank” has the meaning specified therefor in Schedule
D-2.

“U.S. Dilution” means, as of any date of determination, a percentage, based upon
the experience of the immediately prior ninety (90) consecutive days, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to U.S.
Borrowers’ Accounts during such period, by (b) U.S. Borrowers’ billings with
respect to Accounts during such period.

“U.S. Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against U.S. Eligible Accounts by 1
percentage point for each percentage point by which U.S. Dilution is in excess
of 5%.

“U.S. Eligible Accounts” means those Accounts created by a U.S. Loan Party in
the ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, U.S. Eligible Accounts shall be
calculated net of customer deposits and unapplied cash. U.S. Eligible Accounts
shall not include the following:



--------------------------------------------------------------------------------

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts that are more than 60 days past due,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above or clause (a) of the definition of U.K.
Eligible Accounts,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the Laws of the United States or any state or territory thereof,
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(z) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Loan Party
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States (exclusive,
however, of (A) Accounts owed by any state or province that does not have a
statutory counterpart to the Assignment of Claims Act or (B) Accounts owed by
any state or province that does have a statutory counterpart to the Assignment
of Claims Act as to which the applicable U.S. Loan Party has complied to Agent’s
satisfaction),

(h) Accounts with respect to which the Account Debtor is a creditor of any Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (or, (x) in the case of any of Wal-Mart, Game Stop and Best
Buy, 25%, (y) in the case of Target Corp., 20%, or (z) in the aggregate for
Wal-Mart, Game Stop and Best Buy, 75%) (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates in any
material respect) of all Eligible Accounts, to the extent of the obligations
owing by such Account Debtor in excess of such percentage; provided, however,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent based on all
of the otherwise Eligible Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a U.S. Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,



--------------------------------------------------------------------------------

(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless the applicable U.S. Borrower
has so qualified, filed such reports or forms, or taken such actions (and, in
each case, paid any required fees or other charges), except to the extent that
the applicable U.S. Loan Party may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty viewed by Agent to be
significant in amount, and such later qualification cures any access to such
courts to enforce payment of such Account,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or

(n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable U.S. Loan Party of the subject contract for goods or services.

“U.S. Eligible Inventory” means Inventory of U.S. Loan Parties consisting of
first quality finished goods held for sale in the ordinary course of U.S. Loan
Parties’ business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with U.S. Borrowers’ historical
accounting practices. An item of Inventory shall not be included in U.S.
Eligible Inventory if:

(a) a U.S. Loan Party does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 (or in-transit from one such location to another such
location),

(c) it is located on real property leased by a U.S. Loan Party or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises; provided, however, that any Inventory that would not
otherwise be Eligible Inventory solely because no Collateral Access Agreement
has been received by Agent for a location, such Inventory may nevertheless be
considered Eligible Inventory to the extent Agent shall have established
reserves in respect of amounts due or to become due to the landlord, owner or
operator of such location, which reserves shall not exceed at any one time the
aggregate of all amounts payable by such U.S. Loan Party to such lessors, owners
and operators for a period of three (3) months (or, if the jurisdiction in which
such location is located has a landlord lien statute that provides the landlord,
owner or operator of such location with a lien securing payments owing to such
landlord, owner or operator for a period in excess of three months, such longer
period as deemed necessary by Agent),

(d) it is not subject to a valid and perfected first priority Agent’s Lien,

(e) it consists of goods returned or rejected by a U.S. Loan Party’s customers,
or



--------------------------------------------------------------------------------

(f) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in a U.S. Loan
Party’s business, bill and hold goods, defective goods, “seconds,” or Inventory
acquired on consignment.

“U.S. Guarantied Obligations” means (a) the due and punctual payment of the
principal of, and interest (including any interest that, but for the
commencement of an Insolvency Proceeding, would have accrued) on, any and all
premium on, and any and all fees, costs, indemnities, and expenses incurred in
connection with, the Indebtedness owed by U.S. Borrowers to any member of the
Lender Group pursuant to the terms of the Agreement or any other Loan Document
and (b) the due and punctual payment of all other present or future Indebtedness
owing by U.S. Borrowers to any member of the Lender Group in connection with any
Loan Document.

“U.S. Guarantors” means U.S. Loan Parties (other than U.S. Borrowers) and “U.S.
Guarantor” means any one of them.

“U.S. Guaranty” means (i) the guaranty of each U.S. Guarantor contained in
Section 17 and (ii) each guaranty (if any) executed and delivered by a U.S.
Guarantor in favor of Agent, for the benefit of the Lender Group and Bank
Product Providers, in form and substance satisfactory to Agent, in each case,
with respect to the U.S. Guarantied Obligations.

“U.S. Loan Parties” means the U.S. Borrowers and the U.S. Guarantors and shall
not include the U.K. Loan Parties.

“U.S. Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers’ Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by U.S. Loan Parties to
the Lender Group pursuant to or evidenced by the Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that U.S. Loan Parties are required to pay or reimburse by the Loan Documents or
by Law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“U.S. Overadvance” has the meaning specified therefor in Section 2.5.

“U.S. Protective Advance” has the meaning specified therefor in
Section 2.3(d)(i).

“U.S. Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding U.S. Advances, plus (b) the amount of the Letter of Credit
Usage.

“U.S. Swing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the U.S. Swing Lender under Section 2.3(b).



--------------------------------------------------------------------------------

“U.S. Swing Loan” has the meaning specified in Section 2.3(b)(i).

“Videogame Franchise” means a series of one or more related videogame titles,
including sequels, that are sold by a Loan Party, including titles that are used
on multiple delivery platforms. For purposes of illustration, all titles under
the Grand Theft Auto series of videogames, irrespective of the delivery platform
that is use for such titles, constitutes a single Videogame Franchise.

“Voidable Transfer” has the meaning specified therefor in Section 18.8.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, Inc., a California corporation.



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of Agent
and each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:

(a) the Closing Date shall occur on or before October 17, 2011;

(b) Agent shall have received evidence that appropriate financing statements
(and equivalent instruments in the United Kingdom) have been duly filed in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the Agent’s Liens in and to the Collateral, and to the extent
practicable, Agent shall have received searches reflecting the filing of all
such financing statements, and evidencing the absence of any other Liens on the
Collateral, other than Liens acceptable to Agent;

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Agreement,

(ii) the Fee Letter, and

(iii) the Reaffirmation Agreement,

(d) Agent shall have received a certificate from the Secretary of each Loan
Party (or, in the case of a U.K. Loan Party, a certificate from a director or
the company secretary) (i) attesting to the resolutions of such Loan Parties’
Board of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which such Loan Party is a party,
(ii) authorizing specific officers of such Loan Party to execute the same,
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party, and (iv) in the case of each U.K. Loan Party, confirming that
the execution by the relevant U.K. Loan Party of this Agreement and the other
Loan Documents and the performance of its obligations under such documents are
within its corporate powers and have been duly approved by all desirable
corporate action;

(e) Agent shall have (A) received copies of each Loan Parties’ Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Loan Party (or, in the case of a U.K. Loan Party,
certified by a director or the company secretary) and/or (B) a certificate from
the Secretary of each Loan Party certifying that such Loan Party’s Governing
Documents previously delivered to Agent have not been amended or otherwise
modified since the Original Closing Date (or such later date on which Governing
Documents were previously delivered to Agent);

(f) Agent shall have received a certificate of status with respect to each U.S.
Loan Party, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
U.S. Loan Party, which certificate shall indicate that such U.S. Loan Party is
in good standing in such jurisdiction;

(g) Agent shall have received certificates of status with respect to each U.S.
Loan Party, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such U.S. Loan Party) in which its failure to be
duly



--------------------------------------------------------------------------------

qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such U.S. Loan Party is in good standing in
such jurisdictions;

(h) To the extent not covered by the insurance certificates and endorsements
delivered to Agent prior to the Closing Date, Agent shall have received a
certificate of insurance, together with the endorsements thereto (including loss
payable endorsements), as are required by Section 5.8, the form and substance of
which shall be reasonably satisfactory to Agent. Loan Parties insurance policies
and binders shall be reasonably satisfactory to Agent;

(i) Agent shall have received legal opinions, in form and substance reasonably
satisfactory to Agent from (i) Willkie Farr & Gallagher LLP, special New York
counsel to Loan Parties, (ii) Daniel P. Emerson, in-house legal counsel to Loan
Parties, (iii) Suter Howald, special Switzerland counsel to Loan Parties, and
(iv) SNR Denton, special U.K. counsel to Agent;

(j) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees, costs and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents; provided, that Administrative Borrower
shall deliver to Agent a certificate of the chief financial officer of
Administrative Borrower certifying as to the matters set forth above and
containing a calculation of Required Availability and the Agent shall have
received satisfactory telephone verification of the existence of the cash used
in the calculation of Required Availability;

(k) Agent shall have received a certificate of the chief financial officer of
Parent certifying (i) as to the truth and accuracy of the representations and
warranties of each Loan Party contained in Section 4 of the Agreement, (ii) the
absence of any Defaults or Events of Default, and (iii) that after giving effect
to the incurrence of Indebtedness under the Agreement, the Loan Parties, taken
as a whole, are Solvent, on and as of the date of such extension of credit;

(l) Agent shall have received completed USA Patriot Act searches, the results of
which are satisfactory to Agent in its sole discretion;

(m) Borrowers shall have paid all Lender Group Expenses incurred on or prior to
the Closing Date in connection with the transactions evidenced by this
Agreement;

(n) Agent shall have received a final set of Projections of Parent and its
Subsidiaries for the 1 year period following the Closing Date (on a year by year
basis, and for the 1 year period following the Closing Date, on a month by month
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent;

(o) Loan Parties and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Loan Parties or their
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby;

(p) there shall exist no claim, action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any Governmental
Authority which relates to the transactions contemplated by the Loan Documents
or which, in the Permitted Discretion of any Lender, has a reasonable likelihood
of having a material adverse effect on (A) the ability of Loan Parties to
perform their obligations under the Loan Documents, or (B) the ability of
Lenders to enforce the Loan Documents; and



--------------------------------------------------------------------------------

(q) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:

 

Monthly (no later than (i) in the case of electronic reporting, the 15th day
after the end of the month, and (ii) in all other cases, the 20th day after the
end of the month)   

(a)    a detailed report regarding Loan Parties’ and their Subsidiaries’ cash
and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash,

 

(b)    a detailed aging, by total, of Loan Parties’ Accounts, (delivered
electronically in an acceptable format, if Loan Parties have implemented
electronic reporting),

 

(c)    a detailed Inventory system/perpetual report (delivered electronically in
an acceptable format, if Loan Parties have implemented electronic reporting),

 

(d)    Account roll-forward, in a format acceptable to Agent in its discretion,
tied to the beginning and ending account receivable balances of Loan Parties’
general ledgers, and

 

(e)    a borrowing base certificate executed by Parent, in form and substance
satisfactory to Agent.

Monthly; provided that there are Advances outstanding (no later than (i) in the
case of electronic reporting, the 15th day after the end of the month, and
(ii) in all other cases, the 20th day after the end of the month)   

(f)     supporting details supplied from sales journals, collection journals,
credit registers and any other records (delivered electronically in an
acceptable format, if Loan Parties have implemented electronic reporting);

 

(g)    Inventory system/perpetual reports specifying the cost of Loan Parties’
and their Subsidiaries’ Inventory, by category, with additional detail showing
additions to and deletions therefrom (delivered electronically in an acceptable
format, if Loan Parties have implemented electronic reporting), and

 

(h)    a detailed aging, by total, of Loan Parties’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Loan Parties have
implemented electronic reporting).

 

(i)     notice of all material claims, offsets, or disputes asserted by Account
Debtors with respect to Loan Parties’ and their Subsidiaries’ Accounts,

 

(j)     a detailed calculation of those Accounts that are not eligible for the
U.S. Borrowing Base and the U.K. Borrowing Base, if Loan Parties have not
implemented electronic reporting (provided, that certain ineligible Accounts
that are not captured by electronic reporting shall be reported manually even if
electronic reporting has been implemented),

 

(k)    a detailed Inventory system/perpetual report together with a
reconciliation to Loan Parties’ general ledger accounts (delivered
electronically in an acceptable format, if Loan Parties have implemented
electronic reporting),

 

(l)     a detailed calculation of Inventory categories that are not eligible for
the U.S. Borrowing Base and the U.K. Borrowing Base, if Loan Parties have not
implemented electronic reporting (provided, that certain ineligible Inventory
categories that are not captured by electronic reporting shall be reported
manually even if electronic reporting has been



--------------------------------------------------------------------------------

  

implemented),

 

(m)   a summary aging, by vendor, of Loan Parties’ and their Subsidiaries’
accounts payable and any book overdrafts (delivered electronically in an
acceptable format, if Loan Parties have implemented electronic reporting) and an
aging, by vendor, of any held checks,

 

(n)    a quarterly or monthly, as applicable, Account roll-forward, in a format
acceptable to Agent in its discretion, tied to the beginning and ending account
receivable balances of Loan Parties’ general ledgers,

 

(o)    a reconciliation of Accounts, trade accounts payable, and Inventory of
Loan Parties’ general ledger accounts to their quarterly or monthly, as
applicable, financial statements including any book reserves related to each
category, and

 

(p) a report regarding each Loan Parties’ and their Subsidiaries accrued, but
unpaid rent obligations.

Upon reasonable request by Agent   

(q) a report setting forth a schedule of all royalty and license payables,

 

(r) copies of purchase orders and invoices for Inventory and Equipment acquired
by Loan Parties or their Subsidiaries,

 

(s) such other reports as to the Collateral or the financial condition of Loan
Parties and their Subsidiaries, as Agent may reasonably request,

 

(t) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,

 

(u) a report regarding Loan Parties’ and their Subsidiaries’ accrued, but unpaid
taxes, including, without limitation, U.K. taxes and ad valorem taxes, and

 

(v) a detailed list of Loan Parties’ and their Subsidiaries’ customers, with
address and contact information.



--------------------------------------------------------------------------------

Schedule 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
reasonably satisfactory to Agent:

 

Quarterly; provided that there are no Advances outstanding; otherwise reports
shall be delivered on a monthly basis (as soon as available, but in any event
within 45 days after the end of the first three fiscal quarters during each of
Parent’s fiscal years or no later than 30 days after the end of each month (45
days in the case of any month ending on the same day as a fiscal quarter) during
each of Parent’s fiscal years, as applicable).   

(a) an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Parent’s and its Subsidiaries’ operations during such period,

 

(b) a Compliance Certificate,

As soon as available, but in any event within 45 days after the end of each
fiscal quarter   

(c) a certificate of the Parent, setting forth (i) all applications made, and
all issuances of registrations on existing applications received, for trademarks
since the date of the prior certificate (or, in the case of the first such
certificate following the Closing Date, the Closing Date), (ii) all applications
made, and all issuances of registrations and letters on existing applications
received, for patents and copyrights since the date of the prior certificate
(certificate (or, in the case of the first such certificate following the
Closing Date, the Closing Date), and (iii) all trademark licenses, copyright
licenses and patent licenses material to the business entered into since the
date of the prior certificate (or, in the case of the first such certificate
following the Closing Date, the Closing Date),

 

(d) a package of financial information with respect to released videogame
titles, which package shall contain a comparison of actual sales to projected
sales in both units and dollars, and

 

(e) a schedule of the registered copyrights used in connection with the
videogame titles that comprise the Required Library, including information
setting forth how such titles meet the criteria to be included in the Required
Library.

 

(f)     a report of the set or collection of copyrights relating to each version
of each videogame titles of the Parent and its Subsidiaries constituting the
Required Library,



--------------------------------------------------------------------------------

  

(g)    a detailed report regarding (i) Loan Parties’ Permitted Investments, (ii)
Loan Parties’ Permitted Dispositions, and (iii) Loan Parties’ Permitted
Distributions made in such quarter, and

 

(h) a certificate of Parent setting forth all amounts due and owing under the
Platform Licenses (together with, at the request of Agent, proof of such
payment).

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years   

(i) consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit), or (C) qualification which relates to
the treatment or classification of any items and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 6.16, by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants’ letter to
management), and

 

(j) a Compliance Certificate.

as soon as available, but in any event within 30 days after the start of each of
Parent’s fiscal years,   

(k) copies of Parent’s Projections (including, without limitation, information
relating to videogames, which information shall include for each videogame, by
month, the title of the game, projected net sales by unit and projected net
sales), in form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, in its Permitted Discretion, for the forthcoming fiscal
year, month by month, certified by the chief financial officer of Parent as
being such officer’s good faith estimate of the financial performance of Parent
during the period covered thereby, and

 

(l) a schedule of (A) the projected revenue by fiscal quarter generated from the
top 5 Videogame Franchises to by sold by Loan Parties during the upcoming fiscal
year and (B) the Videogame Franchises comprising 70% of projected total annual
revenue from videogame sales during the upcoming fiscal year.

if and when filed by any Loan Party (such delivery to be satisfied by posting of
such items on EDGAR or the Company’s public Internet website),   

(m) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(n) any other filings made by any Loan Party with the SEC, and

 

(o) any other information that is provided by a Loan Party to its shareholders
generally.

promptly, but in any event within 5 days after a Responsible Officer of a Loan
Party has knowledge of any event or condition that constitutes a Default or   
(p) notice of such event or condition.



--------------------------------------------------------------------------------

an Event of Default,    promptly, but in any event within 10 days after a
Responsible Officer of a Loan Party has knowledge of any labor negotiations or
strikes or termination or cancellation of any Material Contract,    (q) notice
of such event or condition. promptly after the commencement thereof, but in any
event within 5 days after the service of process with respect thereto on any
Loan Party or any Subsidiary of a Loan Party,    (r) notice of all actions,
suits, or proceedings brought by or against any Borrower or any Subsidiary of a
Loan Party before any Governmental Authority which reasonably could be expected
to result in a Material Adverse Change. promptly after receipt or delivery
thereof,   

(s) (i) copies of any material notices that any Loan Party receives from or
sends to any person in connection with any Material Contract and (ii)
contemporaneously with the delivery of each Compliance Certificate pursuant
hereto, any material amendments, modifications, waivers or other changes to any
such documents, and

 

(t) copies of any report prepared for Parent and its Subsidiaries in connection
with an audit of their owned and licensed patents, trademarks and copyrights.

promptly upon the effect thereof,    (u) notice of any modification or change to
Parent’s and its’ Subsidiaries’ fiscal year. upon the request of Agent,    (v)
any other information reasonably requested relating to the financial condition
of Loan Parties or their Subsidiaries.